Klamath at Orleans water temp
a USGS

USGS 11523000 KLAMATH R A ORLEANS

 

Me
=
“
7)
=
uo
oo
7)
u
ou
w
a
u
=
&
a
o
Pe)
i)
a
s
u
a
=
oe)
Lis)
i
u
o.
£
u
=

 

Tenperature, water, degrees Fahrenheit

 

 

Sep Sep Sep Sep sep Sep Dep Sep
66 46 16 12 14 16 16 26
2619 2619 2619 2619 2619 2619 2619 2619

--=-=— Provisional Data Subject to Revision ----

 
USGS 11530000 TRINITY R A HOOPA CA

 

al

\
Wp

Sep Sep Sep Sep Sep Sep
H8 16 12 14 16 16
2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

 

 

i |
=
a
a
i
wa
I
wo
=
het
a
a

Sapa
ta

==

ai
=
a
&
a
au
o
g
ale
fa
i

“a
|

 

“. Hedian daily statistic (55 years} —— Discharge

 
USGS 11530500 KLAMATH R NR KLAMATH CA

 

aX

ra ef :

"—
—
a
oo
o
7
bo
ik
o
Fe)
o
a
Ge
o
“|
a=
|
oO
4
o
mt
=
0
i
OQ
2
==
&

 

 

 

Sep Sep Sep Sep Sep Sep
6s 16 12 14 16 16
2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

“. Median daily statistic (54 years) —— Discharge

 
Klamath at Klamath water temp
PU ESS

USGS 11530500 KLAMATH R NR KLAMATH CA

 

wy
=
==
uw
=
hy
a
ww
a
a
fe
ao
ou
7
Ll
bon
a
at
a
=
&
a
C
=
+
a
be
u
a.
£
ou
juss

 

Temperature, vater, degrees Fahrenheit

om
an
*

fav

 

 

Sep Sep Sep Sep Sep Sep Sep Sep
66 8s 18 12 14 16 13 26
2619 2619 2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

 
000906

Clear Lake Elevations

 

 

 

 

 

 

(Feet)

 

 

 

 

:

 

 

 

 

 

 

10/27 12/16 2/4 3/26 5/15 7/4 8/23 10/12
= Clear Lake WY2011 ewes (lear Lake WY2012 e=ee== Clear Lake WY2013

ome= Clear Lake WY2Z014 ems Clear Lake WY2015 Clear Lake WY2016
ome Clear Lake WY2017 «=e «Median (1961-2018) ems Clear Lake WY2018

esse §/0p Minimum (End of Sept) ems (lear Lake WY2019

 

 
Gerber Elevations

 

 

 

 

 

 

 

 

 

 

 

 

zs
o
o
cs
¢
2
8
2
pr

 

 

 

 

 

T

11/20 2/28 7/28

 

«= «=» Gerber EL WY 2011 Gerber EL WY 2012 emm== Gerber EL WY 2013
Gerber EL WY 2014 o Gerber EL WY 2015 = = Historical Average {1961-Present)
» Gerber EL WY 2016 ems Gerber EL WY 2017 ee GiOp Minimum, End of Sep
eeeeee Spill Elevation (Ft) que Gerber EL WY 2019 Gerber EL WY 2018

 
C. shasta monitoring update

 

2019 C. shasta spore levels at Beaver Creek {(KBC} index site

120 - °
2017

_ 100 - [sy 2018
& 2019
L °
® 80 4 “
w
©
a. 60 -
% @
© 40
% .-e ee
© e KBC

 

 

January February March April May June July August September October NovemberDecember
2019

July 1: Spore levels were higher at all sites this week, with the highest density for the year detected at KBC {albeit a grab sample). While KOR remained below 10 spores/L, KTC surpassed this level this week. Average densily (spores/L} from
upstream to downstream was as follows (a-grab sample): KIS 78, QABC 118, KIN 36, KSV 14, KOR 3, gKTC 15.

July &: Waterborne C. shasta levels were lower this week, bul remained above 10 spores/L at the upstream sites. Average densily {spores/L) from upstream to downstream was as follows (g=grab sample): KIS 34, KBC 34. KMN 30, KSV 9,
KOR <1, gGKTC 10

https://microbiology.science.oregonstate.edu/content/monitoring-studies

 
C. shasta monitoring update

 

120

100 +

80 -

1

60

40

C. shasta spores per liter

 

 

C. shasta average spore levels at all sites in 2019

KIS

KBC
KMN
KSV
KOR

KTC (always manual grab sample)

0®
ee

& Manual! grab sample 8

€®
€
3

6®

®

Kinsman
Fish Trap
KMN
Rkm 236

  

  

 

January February March April May June July August September October NovemberDecember

  

 

ize spores per liter) of Ceratonova shasta in 24-hour composite water samples collected at the mainstem index sites in 2019, Nate that KMN is sampled only during salmonid
V year round and remaining sites Ap (8C = near Beaver Creek. KSV = Seiad Valley, KIS = near 15 bridge, KTC = ree iN =} n Fish Tra

 

https://microbiology.science.oregonstate.edu/content/monitoring-studies

 
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 9 of 216
000910

Technical Memorandum

Revised Coho Fry Habitat versus Discharge Relationships for the Klamath River

Mr. Jim Simondet

National Marine Fisheries Service
1655 Heindon Road

Arcata, CA 95521-4573

This technical memorandum provides revised habitat versus flow relationships for Coho Fry at selected Hardy
Phase II study sites. These relationships reflect revised escape cover suitability codes. During the development of
habitat versus flow relationships for use in SALMOD as part of the Secretarial Determination on dam removal in
the Klamath River, habitat suitability criteria were reexamined. Although that work focused on Chinook life stages,
other species and life stages modeled as part of the original Hardy Phase II work were reviewed. This included
discussions of the original data sources, knowledge gained from observations within the Klamath Basin subsequent
to the Hardy Phase II efforts, and general discussions of life history requirements. It should be noted that at the
time the Hardy Phase II work was undertaken, deference was given to escape cover codes based on data for the
target species and life stage such as coho fry. | have reviewed those data again and feel (as then) that there are
some inherent bias in the collections due to the timing of the collections and likely reflect conditions more
appropriate for juveniles and furthermore, believe that sufficient collection data within the Klamath Basin has
clearly documented that basically both Chinook and Coho fry utilize the same basic escape cover types. This makes
rational sense for salmonids of this size range given their limited swimming capabilities and basic predator
avoidance behaviors. Position choice for fry of salmonids is more a function of ichtomechanics (i.e., swimming
form and musculature) than differences in species specific behavioral differences (e.g., Katapodis 1994). That is a
position | articulated clearly during the Hardy Phase II process. Based on these factors, the simulations were rerun
with the original Coho fry habitat suitability curves for depth and velocity, distance to escape cover, escape cover
threshold depth, and maximum escape cover velocity as used in the Hardy Phase II work, but have substituted the
Chinook Fry Escape Cover suitability codes. Tabular and graphical results are provided with this memo. | also want
to emphasize that the Hardy Phase II report should be consulted to examine the study sites when interpreting
these results. For example, the habitat versus flow relationship at Brown Bear makes sense given Brown Bear's
channel confinement (lower width:depth ratio, being narrow and relatively fast and deep along the shore, with
Rip-rap and roads along both banks. Please feel free to send this out for review and comment, and if comments
are provided, | would be happy to discuss or respond.

Katapodis, C. 1994. Analysis of ichthyomechanical data for fish passage or exclusion system design.
Proc. Int. Phys. Symp. Vancouver, Canada, July 16-21, 1994. P 318-323.

Respectfully,

hor Ken,

Dr. Thomas B. Hardy, Ph.D.

Chief Science Officer, River Systems Institute
Texas State University

San Marcos, Texas 78666

1 -— February 5, 2012
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 10 of 216
000911

 

=—@—TreeofHeaven —~fSeiad —<RRanch -iRogers == Brown Bear
100.00

90.00
80.00
70.00
60.00
50.00

40.00

Percent of Maximum Habitat

30.00

20.00

10.00

 

0.00
0 2000 4000 6000 8000 10000 12000 14000
Discharge (cfs)

 

 

 

2—February 5, 2012
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 11 of 216

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000912
Revised Habitat (Percent of Maximum) versus Discharge (cfs) Relationships for Coho Fry in the Klamath River

Tree of Brown
Discharge(cfs) Heaven Discharge(cfs) | Seiad | Discharge(cfs) | RRanch | Discharge(cfs) | Rogers | Discharge(cfs) Bear
600 28.88 999 48.04 503 46.94 1300 50.54 636 100.00
912 37.82 1156 46.03 713 47.74 1804 57.11 931 64.76
1224 43.36 1313 44.30 927 51.85 2971 76.42 1226 51.90
1629 46.40 1469 43.01 1140 55.58 3807 84.08 1629 43.10
2034 51.10 2083 44.76 1393 63.43 4642 82.68 2032 42.47
2672 71.17 2697 53.14 1647 67.83 5493 80.90 2723 56.12
3309 86.24 3310 49.69 1900 73.43 6331 82.65 3415 46.72
3946 98.03 3924 43.60 2191 81.68 7170 84.76 4106 47.92
4584 100.00 4538 44.49 2482 90.05 8009 86.45 4798 38.07
5221 91.46 5498 56.34 2773 95.17 8847 84.61 5489 30.16
5859 82.76 6459 70.54 3064 97.89 9686 87.54 6180 21.94
6496 72.57 7420 88.26 3365 99.50 10524 95.87 6872 20.46
7332 62.81 8380 98.93 4086 100.00 11329 96.20 7563 19.98
8169 56.57 9341 100.00 4817 96.86 12164 100.00 8382 20.24
9005 51.30 10301 99.96 5548 92.51 13000 97.76 9199 19.49

6365 66.56

7183 56.66

8000 51.35

3 — February 5, 2012
|-OO ON OORWND =

— —i

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
oy
28

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 12 of 216

Evaluation of Interim Instream Flow Needs in the Klamath River
Phase Il

Final Report

Prepared for:

U.S. Department of the Interior

 

Prepared by:

Dr. Thomas B. Hardy
Mr. R. Craig Addley
Institute for Natural Systems Engineering
Utah Water Research Laboratory
Utah State University
Logan, Utah 84322-4110

November 21, 2001

000913
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 13 of 216

000914

Acknowledgements

The completion of this work in large part can be attributed to the efforts of the
U.S. Fish and Wildlife Service Arcata Field Office staff and in particular to Mr.
Thomas Shaw for providing much of the supporting site-specific field data,
habitat mapping, and fisheries data used in the analyses. The efforts of the
various Tribal fisheries personnel were critical in supplying additional fisheries
collection data, and intensive site substrate and cover mapping. In particular, the
efforts of Tim Hayden, Charlie Chamberlain and Mike Belchik. USGS personnel
from the Midcontinent Ecological Science Center also provided valuable
assistance and field data used in the cross section based hydraulic and habitat
modeling. Mr. Gary Smith and Mike Rode of the California Department of Fish
and Game also provided critical information on site-specific habitat suitability
criteria and conceptual foundations for the escape cover analysis used in the
habitat simulations. Much of this work was also supported by work of Tim
Harden (Harden and Associates). The Bureau of Reclamation also provided
valuable input during the Phase II study process on Klamath Project operations.
A special thanks is also given to Mr. Mike Deas (U.C. Davis) for providing water
temperature simulations below Iron Gate Dam. The Technical Team also
provided critical input and review of all technical elements of this work as well as
providing reviews of the report. Finally, the completion of this work would not
have been possible without the tireless efforts of Jennifer Ludlow, Mark
Winkelaar, James Shoemaker, Shannon Clemens, Jerilyn Brunson, William
Bradford, Sarah Blake, Brandy Blank, Matt Combes, Leon Basdekas, and Aaron
Hardy at the Institute for Natural Systems Engineering, Utah State University.

Executive Summary

Previous instream flow recommendations developed as part of Phase | (Hardy,
1999) recommended interim instream flows in the main stem Klamath River
based on analyses of hydrology data. At that time, site-specific data suitable for
analysis and evaluation using habitat based modeling were not available. This
report details the analytical approach and modeling results from site-specific
studies conducted within the main stem Klamath River below Iron Gate Dam
downstream to the estuary. Study results are utilized to make revised interim
instream flow recommendations necessary to protect the aquatic resources
within the main stem Klamath River between Iron Gate and the estuary. This
report also makes specific recommendations for future research needs as part of
the on-going strategic instream flow studies being undertaken by the U.S. Fish
and Wildlife Service and collaborating private, local, state, federal, and tribal
entities.

This report was developed for the Department of the Interior (DOI) who provided
access to a technical review team composed of representatives of the U.S. Fish
and Wildlife Service, Bureau of Reclamation, Bureau of Indian Affairs, U.S.
Geological Survey, and the National Marine Fisheries Service. The technical

Draft — Subject to Change i
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 14 of 216

000915

review team also included participation by the Yurok, Hoopa Valley, and Karuk
Tribes given the Departments trust responsibilities and the California Department
of Fish and Game as the state level resource management agency. The
technical review team provided invaluable assistance in the review of methods
and results used in the analysis, provided comments on draft sections of the
report, and provided data and supporting material for use in completion of the
Phase II report. In addition, several agencies and private individuals provided
written comments on the Preliminary Draft Report, which have been addressed in
this report where appropriate.

This report is organized to follow the general process used to implement the
technical studies. It first provides important background information on the
historical and current conditions of the anadromous species, highlights factors
that have contributed to their decline, provides an overview of the Phase | study
process and its principal findings. The report then continues with a description of
the Phase II technical study process. Key sections address methods and
findings for each technical component such as study design, study site selection,
field methods, analytical approaches, summary results, and recommended
instream flows.

The Phase II study relied on state-of-the-art field data collection methodologies
and modeling of physical habitat for target species and life stages of anadromous
fish. The field methods were directed toward achieving a three-dimensional
representation of each study site that incorporated between 0.6 to over one mile
of river depending on the specific study site. At each study site, a spatially
explicit substrate and vegetation map was developed and then integrated with
the three-dimensional channel topography in GIS. Fieldwork also involved
collection of hydraulic calibration data and fish observation data. The later
information was used in the development of habitat suitability criteria, conceptual
habitat model development and implementation, and habitat model validation
efforts.

Hydrology in the main stem Klamath River below Iron Gate Dam was estimated
differently for different purposes in Phase Il. For example, we used simulated
unimpaired inflows (i.e., no depletions) to Upper Klamath Lake routed to lron
Gate Dam with no Klamath Project imposed water demands. This simulated
scenario represents the best available estimates of the unimpaired flows below
Iron Gate Dam for the purposes of this study. The remaining flow scenarios
included the use of Upper Klamath Lake net inflows, historical Klamath Project
water demands, and the USFWS Biological Opinion (2000) target Upper Klamath
Lake water elevations. These scenarios represent different potential operational
flow scenarios as points of reference to the instream flow recommendations
developed as part of Phase Il. Differences between these simulated flow
scenarios required the use of different models and/or modeling assumptions.
The assumptions and modeling tools are described in the appropriate technical
sections of the report. The estimated hydrology at each study site was used in

Draft — Subject to Change il
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 15 of 216

000916

both the physical habitat modeling and temperature simulations using the USGS
Systems Impact Assessment Model (SIAM) or its components.

Physical habitat modeling at each study site relied on two-dimensional hydraulic
simulations that were coupled to three-dimensional habitat models. The
analytical form of the habitat models varied for spawning, fry, and ‘juveniles’ (i.e.,
pre-smolts). These modeling results were compared to available 1-dimensional
cross section based hydraulic and habitat modeling at study sites that overlapped
between existing USFWS/USGS and Phase II studies.

Habitat suitability criteria for target species and life stages of anadromous fish
were developed from site-specific data for chinook spawning, chinook fry, and
steelhead 1*. These curves were validated both by field observations using the
habitat modeling results as well as by comparison to results from an individual
based bioenergetics model for drift feeding salmonids developed at USU. A
separate procedure was developed to obtain habitat suitability curves for chinook
juvenile (i.e., pre-smolts), steelhead fry, and coho fry based on available
literature data. This approach used a systematic process to construct an
‘envelope’ habitat suitability curve that encompassed the available literature
curves. The overall process included a validation component that compared the
habitat versus discharge relationships between envelope curves to the site-
specific curves for chinook spawning, chinook fry, and steelhead 1*. The results
validated the use of the envelope curves for use as interim criteria pending
further research and development of site-specific curves for these species and
life stages within the Klamath River.

Habitat modeling involved the integration of substrate and cover mapping with
the three-dimensional topography and hydraulic properties at each study site with
the habitat suitability curves. Habitat modeling was undertaken for chinook
spawning, fry, and juveniles, coho fry and juveniles, and steelhead fry and
steelhead 1°. Different habitat models were developed for spawning, fry, and
juveniles. The study generated a salmonid fry habitat model that incorporated a
distance to escape cover that also required sufficient depth within the escape
cover in order for it to be utilized at a given flow rate. This model also
incorporated quantitative differences in the type of escape cover.

The habitat modeling results for each species and life stage were validated
against the spatial distribution of each species and life stage surveyed at study
sites at different flow rates. These results generally demonstrated that the
integrated habitat modeling was validated for the study in terms of spawning and
fry life stages. Our assessment of the pre-smolt or juvenile life stage results is
that they are consistent for the existing habitat model assumptions. However, we
discuss what we perceive to be inherent biases in these results (juveniles) based
on the existing habitat model structure and make specific recommendations of
what additional work would likely improve the results for this particular life stage.

Draft — Subject to Change ill
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 16 of 216

000917

Temperature simulations based on the unimpaired flow regime below Iron Gate
Dam were conducted with HEC5Q as part of the SIAM applications. These
results supported the findings in Phase | that flows lower than ~ 1000 cfs during
the late summer would likely increase the environmental risk to anadromous
species due to almost continual exposure to chronic temperature thresholds. We
believe that these simulation results show that there is very little flexibility for
reservoir operations at Iron Gate Dam to mitigate deleterious flow dependent
temperature effects. This finding has previously been reported by the USGS
(Bartholow 1995) and Deas (1999).

The integration of the habitat modeling with the unimpaired hydrology was used
to develop habitat reference values for target species and life stages at each
study reach on a monthly basis for flow exceedence ranges between 10 and 90
percent. The reference habitat value was computed as the percent of maximum
habitat associated with the unimpaired flow values for each species and life
stage on a monthly basis. This reference habitat value was used as one ‘target’
condition to guide the selection of monthly flow recommendations at a given
exceedence flow level.

The flow recommendation process also employed a prioritization of species and
life stages to be considered within the year and/or within a specific month. The
prioritization of life stages was taken from the life history sequence of
anadromous species (i.e., soawning, fry, and then juveniles). The initial priority
order for species was defined as chinook, then coho, and finally steelhead. It is
stressed that this initial prioritization was used to conceptually simplify the flow
recommendation process only, and that all species and life stages were
examined as part of the overall analysis. The process then relied on an iterative
procedure to select target flows for each month at a given exceedence level.
This procedure attempted to pick a target flow that would simultaneously
preserve the underlying characteristics of the seasonal unimpaired hydrograph at
that exceedence flow, the underlying relationship of the unimpaired hydrograph
between all exceedence flow levels, while striving to maximize habitat for the
priority species and life stages relative to the unimpaired habitat reference
conditions. The corresponding monthly flow rates at each exceedence level
were then used to compute the percent of maximum habitat for all other species
and life stages in a given month. These values were then compared to their
respective unimpaired habitat values to ensure that adequate protection of
habitat for non—priority species and life stages remained reasonable.

The flow recommendations developed in the Iron Gate to Shasta River Reach
were ‘propagated’ downstream to each successive reach by addition of the reach
gains as presently defined by the USGS in their MODSIM module of SIAM. It is
recognized that these reach gains reflect existing depletions in tributary systems
(e.g., Shasta and Scott Rivers) but are the only estimates presently available for
use in the simulation models for the system. The flow recommendations for each
river reach were then used to compute the percent of maximum habitat on a

Draft — Subject to Change iv
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 17 of 216

000918

monthly basis for each species and life stage. The recommended flow based
calculation of percent of maximum habitat for each species and life stage was
then compared against the associated unimpaired flow based habitat values.

Although flow recommendations were developed for the 10 to 90 percent
exceedence range (i.e., nine water year types), five water year types were
identified representing Critically Dry, Dry, Average, Wet, and Extremely Wet
inflow conditions for Upper Klamath Lake. These water year classifications
parallel those developed for the Trinity River and were used as operational
definitions in the Phase | report. Furthermore, the USBR KPSIM model was
modified to use this five-water year type format for simulating operations under
different instream flow requirements below Iron Gate Dam. The 90, 70, 50, 30,
and 10 percent exceedence flow levels were assigned to each of these water
year types, respectively (i.e., critically dry to extremely wet). This assignment
was used to demonstrate several key points regarding the use of
recommendations at this level of resolution (i.e., five water year types) and how
the existing operational models for the Klamath Project simulate flow scenarios.

These five water year type dependent recommendations were utilized in the U.S.
Bureau of Reclamation’s Klamath Project Simulation Module (KPSIM) to simulate
project operations over the 1961 to 1997 period of record. This analysis
confirmed that the project could be operated to achieve these recommendations
in all but 19 of the 468 simulated months in this period of record. These results
also highlighted that an alternative water year ‘classification’ strategy for
specifying instream flows should be considered in lieu of a five water year type
scheme. We provide a specific recommendation of how this could be
approached based on the instream flow recommendations developed in Phase II.

Draft — Subject to Change Vv
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 18 of 216

000919

1 Table of Contents

2

<M V0.4 010) (=10(6(-10 0-16 | cc

4 EXO CUtIVE SUMMATY 000. c cece cece eee e nena dee eeeeeeeeeteeeesedaaabeteeeeeseeeeenaaaaaneeess

5 = Table of Contents ........0000 occ cccccccceeeeee eee eeeeeeeeeeeeeeeeeseeauaeneeeeeseeeeeeeeeeaanes vi

Sn | 0118010 [6 [011 (0) 9 ccc 1

1 =1= (6: <6 | 0) | 00 ce 2

8 Overview of FisherieS RESOUPCES..........0.. ccc cect ceeeceeeeceeeeeeneeeneeeeeeeeueenenees 3

9 Historical Distribution... cece cece cee ceceeeeeeeeeneeeeeeeaeeeeesaaaeaseeeeeeeeneeeeeeenes 3
10 Ste SNA ooo... ccc cece cece eee eee eeeeeeeeeeeeeeeaaeeeeaeeeeaeeeeseeeeeedentneseeeseeeeenaas 3
11 CONO SAIMON 00... o.oo c cece cece eee ee cee cece eee e tesa seed ee beeeeeeeeseuaaeaaeeeeeeeeennaas 4
12 CHINOOK SAIMON. ....... 0c ccc cece cence eeeeeeeeeaeseeeeeeeteeseeeseueeeeaeeeeeeeeeeeneas 4
13 Green (and White) Sturgeon ...........ccccccccccccccccceeeeeceeeececeeceeeeeeeeeseeeeeeeeeeeeseees 4
14 Coastal Cutthroat Trout... ccc cece ccc ccceeecee eee e ee eeeeeeeeeeeeueeedneaneeeeeeeees 5
15 Eulachon (Candlefish)...............0 cn nn i nn ni i lili eee 5
16 eg= (01) (ems =| 00) ©) =)\ ce 5
17 Current DIStriDUtion.......... 000 ccc cece cece eee cececeeceeeeeeeeeeee dees eeeeeeeeeeeeeaeaenseeeeeees 5
18 Overall Population Trends in Anadromous Species .............66.:cccececeeeeseeeeeeeeeees 6
19 Ste SNA ooo... ccc cece cece eee eee eeeeeeeeeeeeeeeaaeeeeaeeeeaeeeeseeeeeedentneseeeseeeeenaas 6
20 COMO ooo ccc cece een ee eee eee ceee ee eee eee ceceeeeeeeeueeeeaeaa dee eeeeeeeeeeuasaeasenseeeeeeeaees 6
21 CHINOOK... c cece eee cece cece eee eee eeeeeeeeeeeeeeeeae dudes eeeeeeeeeeeuaeaaineeeeeeeeeenaas 7
22 Factors Attributed to the Decline of Anadromous Species..................... ee 1
23 Basin Wide OVErVieW ............00 ccc cccccccteccececcccceeeeceeeeeeeeee dee eeseeeeeeeaaaneeeeeeeees 7
24 The Upper Klamath Basin... cee ceee ec eee setts cess a eeeeeeeeeeeeeeeeneaee ey 10
25 The Shasta SubDASIN........ 0c cece cece cece e cece e eee ee sane ennteeeeeeeeeeeteaeenees 11
26 The Scott SUBDASIN. 0.00... ccc cece cca c eee eect tee eeeeeeeeeeeseanneeeeeeeeeeseeeeeaan es 12
2/ The SalMon SubbAaSIN........ occ cece cece cece eeeceeeeeeeeeeeeeeneeeeeeeeeeeeteeeaanes 13
28 The Mid-Klamath Subbasin.........0.0..00...0cc ccc cece ccccccceececeeeeeeeeeeeeeeeseuaeea nanan ees 14
29 The Trinity SUDDASIN 0.00... c eee tttteetttte ee eeeeeeneeeeeeeeeeeeeeeeeeeeeeeaeeaaaas 15
30 Upper Trinity SUDDASIN 2.00... ccccccccc cece eeeeceeeeeeeeeeeececeeeeeeeeeeeeeeeeeeeess 15
31 The Mid-Trinity SUDbDaASIN............ 0c tte eeeeeeeeee eee 16
32 The South Fork Trinity SUDDASIN ........ 2... eee cece tee teeeeeeeeeeeeeeeeeanees 17
33 The Lower Trinity SUDDASIN.......00.. eee eee e eee t tree teen eeter ener eee 18
34 The Lower Klamath Subbasin ....0..00.0... cece cece cee ccececeeeeeeeeeeeeeeeeeeteeneeeen ees 19
35 Life History Tralts...... cee ccc cece cece cece ee eeeeeseeeeeeeeeetesaeeeeeesaaseeeeeeeaeeeeeenaaes 20
36 Ste SNA ooo... ccc cece cece cece een cee eeeeeeeeeeeaeeeeeededeeeeeseeeeeeuaeeeeeeeseeeeaaaans 21
3/ CON SAIMON 0... oo. c ccc c cece eee e eee cee eee ee eee ee eeee ented eeeeeeeeeeesseneeeeeeeeeennas 21
38 CHINOOK SAIMON. ....... 0c cece cece ee cece eceeceeaeeee sent ee eeeeeeeeeeeaeeeeeeeeeeeeeeaeas 22
39 Cix-\-lalne) (0 |k0 |< 10] 23
40 Coastal Cutthroat Trout.......... 0. ccc c cece cece cece eee e eee eeeeeeeeeueeeaaneeeeeeeeeeeenaas 23
41 Eulachon (Candlefish)...............0 cn i ni i i ii iiiireee 23
42 k= 01] (om =| 00) ©) k=) ce 24
43 The Ecological Basis of Flow Regimes for Aquatic Resources. ...................0.6. 24
44 Phase | Process and Interim Instream Flow Recommendations ..................0..4. 2/
45 Phase | General Process .........0..o occ ceccceececeeceeeeeseeeeeeeeeeseeeeeeaueaneneeeees 2/
46 Phase | Technical Approach...........0....ccccccccccceccccceee eee ceeeeeeaeeeeeeeeedeneeteteeaneeeeens 2/

Draft — Subject to Change vi
—
OOONO aAKRWDN =

=a
WN —

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
At
42
43
44
45
46

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 19 of 216

000920
Phase | Hydrology AnalySe@s............... ccc cece ccce cesses ee eeeee ee eeeeeeeeeeeeeeeaeaneeeeeees 2/
Iron Gate Mean Annual, Average and Median Monthly Flows..................... 30
Iron Gate Monthly Flow Exceedence Value Estimates .........0.0.. ee 32
Review of Hydrology Based Methods Used in Phase l.................. ee 33
Hoppe Method ......0. ccc ccc ce ce eceeeee ee eeeeeeeeeeeeeeeeeesseneeeeteseneeeeeaneneeeeenes 33
New England Flow Recommendation Policy............0....ccccccccccececceceeeeeeeee eee 33
Northern Great Plains Resource Program Method ...................c cece 34
Tennant Method............ 0c cece eee e cece eee e eect eeceeeeeeeeeeseeaaeaaeeeeeeeeeeeeeaee es 35
Washington Base Flow Method ........ 00. ccccce ee eeeeseeeeeeeeeeeaneeeeees 36
Phase | Recommended Interim FIOWS..........00....0.:ccccccccecceeceeeeeeeeeeeeeeeeeeeneees 3/7
lron Gate Dam to the Shasta RIVEP 0.0.0.0... ccc teeeeeeeeeaee eee 37
Shasta River to Scott RIVEM 0.0.0... ccc ccc eecceeecceeeeceeseeeeeeceeseteseseeeeeeess 39
Monthly Transition FIOWS 0.2.0.0... ccccce cease ceeeee ee eeeeesesaeeeeeeeaaneeeeenaans 40
Phase | Evaluation of Water Temperatures ...........0 ccc ceceeetteneeeee ees 40
Phase Uo... cece cece cece eee tence eee e ee cee ceed dene eeeeeeeeeeeeeeeaaeeeeeeeseeeeeeeeaeaeeeeees 44
Phase II General Process 200.000... cccceeceeeeeeneeeeeeeeeeeeeceeeeceeeeeeeeeeeeeeeeeeeeeeneess 44
Study DeSIQN 0.0... EL SoS oii ie neneeee 44
Phase II Integrated Assessment Framewolk.........0..cccccccccccccesceceeeeeeeaeeeeeaeeeeaees 45
Delineation of the Spatial DoMAIN...............ccc ccc ccc ce ccc ceeceeeeeeeeeeeseeeeeeeeeeeeees 46
River Reach Stratification... et eeeeceittttittntttteeeneees 46
Overview of Study Site Selection... cece eee ee testes ettttetetteeeeeees 47
Habitat Mapping............c ccc ccc ce ee ccec case eee eeeeeeeesaneeeeteseeeeeetessseeeeeeaaneeeetnaes 48
Selection of USGS/USFWS Study Sites 2.0. c eee eeeeeeeeeees 49
Selection of USU Study Sites... cece cece cee eeeeeeeeeeeeeeeeteeeeetenes 52
Physical ProCeSSe@ 200.00... cece cence cece eee ee eee ee eeeeeeeeaneeeeeesaneeeeeesaneeeeeeeaaa es 52
Channel Characterization «0.0.0.0... eee ee eeeee ee eeee 52
USGS/USFWS Field Methodologies for Channel Characterization ............ 53
USU Field Methodologies for Channel Characterization.......................00 55
Establishment of a Control Network for Aerial Photogrammetry.............. 56
Aerial Photogrammetry Image Acquisition and Digital Terrain Modeling. 56
Aerial Photogrammetry Data REdUCtION ...00... oo ccccc cee e en eeeeeeneeeeees 58
Hydro-acoustic Mapping of Underwater Topography and Data Reduction
re 68
Integration of Photogrammetry and Hydro-acoustic Data...............00.00.... 70
Water Surface Elevation and Water Velocity Mapping...................c:ccccceee 70
Substrate and Vegetation Mapping..................c ee teeetee eee eeeee ee 71
Hydraulic Modeling 0.0.0... cc cece eee cee ce eee eee teste eeeeeeeee sae eeeeee sa eeeeeeeaeeeeeneas Tf
USGS/USFWS 1-dimensional Hydraulic Modeling .....................c eee 77
Water Surface Modeling... tent ttitttitttneeneeeee 77
Velocity Modeling 20.0.0... cece cc cccc cece eeeeeeeeseneeeeeeseneneeteteneeeeeeaaaaeeeees 80
USU Two-dimensional Hydrodynamic Modeling...................:ccccecseeeeeeeeeeees 81
Development of Computational Meshes.................. cece eee e cece eens 82
Water Surface Modeling... tent ttitttitttneeneeeee 82
Velocity Modeling 20.0.0... eee cc ccce enn ceeeeeeeeenseeetesaneneetetedeeeeeneaeneeeees 86
Ranges of Simulated FIOWS «0.0.0.0... c cece eee ce eee eeenn teen ent ereeees 87
a hV.0|k0)(0\0 \\ cece 88

Draft — Subject to Change Vil
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 20 of 216

000921
1 MODSIM and KPSIM Linkages...............cccccccccccccccccceccceeceeeeeeceeeeeeeeeeeeeeeees 92
2 KPSIM Modifications 2.0.0.0... ccc eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeess 93
3 1. Change of Agriculture and Refuge Wet Year Type Demands.......... 93
4 2. KPSIM Priority Switching Between Upper Klamath Lake and Klamath
5 RIVED oie ccc ce eee ce eect eee eee e eee eeeceeeeeeeeeeeeeeseeaeeeeeeeeeeeeeeesaaeeeeeeeeeeeees 95
6 Year Type Classifications ......0.... 000 eee ieee eee 96
1 Simulated Unimpaired Flows below Iron Gate Dam (No_Project)............... 96
8 Historical Klamath Project Operations (USGS_ Historical) ...........0..0..008. 100
9 Simulated Klamath Project Operations with FERC Flows (FERC_ESA)... 100
10 Simulated Klamath Project Operations with Phase | Recommendations
11 (FP1_ESA) occ ccc eeeeeaeeeeaaeeeeaeeeeeeeeeeeeeeeeeeseeeeeeeeeeeeeeeeeeeeeeeeeeeegs 100
12 Relationship between MODSIM Computational Nodes and USU Study Sites
PO cece eee eee eee e eee e eee EEE EE EE EEE EEE EE EERE EEE EE EEE EE EEE E EE EEE EEE EE EEE EEE Ett Ee tt bette beeeeeeeee 100
14 Comparison of Modeled Scenario Hydrology .................0 cece cece eeeeeeeeeeeeeeeetees 101
15 Mean Monthly FIOWS ......0..... ccc cccce cece ecceeceeeeeeeeteeeneneeteueeeeeeeeteaaeeeeaaaes 101
16 Iron Gate Dam ......... ccc nn i iii etter eeeee 101
17 Trees Of HEAVEN 20... cece cece cece ettee eee eeeeeeeeeeeeeeeaaeeeeeeeeeseeeeeaaaeeees 102
18 BrOWN BGO? ......... ccc ccc cece ce ccce eee e eee eeeee ee eeteneeeeeeee seen eeeessaeeeeeaeeeesaeeeeaneeenans 102
19 SOLA occ c cece cece cece eee eeec ttt teeeeeeeeeeeeeeeaaeseeeeaeeaeaeeeeeeaaaees 103
20 ROGErS Creek oo. cece ee eeeeeeeaeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeess 103
21 Oa r= 6 err 104
22 Saints Rest Bar oo... ccc cece tee ttttee sees eee e eee eneeeeeeaeeeeeeeeeeaeaeaaas 104
23 Monthly Flow Durations. ......000.0 ccc cccce ee ceceeeeeeeeeeeeesaeaeeeeeeesaneeeeeanans 105
24 Iron Gate Dam ......... ccc nn i iii etter eeeee 105
25 Trees Of HEAVEN 20... cece cece cece ettee eee eeeeeeeeeeeeeeeaaeeeeeeeeeseeeeeaaaeeees 106
26 Brown Be@at...........cccccccc cece cece cece cee teeeeeeeeeeeeeeeeeeeeeeeesneeeeeeeeeeeeeseeaaneeeeeeeees 107
27 SOLA cece cece cece eee e cece cece e eta d sda aaeeeeeeeeeeeaeaeeeeeeeeeeeeaeeeeaeaaaees 108
28 Rogers Creek Bar ............ccccc cece cc ccetee ccc ceeececceeeeeeeeeeeeeeeeeeeeeeeeeaaaneeeeess 109
29 Oa r= 6 err 110
30 Saints Rest Bar oo... ccc cece tee ttttee sees eee e eee eneeeeeeaeeeeeeeeeeaeaeaaas 111
31 Phase | versus Phase II Estimated Flow Comparisons. .....................0005 111
32 Biological ProCceSSe 00.0.0... cece cence cence e een eeee de eeeee anette en eeeeesa eset eeeaeeeeen 112
33 Macroinvertebrate Sampling and Processing ................0cccc cece ceeeeeeeeeeeeeeneeeees 112
34 Fish Habitat Utilization ...... cece cee cceee ects tteeateeeeeeeeeeeeeeaeaeeeeeeeeeaes 112
35 Selection of Target Species and Life Stages for Phase II Evaluations ......... 113
36 Species and Life Stage Periodicities 0.0.0.0... eee cece eee eeeeeeeeee eee 114
3/7 Habitat Suitability Criteria ....... 0.00 e cece ttttttetttteeeeete eee 114
38 The Ecological Basis of Habitat Suitability Criteria (i.e. Niche Theory) ..... 116
39 Site Specific HSC. ce cece acca eae eeeeeeeeeeeeeeceeeeeeeeeeeeeeeeeeeeeseeeeess 119
40 Substrate and Vegetation Coding for HSC ........ 0... ccccccccccceeeeeeeeees 119
41 CHINOOK SPAWNING. .......... cece teteeteetee eee eee e eee e eee eeeeeee ea eeaee eee eeees 120
42 CHINOOK FY oo... e cece ceneeeeeteeteeeteeeeeeeeeeeeeeaeeaeeaeeeeeeeeeeeeaeeaes 122
43 Steelhead 17 ooo cc cececeeeeecescensereteesvetestestenstessentertttenenteseneres 126
44 Literature Based Habitat Suitability Criteria... eects 132
45 Envelope HSC Development Procedure ................0ccceccccccccceeeeeeeees 133
46 Steelhead — FY... cece cece eee e esse eee e eae eeeeeeseeeeeeeeeeeeeeeeeeeeeeees 134

Draft — Subject to Change Vill
—
OOONO aAKRWDN =

PRAHBRADHRARHRWWWWWWWWWWNNNNNNNNNNABRBABSBR RRA
AOnAKWNAOOAODANAAAWNHA COON DAAARWNHAODOOANDAARWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 21 of 216

000922

CONO = FLY ono ee cece eee e ete e bette tte aaa aaaaaaaateaeteeateeaeaeaaaeaaees 136
Coho — JUVENIIE 0... eee cece cece eect eee e a eee ee eeeeeeaeaeeaaaeeeaeeeaeeeees 138
Chinook — JUVEMIIE. 0.0... e enti itt ttttttte tients 140
CHINOOK — FLY 000 c cece ccc ce cee eee eee eeseeeeeeeeeeeeeteeeeeeaineeeeeeeeeeenas 142
Chinook — Spawning ............ ccc cece ntti eet eeeer ee 144
Steelhead — 17 occ cece eececeeeceecestensententeerttestneteteeteneneenene 147
Site-Specific versus Envelope HSC Validation Test ...............ee 149
Physical Habitat Modeling ...........0. ccc ccc ce etnneetee ee eeeeeetee en eeeeeeseaeeeeeiaes 153
One-dimensional Cross Section Based Habitat Modeling....................... 156
USGS/USFWS Study Site Weightings for Reach Level Habitat Results 156
Fry Life Stages - Escape Cover Dependent Modeling........................4. 157
Steelhead 1° Habitat Modeling ....00.00...0cccccccccceececeeceseceeeeeeereenteees 159
Salmon Spawning Habitat Modeling..............0.0. ccc ceeee ee eeeeeeeeeeaeees 159
Habitat Modeling Implementation 00.00.0000. ccc cece eeccceee ee eeeeeeeeneeeeees 159
Evaluation of Study Site Specific Habitat Modeling Results .................. 160
River Reach Level Habitat Modeling Results ............0.. cc eeeeee eens 160
Two-dimensional Based Habitat Modeling.................0 cc cecccccee se eeeeeeeeen es 163
USU Study Site Weightings for Reach Level Habitat Results................ 163
Fry Escape Cover Modeling ...............cccccccccccccccccccceeeceteeeeeeeeeeeeeeseseeeeeees 164
Steelhead 1° Habitat Modeling ........0..00.cceccecccecccceceeceeseeesssensseeseeeeens 166
Salmon Spawning Habitat Modeling..............0.0. ccc ceeee ee eeeeeeeeeeaeees 166
HSC and Habitat Modeling Field Validation ................. cece eeeeee terete 166
CHINOOK SPAWNING. .......... cece teteeteetee eee eee e eee e eee eeeeeee ea eeaee eee eeees 167
CHINOOK FY oo... e cece ceneeeeeteeteeeteeeeeeeeeeeeeeaeeaeeaeeeeeeeeeeeeaeeaes 177
Steelhead Fry 0... cece eeeeeeteeeeeeeeeeeeeeeeeeeeeeeeeeeeeaeeeeeeaaeaes 184
CON FLY... e eee cece eee eaeasaaaeeeeeeeceeaeeeaeeeeeeeeeeeeeeeeeeeeaeees 186
CHINOOK JUVENIIE «0... cece eettettte tee e sees eee eee ee eee eeeeeaaeeaeeeeeeeeeaas 186
CON JUVENIIC 0. eee eeeeetttttet tees eens esas eee eeeeeeeeaeeeeeeaeeaaeeeeeeeeeas 186
Steelhead JUVENIE oo... cece ceeetetteeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeees 191
River Reach Level Habitat Results «2.0.0.0... teeeeeeeeeeeeeeeeeeeeeee es 201
Comparison of 1-dimensional versus 2-dimensional Modeling Results .... 205
Bioenergetics and Developmental Based Habitat Modeling................0....8. 206
Spawning, Emergence and Growth ............ 00. cece ccc ceeceeeeeeeceeeeeeeeeeeeeees 206
INCubation ANd EMELQeNncCe........... cece cece cece cece eeeaeeeeeeeneeeeeeeeanenees 207
Growth Of FLY... e ccc ce eee ceeeeeeeteeeeeseeeaaeeeaeeesaeeeaeeeeeeeeeeueeeeaeeeeeeeaas 208
Bioenergetics Modeling of Fry and Juvenile Salmonids.......................06. 211
Chinook Fry (40MM)...........0.. ccc eeeeteteee esses seats sees seeeeeeeeeeeeeeeaeaaes 219
Steelhead Juvenile (160MM)... cece eeeeeetete sees eee eeee esate eaeeeeas 222
Coho Juvenile (115MM) 00.0.0... ce eeceeeeeeeeeteeeeeteeee sees esse eeeeeeseaeeeeeeae eae 223
Study Site Specific Bioenergetics Results ............. ccc eeeeeeeeees 224
Chemical ProCeSSeSs 0.0.0.0... cece cece cceeee cette cntncctneeeeeeeeeeeeeeaeeeeeeeeeeeeeeeaaaaeaaas 225
Water Quality (Temperature) Modeling using SIAM ..................cccccccccceeeceees 225
QA/QC of Model Simulation Results ......000.0 ccc ccccccecetseteeecesseeeeeeenaes 226
TOMPCrature ooo... ccc cc cce cence ceceeececeeeseseeeeeeeeeeueeseeesneeeeeesaaeeseteaaaeess 226
FLOW... cececceccteeteeeceeeeeeeeeeeeeeeeeeeeaaaaaeeaaaaaaaaeeeeeeeeeeeeaeaeeeceeeeeeeeeeeeeeeeeees 227
Temperature Run-Sum Calculations «2.0.0.0... cee eeeeeeeeeeeee eee enees 227

Draft — Subject to Change ix
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 22 of 216

000923

Comparison of Modeled Scenario Temperatures ..........0..... cece cece cece 22/
Simulated Daily Temperature Time Series. .............. 0... cccecccceceeeeeeeeeees 227
Simulated Mean Monthly Temperatures .................cccccccccecceeeeeeeeeeeeees 230

Xela Cl: ce 230

Trees Of HEAVEN 20... cece cece cece ettee eee eeeeeeeeeeeeeeeaaeeeeeeeeeseeeeeaaaeeees 231
Brown Be@at...........cccccccc cece cece cece cee teeeeeeeeeeeeeeeeeeeeeeeesneeeeeeeeeeeeeseeaaneeeeeeeees 231
SOLA cece cece cece eee e cece cece e eta d sda aaeeeeeeeeeeeaeaeeeeeeeeeeeeaeeeeaeaaaees 232
ROGErS Creek oo. cece ee eeeeeeeaeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeess 232

Oa r= 6 err 233
Saints Rest Bar oo... ccc cece tee ttttee sees eee e eee eneeeeeeaeeeeeeeeeeaeaeaaas 233

Run Sum Analysis of Chronic and Acute Temperatures ...................0008 234
Instream Flow Recommendations...........0......cccccceeceeeeeeeeeeeeeeeeeeee ee seeeeeeeeeeeeeeeees 236

Reference Conditions: Unimpaired No Project Simulated Flows and Habitat237

Flow Recommendation Methodology ...............ccccccccecccccceeeeceeeeeseeeeeeeeeeeeeeeens 239
Iron Gate Dam to Shasta River Re@ch.w......... ccc eeccceeeeeeeeeeeeeeeeeeeeeeees 242
Shasta to Scott River Reach 0.2.0... ie eee ter 245
Scott River to Salmon River RE@ch.............cc cece ccccccccccceeeeeeeeeeeeeeeeeeeeess 249
Salmon River to Trinity River REACH 0.0.2... cece eeeeeeeeeee ee eeneeeenees 253
Trinity River to Estuary RE@CN o....... ccc cccccce ee eceeeceeeeeeeeeesaaeeeeeeeanees 25/7

Flow Recommendation Implementation ............. 0c ccceeceneeeeeeeaeeeeeees 25/7

SUMM ALY o.oo. eee eee e een cence nnn a aaa a aaa a aaa aaeaeaaaaeeaeaaaaea anaes 262
RECOMMENATIONS 0000... cece cece cece eee e este aed eeeeeeeeeeeeeeeeeeaaeeeeeeeeeeseeeeeaaaees 263
Literature Cited... ececceeeeceeeeeseseceeeeeseeeeaaeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeess 265
Appendix A — HSC Literature 000... cccccccccceeeeeeeeeceeeeeeeeeeeeeeeeeeeeeeeeeeeeess 276
Appendix B - Net Energy Surface Plots ...........00.cccccccccccccccccccceecceeeeeeeeeeeeeeeeaees 280
Appendix C — Simulated Temperature Profiles «0.2.0.0... .cccccccccccccccccceeeeeeeeeee eens 285
Trees Of HEAVEN 20... cece cece cece ettee eee eeeeeeeeeeeeeeeaaeeeeeeeeeseeeeeaaaeeees 287
Brown Be@at...........cccccccc cece cece cece cee teeeeeeeeeeeeeeeeeeeeeeeesneeeeeeeeeeeeeseeaaneeeeeeeees 289
SOLA occ c cece cece cece eee eeec ttt teeeeeeeeeeeeeeeaaeseeeeaeeaeaeeeeeeaaaees 291
ROGErS Creek oo. cece ee eeeeeeeaeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeess 293
Oa r= 6 err 294
Saints Rest Bal 2.0... c cece cece cece eeee eae eeeeeeeaeeeeeeeeaeeeeteaaeeeeees 296
Appendix C - Simulated Water Temperatures Statistics ............00..0eee 298

Draft — Subject to Change x
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 23 of 216

000924

Introduction

The determination of necessary instream flow requirements in the main stem
Klamath River has received heightened attention since the passage of the 1986
Klamath River Basin Restoration Act, the development of annual and longer-term
operations plans for the Bureau of Reclamation’s Klamath Project, and the listing
or proposed listings of Klamath River Basin anadromous fish. For the past 38
years, instream flows within the Klamath River below Iron Gate Dam have been
substantially determined by the minimum flow regime specified at lron Gate Dam
under PacifiCorp’s license from the Federal Energy Regulatory Commission.
Although PacifiCorp is obligated to meet FERC minimum flows, they have
generally operated the facility according to the Bureau of Reclamation Annual
Operating Plans since 1996.

Interim flow recommendations for the Department of Interior were developed for
the main stem Klamath River in Phase | (Hardy, 1999) using the best available
scientific methods and data at that time. Those recommendations were made to
address instream flows required to support the ecological needs of aquatic
resources, particularly anadromous fish species, in the Klamath River below Iron
Gate Dam. The Phase | report provided a review of available historical
information on the physical, chemical and biological conditions within the
Klamath River, and included information on the principal tributary systems in the
Klamath Basin: Shasta, Scott, Salmon and Trinity Rivers. It included a synoptic
overview of the life history requirements, spatial and temporal distributions, and
potential limiting factors that may influence anadromous fish and other flow
related aquatic resources.

Phase | provided a discussion of the hydrology based methods and analyses
utilized for recommending interim instream flows. It emphasized the need for an
ecologically based flow regime in order to protect the physical, chemical and
biological processes necessary to aid in the restoration and maintenance of the
aquatic resources in the main stem Klamath River. The recommended instream
flows in Phase | were made on an interim basis pending the completion of more
intensive, site-specific instream flow analyses that are the subject of this report
(Phase Il).

The purpose of the Phase II study is to provide revised recommendations for
seasonal instream flows within the main stem Klamath River below lron Gate
Dam based on different water year types. These flow recommendations are
necessary to aid restoration efforts and the maintenance of the aquatic resources
within the main stem Klamath River in light of the Department of the Interior's
trust responsibility to protect tribal rights and resources as well as other statutory
responsibilities, such as the Endangered Species Act.

Revised recommendations are made in light of site-specific hydraulic, habitat,
water quality and temperature analyses and the life history requirements of the

Draft — Subject to Change 4
oOomanrNoa aK WD —

10
11

12
13
14
15
16
17
18

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 24 of 216
000925

anadromous species and other related flow dependent aquatic resources (e.g.,
aquatic macroinvertebrates). The Phase II recommended instream flows within
the main stem Klamath River below Iron Gate Dam represent progress in the
longer-term effort to restore anadromous fisheries within the Klamath Basin.
Figure 1 provides an overview of the Klamath River Basin and shows the
subbasin delineations used below in the description of factors affecting
anadromous species. The Phase II technical assessments were confined to the
main stem Klamath River between Iron Gate Dam and the estuary.

Douglas

   
   

Curry
Josephine

Dai Norte

Humboldt

 

Figure 1. Klamath River Basin with major subbasin delineations.

Background
In this section of the report, key background information developed during the

Phase | efforts are summarized. This information is intended to set the historical
and existing context of the fisheries resources in the Klamath River Basin as a

Draft — Subject to Change 2?
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 25 of 216

000926

whole while providing specific information on the main stem Klamath River below
Iron Gate Dam. Both historical and existing distribution maps for fisheries
resources within the Klamath River Basin developed by the USFWS were a
major source of information (CH2MHILL 1985). These maps were provided as
Appendix A in the Phase | report. Additional information was used as noted in
the citations below.

Overview of Fisheries Resources

The historical (pre-development) distribution of anadromous species within the
Klamath River Basin extended above Upper Klamath Lake into the Sprague and
Williamson River systems and Spencer Creek (Coots 1962, Fortune et al., 1966).
Historical distributions in the Lower Klamath Basin (i.e., below Klamath Lake)
included the Klamath main stem, Shasta, Scott, Salmon, and Trinity Rivers
including many of the smaller tributary streams within the Lower Klamath River
Basin.

The anadromous species that utilized the Upper Klamath River Basin included
chinook salmon and probably included steelhead and coho (e.g., Coots 1954).
The anadromous species in the Lower Klamath Basin include spring/summer, fall
and winter run steelhead, spring and summer/fall run chinook, and coho. Other
salmon reported from the Klamath include the chum and pink (Snyder 1930).
The Klamath Basin Ecosystem Restoration report (Garret 1997) lists chum
salmon as being extirpated from the Klamath Basin but infrequent captures of
both chum and pink salmon still occur.

Other important fisheries resources include white and green sturgeon, pacific
lamprey, coastal cutthroat trout, and eulachon (candlefish) (KRBFTF 19971).
However, lack of historical quantitative collection data (i.e., pre-1900's) makes
the determination of the historical distribution of these species difficult beyond
that of the main stem and tributaries in the Lower Klamath River.

Historical Distribution
Steelhead

Historically, the Klamath supported large populations of spring/fall/winter run
steelhead populations (Snyder 1930, CDFG 1959). Steelhead were distributed
throughout the main stem and principal tributaries within the Lower Klamath
Basin such as the Shasta, Scott, Salmon, and Trinity River basins, and many of
the smaller tributary streams. Steelhead were also likely distributed in upstream
tributaries of Upper Klamath Lake in the Upper Klamath Basin. Snyder (1930)
and Fortune et al. (1966) indicate that steelhead were likely present in the Upper
Basin in the Sprague and Williamson Rivers but that the historical data is
inconclusive. Presently, steelhead are known to utilize the main stem Klamath
River in cold water refugia at tributary confluences (Belchik, pers. com). The

Draft — Subject to Change 3
—
OOONO OAK WN =

AHRAHKRAADWWWWWWWWWWNNNNNNNNNN A AAaBarer-a-
ORWNAOOONDAAAWNA DOAN AAAWNHAOOANOAKRWN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 26 of 216

000927

fallAwinter run steelhead utilized the Salmon, Scott, Trinity, and South and North
Fork Trinity Rivers. In addition, Elk, Clear, Indian, Independence and Blue
Creeks are known to contain fall steelhead. Historically however, steelhead
would utilize any tributary with access for spawning and juveniles would migrate
upstream in tributaries even where spawning habitat did not exist. Summer run
steelhead are known to utilize the Salmon, New, Scott and South and North Fork
Trinity Rivers, Wooly, Redcap, Elk, Bluff, Dillon, Indian, Clear, Canyon, Camp,
Blue, Grider and Ukonom Creeks (see citations in KRBFTF 1991).

Coho Salmon

The historical distribution of coho salmon in the Klamath River Basin is reported
to have included 113 tributary streams in the Klamath-Trinity River drainage
(Brown and Moyle 1991). Their historical utilization of the Upper Klamath Basin
is not known from conclusive records (Fortune et al., 1966). Historical data
document the collection of coho as far upstream as the Klamathon Racks
(Snyder 1930) and they are now known to inhabit the Shasta, Scott, Salmon and
Trinity River Basins. It is assumed that all tributaries with sufficient access and
habitat supported coho.

Chinook Salmon

The historical distribution of chinook salmon in the Klamath River Basin is known
to have extended above Klamath Lake into the Sprague and Williamson Rivers
(Fortune et al. 1966). They were also distributed throughout the Lower Klamath
Basin in the principal tributaries (i.e., Trinity, Scott, Shasta, and Salmon Rivers)
and several of the smaller stream systems such as Fall, Jenny, and Bogus
Creeks (Coots 1962). Historically, spring chinook runs were considered to be
more abundant prior to the turn of the century (Moyle 1976, Moyle et al., 1989)
when compared to the dominance of summer/fall runs since that time (Snyder
1930). Spring chinook were historically collected in the vicinity of the current Iron
Gate Dam (lron Gate Hatchery records). During the pre-1900s some of the
spring run chinook were destined for the Salmon River, other lower main stem
tributaries and likely tributaries upstream of Klamath Lake (Snyder 1930, Fortune
et al. 1966). The apparent shift to a summer/fall run population occurred by the
end of the first decade following 1900 (see citations in Snyder 1930, Moffett and
Smith 1950).

Green (and White) Sturgeon

No quantitative data on the historical upstream distribution of green or white
sturgeon are known but they have been observed in the main stem Klamath
River as far upstream as lron Gate Dam. It is not known whether Klamath Lake
would have posed an upstream migration barrier. Sturgeon are still found in
Klamath Lake but are thought to be extremely rare (Belchik, pers. com.). Green

Draft — Subject to Change 4
—
OOONO OAK WN =

PRAHBRADHRAHRWWWWWWWWWWNNNNNNNNNN ABA BSBRRra-
AOnAKWNAOOAODANAAAWNA COON DAAARWNHAODOOANDAKRWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 27 of 216

000928

sturgeon have also been observed in the Trinity and South Fork Trinity Rivers,
and in the Salmon River (see citations in KRBFTF 1991).

Coastal Cutthroat Trout

Coastal cutthroat trout are known to be distributed throughout the lower Klamath
River tributaries but the population status and distributions are poorly Known.
Collections from the estuary, lower tributaries, and Hunter Creek are documented
(see citations in KRBFTF 1991).

Eulachon (Candlefish)

Eulachon are thought to be extremely rare or extirpated in the Klamath River
(Belchik, pers. com.). Historical data suggests that they utilized the lower 5 to 7
miles of the Klamath River during March and April for spawning. Eggs incubate
for approximately two to three weeks and the larvae then migrate back to the
ocean (Moyle 1976 as cited in KRBFTF 1991).

Pacific Lamprey

The distribution of lamprey in the Klamath River is poorly known. Lamprey have
been observed on salmon at the Klamathon Racks and they have been collected
from Cottonwood Creek near Hornbrook (Coots 1962). This may represent a
non-anadromous form in the Klamath Basin. Lamprey have also been observed
in the Trinity River and dwarfed landlocked forms have also been reported from
the Klamath River above Iron Gate Dam and in Upper Klamath Lake. Lamprey
are also suspected of utilizing the Scott, Shasta, and Salmon Rivers (see
citations in KRBFTF 1991).

Current Distribution

At the present, habitat of anadromous salmonids is limited in the Klamath River
Basin to the main stem and tributaries downstream of Iron Gate Dam. Upstream
distribution in several of the tributaries (e.g., Trinity) has also been limited due to
construction of dams and diversions. Access to the Upper Klamath Basin by
anadromous species was effectively stopped with the completion of Copco Dam
No. 1 in 1917 although reduced access to tributaries in the Upper Klamath Basin
likely occurred starting as early as the 1912-14 period with construction of the
Lost River diversion canal and completion of Chiloquin Dam. Access to the
upper reaches of the Trinity River and its tributaries were blocked in 1961 with
completion of Lewiston Dam. The final reduction in upstream main stem habitat
access occurred in 1962 with the completion of Iron Gate Dam. The following
synopsis on the existing distribution of key species was primarily adopted from
CH2MHILL (1985) and USBR (1997) and references contained in the annotated
bibliography of Appendix C in the Phase | report.

Draft — Subject to Change 5
—
OOONO OAK WN =

RA HBRAAADRWWWWWWWWWWNNNNNNNNNNABRBABSBRRARA-
OnNKRWDANAOOANDNAAWNH-OOANOAAKRWNHAODOOAONDO AKAN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 28 of 216

000929

Overall Population Trends in Anadromous Species

The following section provides a brief synopsis of the population trends for
steelhead, coho, and chinook salmon within the Klamath Basin. Unless
otherwise noted, this material is taken from the coho and steelhead status review
documents of the National Marine Fisheries Service and the Biological
Assessment on the Klamath Project 1997 Operations Plan.

Steelhead

Run sizes prior to the 1900s are difficult to ascertain, but were likely to have
exceeded up to several million fish. This is based on the descriptions of the
salmon runs near the turn of the century provided in Snyder (1933). The best
quantitative historical run sizes in the Klamath and Trinity river systems were
estimated at 400,000 fish in 1960 (USFWS 1960, cited in Leidy and Leidy 1984),
250,000 in 1967 (Coots 1967), 241,000 in 1972 (Coots 1972) and 135,000 in
1977 (Boydston 1977). Busby et al. (1994) reported that the hatchery influenced
summer/fall-run in the Klamath Basin (including the Trinity River stocks) during
the 1980's numbered approximately 10,000 while the winter-run component of
the run was estimated to be approximately 20,000. Monitoring of adult steelhead
returns to the Iron Gate Hatchery have shown wide variations since monitoring
began in 1963. However, estimates during the 1991 through 1995 period have
been extremely low and averaged only 166 fish per year compared to an average
of 1935 fish per year for 1963 through 1990 period (Hiser 1994). In 1996 only 11
steelhead returned to Iron Gate Hatchery. NMFS considers that based on
available information, Klamath Mountain Province steelhead populations are not
self-sustaining and if present trends continue, there is a significant probability of
endangerment (NMFS 1998). However, steelhead were not listed under the
ESA.

Coho

At present, coho populations are substantially lower than historical population
levels evident at the turn of the century and are listed as threatened under the
ESA. NMFS estimated that at least 33 populations are at moderate to high risk of
extinction at this time. Coho populations within the Southern Oregon/Northern
California Coast Evolutionarily Significant Unit (ESU), which includes the Klamath
River Basin, are severely depressed and that within the California portion of the
ESU, approximately 36 percent of coho streams no longer have spawning runs
(NMFS 1997). Annual spawning escapement to the Klamath River system in
1983 was estimated to range from 15,400 to 20,000 (USFWS 1983, cited in
Leidy and Leidy 1984). These estimates, which include hatchery stocks, could
be less than 6 percent of their abundance in the 1940's and populations have
experienced at least a 70 percent decline in numbers since the 1960's (CDFG
1994 as cited by Weitkamp et al. 1995). Monitoring of coho returns at the Iron
Gate Hatchery have ranged from 0 fish in 1964 to 2,893 fish in 1987 and are

Draft — Subject to Change 6
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 29 of 216

000930

highly variable. Based on limited monitoring data from the Shasta River, coho
returns have been variable since 1934 and show a great decrease in returns for
the past 7 years.

Chinook

The total annual catch and escapement of Klamath River chinook salmon in the
period between 1915 and 1928 was estimated at between 300,000 and 400,000
(Rankel 1982). Coots (1973) estimated that 148,500 chinook entered the
Klamath River system in 1972. Between 1978 and 1995 the average annual fall
chinook escapement, including hatchery-produced fish was 58,820 with a low of
18,133 (CDFG 1995). Overall, fall chinook numbers have declined drastically
within the Klamath Basin during this century. As noted previously, spring chinook
runs appear to be in remnant numbers within the Klamath River Basin and have
been completely extirpated from some of their historically most productive
streams, such as the Shasta River (Wales 1951).

Factors Attributed to the Decline of Anadromous Species
Basin Wide Overview

The decline of anadromous species within the Klamath River Basin can be
attributed to a variety of factors which include both flow and non-flow factors.
These include over harvest, affects of land-use practices such as logging,
mining, stream habitat alterations, and agriculture. Other important factors have
included climatic change, flood events, droughts, El Nino, fires, changes in water
quality and temperature, introduced species, reduced genetic integrity from
hatchery production, predation, disease, and poaching.

Significant effects are also attributed to water allocation practices such
construction of dams that blocked substantial areas from upstream migration and
have included flow alterations in the timing, magnitude, duration and frequency of
flows in many stream segments on a seasonal basis. The following synopsis is
taken primarily from CH2MHILL (1985), USBR (1997), KBRBFTF (1991) and
references contained in the annotated bibliography contained in Appendix C in
the Phase | report.

Based on a review of the literature examined during the Phase | study, it is
reasonable to assume that the Klamath River Basin was primarily in a natural
state prior to about 1800. However, by the mid 1800s a variety of factors were
already contributing to the decline of the anadromous stocks. During this period
both accelerated timber harvest, placer/gravel/suction mining, and commercial
exploitation of salmon stocks were underway.

Over exploitation of the commercial fisheries (ocean and in river), placer mining,
and local dam construction were attributed to declining salmon stocks as early as

Draft — Subject to Change 7
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 30 of 216

000931

the 1920s. Snyder (1930) considered the decline of the spring run chinook to
have occurred prior to the closure of the river at Copco in 1917 and attributed this
decline primarily to over exploitation of the salmon stocks and activities
associated with placer, gravel, and suction mining in the Basin. The concern of
over exploitation and declines in the anadromous stocks of the Klamath River
Basin led to the closure of commercial fishing in 1933. Prior to the 1990's,
excessive ocean harvest rates seriously reduced salmon stock abundance in the
Klamath River System.

Passage of the Pacific Fisheries Management Council’s Salmon Plan in 1978,
followed by the formation of the Klamath River Salmon Management Group in
1985 and the Klamath River and the Klamath Fisheries Management Council in
1987 has led to improved management of Klamath Basin fisheries resources.
During the 1980's, ocean harvest rates on age-4 Klamath fall chinook averaged
53 percent (PFMC 1991), however since 1991 the average age-4 ocean harvest
is less than 12.5 percent (PFMC 1998). This reduction in ocean harvest is
partially due to the recognition of river tribal fishing rights, as well as to
regulations for conservation of Klamath Basin fall chinook. Age-4 river harvest
rates have also substantially declined since 1990, dropping from an average of
65 percent from 1986-1989 to an average of 32 percent following 1989.

Timber harvest activities within the Klamath River Basin have also contributed to
the long-term decline in the salmon stocks beginning from the turn-of-the-
century. This included deterioration of habitat from increased sediment loading
and general deterioration of large-scale watershed areas. The extensive
placer/gravel/suction mining within the Basin resulted in serious habitat
modifications beginning in the early 1900s and directly impacted salmon runs
during this period. The extensive habitat modifications to both the main stem and
tributary systems are still evident today (e.g., the Scott River).

Although upstream migration of the anadromous stocks were effectively blocked
with the construction of Copco Dam in 1917, water allocation practices to meet
agricultural demands in the upper Klamath Basin continued to affect downstream
anadromous species due to alteration in the shape and magnitude of the
hydrograph below Iron Gate Dam.

Diversion of water to meet agricultural demands in both the Scott and the Shasta
River systems has been implicated as causing significant reductions in habitat
availability and quality for spawning and rearing chinook. Depletions of stream
flow in the Scott River and almost every tributary within this subbasin are
associated with severe limitations for coho and steelhead juvenile rearing habitat
availability and stranding of juvenile fall chinook, coho, and steelhead during the
irrigation season in average and below average water years. Diversion of water
for agricultural purposes and the associated return flows are responsible for
higher than normal water temperatures and degraded water quality in both the
Shasta and Scott River systems.

Draft — Subject to Change 8
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 31 of 216

000932

Spring run chinook and spring run steelhead are considered to be extinct or at
remnant population levels in the Scott and Shasta rivers largely as a result of
poor summer flow conditions. Iron Gate Dam has also blocked access to several
cool water springs and tributaries (Jenny and Fall Creeks) below Copco Dam that
were utilized by spring chinook. These creeks and the main stem Klamath River
supported chinook prior to construction of Iron Gate Dam (Kent Bulfinch, pers.
com. cited by Belchik, pers. com.).

Although historical data does not exist to determine the temperature and water
quality regime of the main stem Klamath River below Klamath Lake, existing
flows below the Scott River during the late summer period have been associated
with lethal combinations of high temperature and low dissolved oxygen, as
evidenced by fish kills. Bartholow (1995) evaluated available water temperature
data in the Klamath Basin and generally concluded that during low flow summer
periods the natural conditions in the Klamath main stem are likely marginal for
anadromous species due to elevated temperature. However, existence and use
of thermal refugia is well documented.

It is evident from a review of the available data that the completion of Copco Dam
in 1917 and completion of Trinity Dam in 1962 significantly reduced the Basin
wide distribution of anadromous species. However, the construction of localized
dams associated with placer, gravel, and suction mining, timber harvest, and
fisheries practices impacted anadromous species prior to these major dams. For
example, a splash dam constructed on the main stem Klamath River at
Klamathon in 1889 effectively blocked upstream migration of anadromous
species to the upper Klamath Basin until 1902.

Effective blockage of several tributary streams by dams for mining also occurred
in the 1930s, many of which were not removed until the 1950s. This included
Hopkins, Camp, Indian, Beaver, Dutch and Cottonwood Creeks on the main stem
Klamath, and several tributaries in both the Salmon and Scott River basins.
Dwinell Dam was completed in 1928 on the upper Shasta River, which effectively
blocked upstream migration. No minimum instream flow was required at this
facility.

The existence of Trinity/Lewiston Dams, and Iron Gate Dam, and Dwinell Dam
are also attributed to negative changes to the quality and quantity of available
spawning gravels suitable for use by anadromous species below these facilities.
Prior to the construction of Iron Gate Dam, hydropower releases (i.e., rapid flow
ramping) were also associated with deleterious conditions for spawning and
young of the year anadromous species in the main stem Klamath River. Iron
Gate operations have flow ramping rate criteria under Article 40 of PacificCorp
FERC License that states that a ramping rate not to exceed 3 inches per hour or
250 cfs/nour whichever produces the least amount of fluctuation as measured at
the Iron Gate gage. PacificCorp voluntarily targets ramp rates at Iron Gate gage
to approximate two inches per hour (Frank Shrier, pers. com.).

Draft — Subject to Change 9
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 32 of 216

000933

Large-scale changes in the channel form below Trinity Dam are also known to
have resulted in loss of productive salmon rearing habitat. Restoration of the
channel is being recommended in the Trinity River Flow Evaluation Report
(USFWS et al, 1998). Recommendations from this study include both
modifications in the minimum instream flow requirements as well as the release
of flood flows for rehabilitation of the riparian community and stream channel.

Additional factors that impacted the anadromous species in the Klamath Basin
have included high pre-spawning mortalities in the 1950 through 1953 period and
adverse effects due to extreme flooding in 1955, 1964, and 1974 and drought
during 1976-77. The pre-spawning mortality was associated with hatchery
produced fall chinook returning to the Fall Creek Hatchery where over
escapement to the Hatchery resulted in fish being forced back into the Klamath
River where a lack of natural soawning gravel caused redd superimposition. In
addition, higher mortalities associated with angling are also suspected (see
Appendix C in Phase | report).

The extensive and extreme magnitude of fires in 1987 is also considered to have
been deleterious to anadromous species due to the increased run off from the
disturbed watersheds within the Klamath Basin. Cumulative impacts to many of
the tributary watersheds in conjunction with alteration of the hydrograph below
Iron Gate Dam have contributed to the formation and persistence of large delta
fans at tributary confluences. These fans during periods of low flow may inhibit
or have completely blocked access to these tributaries by anadromous species.

Finally, concern has been raised over increased predation of anadromous
species by the resurgence of the sea lion populations at the mouth of the
Klamath River and predation by brown trout below Lewiston Dam on the Trinity
River. Although these other cumulative factors have contributed to limiting
conditions for many of the aquatic resources, reduction in habitat access due to
existing dams and continuing alterations of the flows (with associated
deteriorated water quality) remain important limiting factors. In particular, this
includes the main stem Klamath River.

The Upper Klamath Basin

The construction of Copco Dam was started in 1910 and likely impacted
upstream migration of anadromous species at that time. The Dam was
completed in 1917/7 and effectively eliminated over 100 miles of potential
anadromous fish habitat in the upper Klamath Basin. The continuing effect on
the Lower Klamath Basin is primarily due to changes in the hydrology and
potentially water quality. Releases below Iron Gate Dam have been associated
with water temperatures above acute salmonid exposure criteria (i.e., 20 C) and
dissolved oxygen below chronic exposure levels (i.e., 7 mg/l) during the late
summer. Most water quality problems within the main stem Klamath River

Draft — Subject to Change 10
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 33 of 216

000934

associated with fish kills have been reported below the Scott River. Although as
noted previously, naturally high water temperatures likely existed prior to main
stem dam construction. This was due to the large surface areas associated with
Upper and Lower Klamath Lakes. Ssome mitigating cool water inflows from
springs and tributaries likely offset these temperatures to some extent and
provided cool or cold water refugia to salmonids. Water allocation practices to
meet agricultural demands now result in higher winter flows and lower summer
flows compared to the natural hydrograph. Poor water quality arising from Upper
Klamath Lake is a combination of natural high concentrations of nutrients in
tributaries of Klamath Lake and nutrient enrichment due to land-use practices in
the upper Basin. It may be difficult to ameliorate water quality in the Lower
Klamath Basin given the water quality characteristics in the Upper Klamath
Basin. Increased flows are anticipated to improve water quality to some degree,
but changes in water management and land use practices may also be required
to fully address water quality issues in the lower basin.

The Shasta Subbasin

Water quality in the Shasta River has been impacted by the creation of Lake
Shastina in 1928. This reservoir receives high nutrient loading due to upstream
land-use practices. Problems associated with adverse water temperatures for
anadromous species have been recognized in the Shasta River for over 20
years, which are attributable to the numerous water diversions on the Shasta
River and its tributaries and agricultural practices within the Basin. The Shasta
River has been highly impacted from grazing practices. The lack of large woody
debris in the stream and loss of recruitment potential has decreased the
complexity of the river channel for many years. The loss of significant riparian
areas from over grazing has also contributed to elevated adverse water
temperatures. Several tributaries are also poorly connected to the main stem
Shasta (e.g., Little Shasta Creek) and very low dissolved oxygen levels occur in
some reaches during critical low flow summer periods (Deas, pers. com.).

Historical anadromous fish using the Shasta River basin include fall chinook,
coho, fall steelhead and Pacific lamprey. Historical data indicate a decline in
chinook spawning runs within the Shasta Basin since the 1930s. Available data
for both coho and steelhead spawning runs are not entirely reliable to ascertain
long-term population trends, although steelhead is considered to have
experienced declines.

It is estimated that the Shasta River presently maintains approximately 35 miles
of fall chinook habitat and 38 miles of coho habitat and are similar to values
reported in 1955 but remain below pre-development levels. However, actual
utilization of this remaining habitat is contingent upon suitable flow conditions that
may not be met during average and dry years due to water diversion. Fall
steelnead habitat is estimated at approximately 55 miles and is somewhat
reduced compared to estimates derived in 1955.

Draft — Subject to Change 11
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 34 of 216

000935

Lake Shastina has likely blocked suitable habitat upstream that was historically
utilized by steelhead in the headwaters of the Shasta River. The lack of gravel
recruitment below Lake Shastina may also negatively affect river morphology and
fish habitat. Accessibility to the currently available steelhead habitat is
contingent upon suitable flow conditions and lack of migration barriers at
agricultural diversions (see Appendix A in Phase | report).

Overall, anadromous fish production in the Shasta River basin is thought to be
limited by low flows and high summer water temperatures, stream diversions and
degraded spawning gravels. Cumulative depletions of water for agricultural use
during the May through October period of average and dry years may restrict
access by fall chinook to the lower 10 to 15 miles of the river. Low flow
conditions during these types of water years also reduce suitable rearing habitat
for both coho and steelhead juveniles.

In this area however, water quality in the Big Springs area remains tolerable for
rearing juveniles through the summer months. These conditions are exacerbated
due to increased water temperatures that can exceed upper limits for the
anadromous species. These conditions have resulted in a known fish kills for
juvenile steelhead. Additional impacts within the Basin are associated with
grazing practices that can result in increases in sedimentation that adversely
affects steelhead spawning and rearing habitats. | No quantitative data on the
distribution or abundance of Pacific lamprey is currently Known.

The Scott Subbasin

Principal factors affecting the distribution and quality of habitat within the Scott
River basin are associated with the numerous agricultural diversions along the
main stem of the River and its tributaries as well as the loss of beavers, grazing
and levies which have contributed to degradation of habitat and alterations in the
Scott River channel. Existing diversions within the main stem Scott River and its
tributaries exceed 650 cfs. The cumulative effects of these diversions are
severely depleted instream flows in many sections. Additional flow reductions,
including dry channels, have been associated with groundwater pumping for
irrigated land use, which affect both tributary streams as well as the lower main
stem Scott River.

Current anadromous use of the Scott River includes fall chinook salmon, coho
salmon, fall steelhead, and Pacific lamprey. Fall chinook salmon are Known to
utilize the main stem Scott River and several of its major tributaries. It is believed
that both coho and steelhead are more widely distributed but no quantitative
information exists to estimate runs sizes. Trend data on chinook salmon would
appear to indicate a general decline in the Scott River basin since the 1960s at
least. In the absence of more quantitative data it is assumed that the trends in
coho and steelhead within the Scott subbasin are reflected in the overall trends
for the remainder of the Klamath Basin at-large.

Draft — Subject to Change 12
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 35 of 216

000936

However, during the past decade, steelhead numbers (fall, winter and
spring/summer-run) have declined dramatically on the Klamath River side of the
Klamath Basin relative to numbers found on the Trinity River side. Many of the
index streams in this area of the Basin have their headwaters in wilderness
areas, suggesting the limiting environmental bottleneck is in the main stem
Klamath River (CDFG, pers. com.). It is estimated that approximately 59 total
river miles of habitat within the Scott River, East Fork Scott River and lower Mill
Creek currently exist for fall chinook. The estimated historical miles of available
coho salmon habitat in the Scott River basin was 126 miles. Available data
suggests that existing habitat now constitutes approximately 88 miles. The
estimated extent of steelhead habitat is approximately 142 miles within this Basin
(see Appendix A in Phase | report).

The anadromous fish production within the Scott River basin is impacted by
reduced flows, degraded spawning habitat, high summer water temperatures,
and several un-screened diversions. Cumulative water withdrawals in
conjunction with groundwater pumping during the agricultural season of May to
October currently limits upstream migration for fall chinook at approximately
River mile 42. In average to dry years these low flows severely limit both coho
and steelhead juvenile rearing habitat suitability and availability during the May to
October period. These low flows in conjunction with agricultural return flows are
also associated with high water temperatures in the main stem Scott River and
many of its tributaries. Land-use practices have been noted to cause increase
sedimentation problems over most of the main stem Scott River.

The Salmon Subbasin

The Salmon River represents one of the most pristine watersheds still existing
within the entire Klamath River basin. Although a high percentage of the Salmon
River is under a wilderness designation, other areas have significant road
networks and have undergone significant timber harvest. In addition to the
timber harvest practices, grazing and the 1987 fire have had negative affects on
the Salmon River watershed and Salmon River channel. The Salmon River
supports spring and fall chinook salmon, coho salmon, spring and fall steelhead,
Pacific lamprey and green sturgeon. Fall chinook populations within the Salmon
River have shown declines that are associated with factors external to the
Salmon River.

Insufficient data presently exists to make inferences on the status of coho
populations within the Salmon River, but they are believed to reflect overall
trends within the Lower Klamath River Basin. The current status of steelhead
populations are also not known, but again, summer steelhead numbers have
stayed depressed in the Salmon River drainage and numerous other tributaries
such as Clear Creek, Bluff Creek and Dillon Creek (CDFG, pers. com.). No
quantitative information on the distribution and status of Pacific lamprey is
known. No quantitative information on the status of green sturgeon populations

Draft — Subject to Change 13
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 36 of 216

000937

is Known although they are considered to inhabit the lower six miles of the
Salmon River.

Current estimates of fall chinook habitat within the Salmon River are
approximately 81 miles, which is approximately nine miles less than the highest
historical estimates. Historical estimates of coho habitat within the Salmon River
and its tributaries are approximately 105 miles. Existing estimates are
approximately 85 miles. Historical estimates for steelhead within the Salmon
River do not exist but they are assumed to be similar to that of coho and
therefore are approximately 109 miles (see Appendix A in Phase | report).

No significant impediments to anadromous fish production within the Salmon
River basin currently exist. However, areas of unstable spawning gravels have
been identified in reaches of both the North Fork and South Fork Salmon Rivers.
Finally, elevated water temperatures that exceed upper growth requirements for
salmonid juveniles have occasionally been reported. These events are attributed
to natural climatic factors.

The Mid-Klamath Subbasin

The Klamath Task Force defines the Mid-Klamath Subbasin as the main stem
Klamath River from lron Gate Dam to Weitchpec. This section of the main stem
Klamath River can be impacted by water quality from upstream releases at lron
Gate during low flow periods. Elevated water temperatures during the late
summer period have been observed. In the past decade this reach of the main
stem Klamath River has been impacted by reductions in water quality as a
consequence of timber management and mining activities. These are primarily
associated with increased turbidity. Water releases at Iron Gate Dam due to
Klamath Project operations impact main stem river flows in this reach of river.
Water allocation practices within both the Shasta and Scott River basins also
contribute to flow alterations in this reach of river. Changes in the flow regime
are generally reflected in increased winter flows and reduced summer flows
when compared to historical conditions as noted by USGS (1995) and Balance
Hydrologics, Inc (1996).

The main stem Klamath River and many of its tributaries are utilized by spring
and fall chinook salmon, coho, and spring and fall steelhead. Pacific lamprey
and green sturgeon are also known to utilize this reach of river. The main stem
Klamath should not be considered only a migration corridor. In 1995, over 6,000
fall chinook spawned in the main stem (USFWS pers. com.). The production
from these spawners must rear in the main stem until smoltification occurs. In
addition to the main stem recruitment, tributary pre-smolt outmigrants must rear
in the main stem until smoltification. These fish rely on the main stem Klamath
River for up to 2 years. Lamprey and sturgeon rely on rearing in the Klamath
River for up to 5 or 6 years and 1 to 3 years, respectively. In addition, spawning
in the main stem by chinook is known to occur from below Iron Gate downstream

Draft — Subject to Change 14
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 37 of 216

000938

to Orleans. Overall trends in anadromous fish for this subbasin generally reflect
the long-term declines for the Klamath River basin as noted previously. The
remaining chinook populations are primarily composed of fall run. The specific
status of coho within this reach of the main stem Klamath River and tributaries is
also difficult to ascertain due to lack of site-specific quantitative data. In general
it is assumed that populations follow the general trend for the Lower Klamath
River basin. This also applies to steelhead. No quantitative data are available
on the status or distribution of Pacific Lamprey but they are believed to be
distributed similar to that of steelhead. No quantitative data for green sturgeon
populations are available for this reach of river.

Estimated available habitat for spring and fall chinook is approximately 168 miles
within this subbasin. The estimated available habitat for steelhead within this
section of the mid Klamath Basin is approximately 250 miles of spawning and
rearing habitat. Coho are estimated to have access to approximately 190 miles
(see Appendix A in Phase | report).

Principal factors affecting anadromous fish production within this section of the
Klamath Basin include high water temperatures and poor water quality (e.g., pH
and dissolved oxygen), suspected loss of spawning gravels, flow reductions for
some tributary systems, flow depletions within the Upper Klamath River Basin
and altered characteristics in the timing and magnitude of main stem flows. In
addition, Highway 96 and parallel roads to the main stem and tributaries have
impacted fish habitats and access. Alterations in the channel due to upstream
dams have been associated with armoring of the stream bed and lack of gravel
recruitment from blocked upstream sources. Land-use practices in several of the
tributaries have resulted in sedimentation that has adversely impacted fall
chinook, steelhead, and coho production in Dry, Ten Mile, Elk, Indian, and
Thompson Creeks. Several tributaries are also impacted by agricultural
diversions either from un-screened diversions or flow reductions during the
agricultural season. Land use practices such as logging, homesteading, road
building, grazing, etc, have impacted many tributaries within this Subbasin and
those mentioned previously are just examples.

The Trinity Subbasin

In the following section for the Trinity Subbasin, the discussion of the factors that
have affected anadromous species are broken down into the three distinct areas.
These three areas are the Upper, Middle, and Lower Trinity Subbasins.

This convention was retained to be consistent with previous work and is the
terminology utilized in the Phase | report.
Upper Trinity Subbasin

With the completion of Trinity Dam and Lewiston Dam, access to the entire upper
Trinity subbasin was effectively blocked for all anadromous species in 1962.

Draft — Subject to Change 15
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 38 of 216

000939

This included spring and fall chinook salmon, coho, steelhead, and Pacific
lamprey that were known to utilize this subbasin for spawning and rearing habitat
(see Appendix A in Phase | report). Estimated losses for chinook spawning
habitat is 59 miles and 109 miles for steelhead habitat. It is unknown how much
coho habitat was lost but it would likely be similar to chinook.

Prior to 1981, flows in the Trinity River below Lewiston were reduced by
approximately 80 percent. In addition to a substantial reduction in the base flow
regime, operations eliminated almost all flood events. This resulted in substantial
channel alterations in the main stem of the Trinity River that are associated with
deleterious conditions for anadromous species and major changes in the channel
form. Pending the completion of the Trinity River Flow Evaluation Report and the
associated EIS/EIR flows currently in the main stem Trinity River remain
significantly reduced.

The Mid-Trinity Subbasin

Flow releases below Lewiston Reservoir had historically resulted in colder water
temperatures during the summer and warmer temperatures during the winter
when compared to natural conditions, and these conditions have adversely
impacted anadromous species. Alterations in the flow regime to address these
issues are currently underway. During the period of 1963 and 1981 flows in the
main stem Trinity below Lewiston Dam were reduced by approximately 80
percent and peak flows were essentially eliminated. This resulted in a
substantial narrowing of the river channel and fossilization of point bars by
riparian vegetation. This was associated with reduced quantity and quality of
anadromous rearing habitat. Subsequently, improved minimum instream flows as
well as initiation of higher flow events have been undertaken in an attempt to
rehabilitate the river channel and associated riparian community.

Utilization of the mid-Trinity subbasin by anadromous species includes fall and
spring chinook, coho, spring and fall steelhead, green sturgeon, and Pacific
lamprey. Overall populations of chinook are considered to have declined within
this basin. Although escapement estimates for coho vary, there has not been a
discernible decline noted for this basin since closure of Lewiston Dam. The
estimates of the escapement from this section of the Klamath Basin clearly
indicate a substantial decline for steelhead. No quantitative data exists to
estimate population status or trends for either the Pacific lamprey or green
sturgeon.

Available habitat for both coho and chinook salmon are estimated at about 140
miles. Total estimated habitat for steelhead is approximately 225 miles. Green
sturgeon are considered to have limited access to approximately nine miles of
the main stem Trinity River downstream of Burnt Ranch (see Appendix A in
Phase | report).

Draft — Subject to Change 16
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 39 of 216

000940

Although the most significant reduction in both quantity and quality of available
habitat for anadromous species occurred with the construction of the Lewiston
and Trinity dams, other factors such as poor land-use practices have also
contributed. Additionally, significantly degraded habitat is attributed to the 1964
flood. Problems continue within this subbasin due to erosion, bank instability,
and sediment input which had adverse impacts on available anadromous fish
habitat.

The primary factors that are considered to limit anadromous fish production in the
Trinity River subbasin include reduced flows from agricultural diversions,
migration barriers, sedimentation, and riparian encroachment on the main stem
Trinity River channel. Formation of tributary deltas is also occurred due to the
lack of higher flow releases from the upstream dams that can inhibit or preclude
access to tributaries by anadromous species during low flow periods. Formation
of these deltas are also associated with increased sediment loads due to poor
land-use practices in several of the tributaries. As noted previously, the lack of
high flow events since closure of Lewiston Dam has resulted in significant
encroachment by riparian vegetation that has led to alteration in the physical
characteristics of the river channel. This general narrowing and deepening has
resulted in significant losses to important early life stage rearing habitats for
many of the anadromous species. Both the increased minimum flows and
prescribed high flow events from Lewiston Dam are anticipated to improve these
conditions. Although not a major factor, some agricultural diversions in the basin
may unnecessarily reduce access to spawning and rearing areas for
anadromous species. Finally, hydraulic and dredge mining activities have
impacted the Trinity and its tributaries for many years.

The South Fork Trinity Subbasin

Although no major water development has occurred within the South Fork Trinity
River subbasin, sedimentation from the naturally erodible soils has increased due
to poor land-use practices in the past, primarily by timber management activities.
The 1964 flood resulted in a significant deterioration of anadromous spawning
habitats in this tributary, which is still undergoing rehabilitation through natural
processes today. Fires, timber harvest, road construction and historic mining
practices with the added large flood events have all played a role in the loss of
anadromous salmonid production within this Subbasin.

Historical distributions of anadromous species within the South Fork Trinity
subbasin include fall, winter, and spring run steelhead, spring and fall chinook
salmon, coho, green sturgeon, and Pacific lamprey. Overall, trends for the
anadromous species are generally considered to be in decline reflective of the
entire Lower Klamath Basin. No quantitative data presently exists to determine
the population status for Pacific lamprey and green sturgeon.

Draft — Subject to Change 17
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 40 of 216

000941

Existing estimates of available anadromous species habitat are considered to be
nearer historical conditions than in previous decades after the 1800's and are
attributable to habitat improvement efforts over the past 20 years. The estimated
steelhead distribution indicates they have access to approximately 190 miles of
river habitat, which include both spawning in rearing areas. Estimated coho
habitat is approximately 115 miles in this basin. The current distribution of
chinook within the basin indicates that existing available habitat is near historical
levels and is approximately 115 miles. Although no quantitative data exists to
estimate the distribution of Pacific lamprey they are currently believed to have
access to similar areas as that of steelhead (see Appendix A in Phase | report).

The primary factors that affect anadromous fish production include
sedimentation, reduced water quality, areas of reduced flows from agricultural
diversions, hydroelectric developments, and upstream migration barriers at
agricultural diversions. Adverse impacts due to sedimentation have been a
historical problem throughout the subbasin due to the natural characteristics of
the underlying geology. These problems, however, have increased due to some
historical land-use practices primarily associated with timber harvesting.
Although natural in origin, the 1964 flood resulted in serious sediment induced
problems such as disruption of spawning riffles, filling of rearing and holding
habitats (i.e., pools), and in many locations stream channels were significantly
widened and became shallower. In some instances, the loss of the riparian
community in conjunction with the widening of the stream channel has been
attributed as the mechanism causing elevated water temperatures that may limit
the amount of anadromous species habitat in this system. Agricultural diversions
primarily during the irrigation season are known to result in reduced flows in
several of the tributaries that may impact rearing habitat for anadromous species
in the Hayfork Creek watershed.

The Lower Trinity Subbasin

Major factors that impact the salmonid production capacity in the lower Trinity
River are due to upstream water allocation practices at Lewiston and Trinity
dams. As noted previously, these diversions have resulted in a 70 to 90 percent
reduction in base flows with operation of the Trinity River Division. This reach of
the Trinity River has also experienced elevated water temperatures during the
summer that has been attributed to reduced summer flows from upstream
diversions in conjunction with lost riparian vegetation shading. Slightly increased
releases subsequent to 1981 from Lewiston Dam have had no appreciable effect
on the thermal regime or anadromous species habitat within this segment of the
river however, the minimum prescribed flow, pending the completion of the Trinity
Flow Study and implementation of recommended measures still represents the
third lowest flow of record. Historical water pollution problems have also been
associated with fish kills within this section of the river but are not Known to occur
today.

Draft — Subject to Change 18
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 41 of 216

000942

This segment of the Trinity River contains important habitat for spawning fall
chinook, spring chinook, winter and fall steelhead, coho, green sturgeon, and
Pacific lamprey. Many of the tributary streams in this segment of the river are
also important rearing habitats for these anadromous species. Coho are known
to require one year of freshwater growth. Coho that exit tributaries within or
outside of this subbasin that are pre-smolts, must rear in the main stem Klamath
River until smoltification has completed. The overall population trends for chinook
salmon follow those described for other segments of the Trinity River. Historical
utilization of the Trinity by coho salmon is not well understood and it is felt that a
few coho currently utilize this segment of the river for spawning and rearing.
Reliable quantitative data for population trends for steelhead, spring chinook,
green sturgeon and Pacific lamprey are not available for this area of the river. It
is generally believed, however, that steelhead numbers are below historical
conditions in this basin (see Appendix A in Phase | report).

The historical data on the distribution of chinook only indicate utilization of the
main stem, and the degree to which tributary systems were utilized is unknown.
No historical distribution data exists to estimate habitat use for coho, steelhead,
green sturgeon, or Pacific lamprey. It should be noted that considerable
restoration efforts for habitat improvement in the post 1964 flood event have
occurred within this and upstream segments of the Trinity basin as a whole.

The primary factors that are considered to limit anadromous fish production in the
lower Trinity subbasin include loss of juvenile rearing habitat as a consequence
of high summer water temperatures within the main stem, reduction in suitable
spawning gravels from sedimentation from several tributaries, reduction in
steelnead rearing habitat due to water diversion practices, and migration barriers
due to agricultural diversions. Many of the sedimentation problems, however, can
be attributed to natural processes. Adverse logging practices in the tributaries to
the Trinity River have also been associated with degradation of anadromous fish
habitat.

The Lower Klamath Subbasin

The Lower Klamath Subbasin is defined by the Klamath Task Force starting at
Weitchpec to the mouth. Flows and water quality in this section of the main stem
Klamath River can be dominated by tributary inflows and releases from Iron Gate
Dam during low flow periods. Outside of the high spring runoff period, flow
patterns are affected by the cumulative water allocation practices in the
respective tributaries and operation of the Klamath Project, especially during
below normal water years.

Anadromous species that use the main stem Klamath River include spring and
fall chinook salmon, spring, fall and winter steelhead, coho, Pacific lamprey and
green sturgeon. This section of the main stem represents an important migration
corridor for these anadromous species. However, CDFG has presented

Draft — Subject to Change 19
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 42 of 216

000943

information that suggests that there is a delay in movement of fish through the
lower Klamath (Wallace, CDFG, pers. com.). This information indicates the
importance of adequate flows for rearing life stages of fall chinook and other
species. Pre-smolt coho and steelhead originating from upstream and adjacent
tributaries must also reside in the lower Klamath main stem until smoltification
has completed. Furthermore, this section of the main stem represents the
principal spawning area for green sturgeon. Although definitive data does not
exist to quantitatively assess the status of the anadromous stocks, the available
data indicate that fall chinook populations are severely below historical levels.
Current populations of coho may be reflective of levels indicative of the 1960s,
but are considered below historical numbers. As has been indicated previously,
steelhead are considered to have declined from historical levels.

Estimated habitat use within this section of the Klamath Basin indicates that
approximately 100 miles of spawning and incubation habitat are utilized by
chinook. The estimated available coho habitat is approximately 130 miles, while
estimated steelhead habitat is approximately 150 miles. Green sturgeon are
considered to utilize approximately 66 miles of the lower main stem Klamath
River. Distribution information for Pacific lamprey is not available but is
considered approximately the same as that noted for steelhead. Generally, the
current distributions of available habitat for these anadromous species are
considered to represent historical conditions (see Appendix A in Phase | report).
Although available habitat is near historical levels in terms of miles, alterations in
the flow pattern and water quality effectively reduce the amount of effective
habitat during seasonal periods.

The primary factors which are considered to potentially limit anadromous fish
production in this segment of the main stem Klamath River are associated with
historical degradation of habitat due to land-use practices such as timber
management as well as by the cumulative effects of upstream flow depletions
and alterations in the seasonal hydrograh. These impacts are associated with
degradation of spawning gravel from sedimentation and historically from the
creation of migration barriers. At present, migration barriers in this section of the
main stem and tributaries are not considered problematic. This section of the
main stem Klamath River is also known to experience elevated summer water
temperatures. These temperatures can often exceed optimal limits for rearing of
juvenile spring chinook, coho, and steelhead.

Life History Traits
The following section provides a brief synoptic description of key life history traits
for each of the species. For a more complete treatment of life history traits the

reader is referred to Leidy and Leidy (1984), USBR (1997), CH2MHILL (1985)
and KRBFTF (1991).

Draft — Subject to Change 20
OONOAKRWN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 43 of 216

000944

Steelhead

The Klamath Basin supports three runs of steelhead generically referred to as
spring/ summer, fall and winter runs. Typically mature spring/summer steelhead
enter the Klamath River between mid-April to late May. These fish migrate
upstream to most of the principal tributaries including many of the larger creeks
where they hold until spawning between January/April of the next year. Weir
counts on the New River that is approximately 84 miles from the delta showed
adult summer steelhead show downstream migration in mid-March, peaked in
mid-April and diminished by the end of May (USFWS pers. com.). Fall run
steelhead will typically enter the River as early as July, but primarily during
October and November where they hold for several months before moving to
spawning areas in smaller tributaries. Winter run steelhead typically move into
the River between December through February and may continue through May
while migrating to their soawning areas. Approximately 16 to 22 percent of
spawning steelhead are repeat spawners (USFWS pers. com.) One of the more
unique characteristics of the Klamath River Basin is the presence of half
pounders. These steelhead are immature (non-spawning) males and females,
which are found in the summer and fall run steelhead migrations. Half pounders
that enter the Klamath River generally return to the ocean the following winter or
spring. After egg deposition, eggs typically incubate from 4 to 7 weeks with the
fry typically emerging during March through June. The length of time for egg
incubation is a function of water temperature. The juveniles may remain in fresh
water for one to three years before emigration. Emigration of natural steelhead
smolts from the Klamath Basin typically occurs between March to late July. Field
collections suggest that most emigrating steelnead arrive in the estuary during
April and May. Although steelhead utilizes the Klamath River as a migratory
corridor to access spawning tributaries, some spawning does occur in the main
stem. Its importance to resident life stages throughout the year cannot be
understated. For example, a large percentage of wild Klamath River steelhead
show two years of freshwater growth and a half-pounder life stage exists.
Tributary out-migration data show that a large percentage of steelhead entering
the Klamath are fry and yearlings that must rear in the main stem for an
additional year or two. Half-pounders rear in the Klamath and tributaries from
August-April. Steelhead prefer water temperatures which range between 7.2
and 14.4 C. Optimal growth temperatures range between 10.0 and 12.8 C.
Upper lethal limits on temperature have been reported as 23.9 C.

Coho Salmon

Coho typically migrate into the Klamath River during mid-September through
mid-January. Upstream migrations are typically associated with pulse flows due
to fall rain events. Although coho primarily spawn in tributary streams from
November through Jan. they have been observed spawning in side channels, at
tributary confluences, and suitable shoreline habitats in the main stem. Egg
incubation lasts approximately seven weeks and typically occurs during

Draft — Subject to Change ?1
—
OOONO aAKRWDN =

PRABRADHRARHRWWWWWWWWWWNNNNNNNNNN ABA BSBRRRA-
AOAKWNAOOAODANAAAWNHA COON DAAARWNHAOOANDAKRWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 44 of 216

000945

November through March. Alevins remain in the gravel approximately two to
three weeks and then emerge as free-swimming fry during February to mid-May
with the peak in April and May. Coho will typically rear in fresnwater for one year
before emigrating to the ocean. This usually occurs in the spring following the
first winter. Out migration can begin as early as February and continue through
mid-June, with peak numbers arriving in the estuary during April and May.
Optimal temperature ranges for coho are 3.3 to 20.5 C, although preferred
rearing temperatures are 12.0 to 14.0 C. Upper lethal temperatures have been
reported as 25.6 C.

Chinook Salmon

Spring chinook salmon typically enter the Klamath River as early as February
through the month of July. Peek immigration has been reported as occurring
from March to mid-June. Migrating adults tend to hold in deeper pools of the
tributaries where they remain throughout the summer before spawning in the fall.
Spawning may occur from September through mid-November. Spring chinook
spawning in the Salmon River occurs from mid-September through mid-October.
Spring chinook are generally believed to migrate farther upstream than the fall
runs.

Once the eggs are deposited, incubation generally occurs from 40 to 60 days.
Alevins and fry remain in the gravel for approximately two to four weeks and
begin to emerge during December. However, USFS emergence traps on the
Salmon River show emergence extending into late May. Optimal incubation
temperatures range between 4.4 and 13.3 C. Spring chinook will typically hold
in freshwater for approximately one year with emigration generally occurring
through March to July although USFS Salmon River outmigration traps show that
spring chinook smolts emigrate during fall and spring months. Typical rearing
habitats for juvenile spring chinook are runs and pools. Optimal temperature for
juvenile spring chinook ranges between 13.9 C and 19.4 C. Upper threshold
temperature for juveniles has been reported as 25 C.

Fall chinook are typically separated into two runs, fall and late fall runs. The fall
run enters the Klamath river from mid-July through mid-October while the late fall
run occurs from November through December with some as late as February.
Fall chinook spawning occurs throughout the lower reaches of tributaries with
less than one-third of the total fall chinook run utilizing the main stem Klamath
River for spawning. Although approximately 50 percent of the main stem
Klamath spawning occurs in the upper 13 miles, significant soawning occurs as
far downstream as Happy Camp at river mile 110. Spawning, in limited numbers,
has been observed downstream as far as Orleans. Egg incubation generally
requires 50 to 60 days at water temperatures that range between 5 C and 14.4
C. Some have reported emergence of the fry from the gravel during the
November to February period. However, Klamath River main stem spawning
and temperature data collected by the USFWS in 1993 and 1994 was used to

Draft — Subject to Change 22
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 45 of 216

000946

predict emergence timing for the 1994 and 1995 water years using daily
temperature units. Emergence from the 1993 run began in early February and
peaked in early March 1994 compared to water year 1995 when emergence
began in early March and peaked in early April (USFWS pers. com.).
Emergence timing in the tributaries is believed to be earlier than the main stem.
Due to different life history strategies, outmigration of natural chinook is year
round. Type | chinook outmigrate in the spring and early summer months. Type
Il outmigrate in the fall and Type III hold over through the winter and migrate in
early spring (Sullivan 1989). The majority of Klamath River chinook outmigrate
using the Type | strategy. Mid-Klamath River tributaries such as Elk Creek have
a Type II strategy. A wet and cold spring can cause a shift of the peak
outmigration up to one month later than a dry warm water year. Young of year
chinook outmigrating through the Big Bar trap subside in early August. Shasta
River chinook outmigrate from late January through early May. The secondary
pulse should not be confused with the fall, I|ron Gate Hatchery release.

Green Sturgeon

Both white and green sturgeon have been found in the Klamath River, however
the green sturgeon is the most abundant of the two. The white sturgeon are
known to periodically migrate up the Klamath River (see citations in CH2MHILL
1985). Green sturgeon typically enter the Klamath River in late February and
may continue to do so through late July. Although sturgeon have been observed
as far upstream as Iron Gate Dam they typically do not migrate above Ishi Pishi
Falls on the main stem Klamath. As noted previously migrating sturgeon also
utilize the Trinity, South Fork Trinity, and lower Salmon River. Spawning typically
occurs during March to July with peak spawning occurring during April, May to
mid-June. Emigration of post spawning adults generally occurs throughout the
summer and fall with peaks in August and September. Out migration of sturgeon
juveniles may occur when they are less than one year old or as long as two years
old. Out migration begins in the upper reaches of the basin as early as July while
peaking in September in downstream areas.

Coastal Cutthroat Trout

It is believed that coastal cutthroat trout enter the Klamath River during the
November through March period and spawn during the spring. Juveniles may
rear for up to one or two years in either streams or the estuary before migrating
to the ocean.

Eulachon (Candlefish)
Eulachon typically enter the Lower Klamath River during the March and April

period and spawn immediately. Eggs typically incubate for two to three weeks
after which the larvae out migrate.

Draft — Subject to Change 23
OONOAKRWN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 46 of 216

000947

Pacific Lamprey

Very little information is known about the Pacific lamprey within the Klamath
River Basin. The Yurok Tribal Fisheries Program has documented lamprey
entering the Klamath River from October through April with the peak often
occurring in December or January. Lamprey are thought to spawn during April to
July. Egg incubation typically occurs over a two to three-week period with the
ammocoetes remaining in the substrate for up to five or six years before out
migrating. Emigration is thought to typically occur during the late summer
months. However, observed immigrations in March appear to be associated with
high flows (Walt Lara Sr. pers. com. cited by Belchik pers. com.). Lamprey have
been observed spawning in Dillon Creek in June and eyed juveniles as free
swimming and attached to steelhead in cool water refugia from Bluff Creek to
Bogus Creek (Belchik, unpublished data).

The Ecological Basis of Flow Regimes for Aquatic Resources

In order to place the work of Phase | and Phase II in context, the ecological basis
for the establishment of instream flows to protect, enhance, and ultimately
provide suitable conditions for the recovery of the anadromous species must be
understood. The following section of the report highlights the importance of flow
in the overall framework of physical, chemical, and biological processes that
operate in river ecosystems. It also provides a brief overview of the historical
and current direction of instream flow assessment research and applications.

River ecosystems create a temporally and spatially variable physical, chemical,
and biological template within which fish and other aquatic resources can exist if
they possess the proper suite of physiological, behavioral, and life history traits
(Poff and Ward, 1990; Orth, 1987). This environmental template in conjunction
with species-specific life history traits is often characterized as a multi-
dimensional niche of environmental conditions (e.g., envelopes of depth, velocity,
substrate, temperature) and resources (e.g., food, space) that describes the
environmental conditions necessary for species survival. Suitable environmental
conditions and resources must be available in terms of their quantity, quality and
timing in order to sustain a viable long-term population (Statzner1988; May and
MacArthur 1972: Pianka 1974; Colwell and Futuyma 19771).

Because a variety of factors and resources are required to meet the life history
requirements of species, the short and long term success of individuals and
ultimately populations can be limited by a single factor or by a combination of
factors. In river systems, the suitability of environmental conditions for aquatic
resources are directly related to the characteristics of the flow regime. Therefore,
quantification of flow requirements that will provide for the long-term protection of
the aquatic resources must be undertaken from an ecological basis in light of the
flow dependent environmental factors that may limit these aquatic resources.

Draft — Subject to Change 24
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 47 of 216

000948

In essence, an ecologically based flow regime must incorporate the spatial and
temporal flow conditions necessary to ensure long-term protection of the aquatic
resources. The flow regime must maintain the linkage between the physical,
chemical, and biological components of river ecosystems, which result in the
formation and persistence of fish and macroinvertebrate habitat.

Quantification methodologies currently recognize that suitable flow regimes can
be broken down into four basic flow components (Petts et al., 1995; Hill et al.,
1991). These four flow components are fish habitat base flows, channel
maintenance flows, riparian flows, and valley maintenance flows. Although the
specific methods by which each of these flow components are quantified vary, all
components are essential to maintain the ecological health of the stream system
(Hill et al., 1991).

Phase | and Phase II focus on the fish habitat base flow component.
Quantification of the remaining flow components was not quantitatively
addressed given the existing state of the physical system, which presently allows
propagation of these higher flow events within the main stem Klamath River.
Specifically, with the exception of sustained drought periods, uncontrolled
releases from the Upper Klamath Basin below Iron Gate Dam continue with
sufficient frequency and magnitude, such that these flows are likely to protect the
physical processes within the main stem Klamath River necessary for channel
and riparian maintenance flows.

Research directed at the evaluation of instream flow requirements has resulted in
the development and application of a large number of methodologies over the
past several decades. This focused research on instream flow assessment
methods continues at an elevated rate today. Excellent reviews of many of the
techniques developed and applied within the United States and elsewhere can
be found in Hardy (1998a), Reiser et al. (1989), CDM (1986), EPRI (1986), and
Gore (1989). Some of the existing research within the “discipline” of instream
flow assessments is focused on modification or extension of existing
methodologies, while other efforts are being directed at development and
application of new tools. This is driven to some extent by the current ecosystem
management objectives of resource agencies and a growing consensus among
both researchers and practitioners that the disciplinary basis upon which the
fundamental science and analytical procedures are developed, validated and
applied in instream flow assessments will continue to benefit from a broader
ecological perspective (Hardy1998a; Orth 1995; Stanford 1994).

Current research has focused on the development and application of tools and
assessment frameworks aimed at a quantitative characterization of the factors
controlling fisheries resources rather than continued application of tools for
evaluation of a single target species from the limited perspective of physical
habitat. This broadly includes research on trophic level dynamics, process
oriented delineation of flow induced changes in the physical and biological

Draft — Subject to Change 25
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 48 of 216

000949

components of the aquatic environment (e.g., the Trinity River Flow Evaluation
Report), and in the development of broader based ecological frameworks for the
evaluation of impact assessments or restoration efforts in aquatic ecosystems
(e.g. Johnson and Law 1995; Johnson et al. 1995; Hearne et al. 1994: Capra et
al. 1995; Leclerc et al. 1995; Addley 1993; Nehring and Anderson 1993; Muhar et
al. 1995).

Other pertinent research within the broader arena of instream flows has focused
on the delineation of key life history characteristics in terms of ontogenetic shifts
in habitat use under natural and induced flow variability (Heland et al. 1995;
Bardonnet and Gaudin 1990; Bardonnet et al. 1993; Crisp and Hurley 1991), the
relationship between flow and macroinvertebrate community dynamics
(Lancaster and Hildrew 1993; Gore 1989; Jowett et al. 1991; Weisberg et al.
1990; Statzner et al. 1991), and the importance of trophic level dependencies
between macroinvertebrates and fish (Filbert and Hawkins 1995; Bevelhimer
1996; Weisberg and Burton 1993; Easton and Orth 1992; Roell and Orth 1994).

Efforts employing mechanistic individual based bioenergetics, physical habitat
based population models, and multi-variate statistical approaches have also
produced encouraging results (Guensch et al. 2001; Addley 1993; Jager et al.
1993; Bovee et al. 1994: Hill and Grossman 1993; Jowett 1992). This has
included results based on linking community level distribution and abundance
with spatially explicit delineations of the habitat mosaic at the meso-scale
(Aadland 1993; Dibble and Killgore 1994; Bain 1995; Jowett 1992). A broader
view of the river corridor as an integrated ecosystem has also provided excellent
research on methods and frameworks for delineating the process driven linkages
between flow, sediment transport, channel structure, and the riparian community
(Goodwin and Hardy 1999: Hill et al. 1991; Nillson et al. 1991; Rabeni and
Jacobson 1993; Stromberg et al. 1991; Stromberg 1993).

Many of these techniques will be applicable to the Klamath Basin for evaluating
instream flow needs and restoration activities within an adaptive management
framework as part of long-term on-going management efforts. Most of these
methods were beyond the specific scope of the Phase | study due to data
limitations. However, the Phase II initiated many of these components and
provide key data and results for use in longer-term efforts.

Draft — Subject to Change 26
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 49 of 216

000950

Phase I Process and Interim Instream Flow Recommendations
Phase I General Process

The process used for the development of the Phase | interim instream flow
recommendations involved not only the technical work conducted at USU, but
input and technical review from a Technical Team. This Technical Team was
made up from representatives from state, federal, and tribal personnel who have
extensive knowledge of the anadromous species in the Klamath River. The
Technical Team was formed at the request of USU to allow access to this
knowledge base and to provide a mechanism for USU to obtain input and
technical review through each step of the work. The Technical Team was utilized
during the process for information exchange, technical discussions on
methodologies and study results, and ultimately the technical review of the
Phase | report. Once the Draft Phase | report had been produced, the Technical
Team as well as the public provided written comments to USU. All relevant
comments were addressed to the degree that they had substantiated technical
merit and appropriate changes were incorporated into the final Phase | report.

Phase | Technical Approach

A variety of analysis methods, covering a range of analytical techniques, were
initially considered for use in the evaluation of minimum flow needs as part of
Phase |. However, lack of requisite data precluded application of any field based
methods such as the Physical Habitat Simulation System. Based on this review
of methods, an assessment of data availability, and discussions with the
Technical Team, Phase | utilized a suite of hydrology based methods for the
instream flow assessments. The potential applicability of each method was
evaluated based on underlying assumptions, type of system(s) in which the
method was developed or applied, target species, previous applications, specific
data requirements, and potential for adoption to the Klamath River.

Based on this review, five hydrology based methods were selected for estimation
of the interim instream flow recommendations as part of Phase |. These
methods are briefly described below. In order to apply these methods, hydrology
for the main stem Klamath River below Iron Gate Dam needed to be estimated
for ‘historical’ conditions. In this context, historical conditions refer to conditions
prior to the Klamath Project and to the extent possible, prior to substantial water
development in the Upper Klamath River Basin. Estimation of the hydrology
used in Phase | is discussed in the next section.

Phase | Hydrology Analyses
Most of the existing stream gage records are highly impacted by upstream water

use and therefore determination of historical conditions is difficult. The following
summary is primarily taken from USGS (1995) that completed a characterization

Draft — Subject to Change 27
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 50 of 216

000951

of hydrology data in the Klamath River Basin based on periods of record for
existing gages. The analysis conducted by USGS indicated that at annual flow-
volume level, gage data do not strongly reflect changes in water allocation
strategies in the main stem Klamath River near Keno, the Shasta River, the Scott
River, or the Salmon River. However, flow alterations (e.g., depletions and
seasonal shifts in the magnitude) are evident at the monthly level. The annual
flow regime downstream of Lewiston in the Trinity River clearly reflects the large
trans-Basin diversions that began in 1961 with the construction and operation of
the Central Valley Project Trinity River Division. This change in hydrology
becomes less detectable downstream during high flow periods due to unimpaired
runoff at downstream locations in the Trinity River and is not readily apparent in
main stem of the Klamath during the spring runoff period in normal and above
normal water years.

One of the more unique characteristics of the historical flow regime of the main
stem Klamath River was the rather ‘smooth’ annual hydrograph, which is
attributed to the hydraulic buffering of the large storage capacity in Tule, Upper
and Lower Klamath Lakes prior to development in the upper basin (Balance
Hydrologics, Inc. 1996). Within year variability of flows on a seasonal and daily
basis within the main stem Klamath River below Copco Dam are well
documented. In addition, seasonal shifts in the annual hydrograph are readily
apparent due to water allocation practices in the Upper Klamath Basin as
reflected in the gage data below Iron Gate Dam, which are also well
documented. These include flow depletions of ~250,000+ acre-feet and
seasonal shifts in the pattern of the annual hydrograph.

The following discussion on changes to within year hydrology is confined to the
Lower Klamath Basin and is presented here for convenience. The analysis by
USGS concluded:

“ The Klamath River at Keno, Shasta River near Yreka and the Scott River
near Ft. Jones are influenced by irrigated agricultural water use. Two of
these locations show a discernible change in relative runoff compared to
the Salmon River beginning about the1960's. ... we conclude this
phenomenon is not due to changes in the Salmon River drainage, but due
to changes in the upper Klamath and Scott basins. These changes could
be due to changes in crop patterns, irrigation techniques, water demand
due to a persistent change in summer weather patterns or other causes.
We believe this phenomenon is related to man’s activities.”

Although a variety of flow analyses have been conducted within the Klamath
Basin, two principal works were reviewed extensively during Phase |: USGS
(1995) and Balance Hydrologics, Inc. (1996). In both of these efforts, analyses
were conducted to characterize both existing and historical hydrology within the
Lower Klamath River Basin on an annual, monthly and daily basis. Although
these two reports differ somewhat in their conclusions on the degree or

Draft — Subject to Change 28
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 51 of 216

000952

magnitude of changes, these differences are attributed to the purposes of the
analyses, analytical techniques employed, and underlying assumptions used in
the analyses.

One of the findings of the USGS work is that, on a total annual flow volume
basis, flows from the Upper Klamath Basin have not changed ‘substantially’ over
time compared to the total annual flow volume within the Klamath River (i.e., pre
versus post Klamath Project flows in the main stem Klamath River). However,
USGS and Balance Hydrologics (1996) both note that annual depletions from the
Upper Klamath Basin (i.e., above lron Gate) are evident and that both monthly
and daily flows show the effects of water use in the Upper Klamath Basin. This
includes increased flows in the Klamath River from the Lost River diversions
during the winter and spring runoff periods. However, the effects of these
diversions were not quantified as part of the Phase | analyses.

What the two analyses found in common is that the estimated average annual
outflow from the Upper Klamath Basin at Keno was approximately 1.5 million ac-
ft (2,156 cfs). The equivalent ‘pre-project’ estimated average annual flow at Iron
Gate for a normal water year, which accounts for accretions in flow below Keno,
was approximately 1.8 million acre-feet (2,575 cfs). This value was derived by
adjusting the computed mean annual flow from the 1905 to 1912 period of record
at the Keno gage to account for the above normal precipitation pattern during this
gaged period (see Balance Hydrologics, Inc., 1996).

In comparison, the long-term average annual flow measured at Iron Gate for the
1961 to 1996 period of record is 2060 cfs. The difference between the historical
and existing mean annual flow is approximately 515 cfs, which corresponds to
roughly 372,800 ac-feet. This compares to reported consumptive uses for water
for the Klamath Project (i.e., depletions to the main stem Klamath River below
lron Gate) that have been estimated at between 245,000 and 350,000+ acre-feet
depending on water year type. These estimates however, do not account for
consumptive uses above Klamath Lake (Larry Dugan, pers. com.). Typical
Klamath Project operations may result in as much as 500,000 acre-feet of water
deliveries for agricultural and related demands during dry water years. In
addition, water management practices in the Upper Klamath Basin above Iron
Gate Dam result in seasonal flows that are now higher in the late winter and early
spring and lower during the summer period compared to expected historical flow
patterns. There is also a strong indication that flows are more variable now (see
Balance Hydrologics, Inc., 1996). This is attributed to the use of water for
agricultural purposes, power generation, and perhaps the effect of lost seasonal
flow buffering with the loss of storage in Lower Klamath and other Upper Klamath
Basin wetlands.

 

The estimated pre-project flows in the main stem Klamath River at Keno and Iron
Gate were selected as the best representative values in the application of the
various hydrology based methods for Phase |. The choice of these locations and

Draft — Subject to Change 29
—
OOONO OAK WN =

PRABRADHRARHRWWWWWWWWWWNNNNNNNNNN ABA BSBRRRA-
AOAKWNAOOAODANAAAWNHA COON DAAARWNHAOOANDAKRWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 52 of 216

000953

the estimated pre-project flows is justified since these values integrate basically
all the flows leaving Oregon, and represent the best estimate of hydrologic
conditions which the anadromous stocks would have evolved under.

Several flow statistics were required for the evaluation of instream flows using
the hydrology based instream flow assessment methods in Phase |. These are
the average annual flow, mean and median monthly flows, and various monthly
flow duration (exceedance) statistics.

lron Gate Mean Annual, Average and Median Monthly Flows

The mean annual and average monthly flows below Keno and Iron Gate Dam for
a normal water year were taken from Balance Hydrologics, Inc. (1996). These
estimated flows are provided in Table 1. As noted, the Iron Gate values were
obtained from the 1905-1912 gage readings at the Keno gage adjusted to normal
water year flows. These adjusted values include estimated normal year monthly
accretions between the Keno and Iron Gate gages.

The U.S. Bureau of Reclamation (USBR) concurred that, for the purposes of
Phase |, these mean annual and adjusted monthly flows were the best estimates
of pre-project flows in the main stem Klamath River below Iron Gate Dam (Larry
Dugan, pers. com.).

The median monthly flows at lron Gate were derived from the Keno daily
discharge data for the 1905-1912 period of record by computing the monthly flow
duration (exceedance) statistics (see Appendix B in Phase | report). These
values were then adjusted by 1.04 following the work of Balance Hydrologics, Inc
(1996) to approximate an average water year. The monthly average water year
accretions listed in Table 1 were then added to obtain the estimated median
monthly (i.e. 50 percent exceedance) flows for Iron Gate as shown in Table 2.

Draft — Subject to Change 30
OOOAND OH

11

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 53 of 216

000954

Table 1. Estimated pre-project mean annual and average monthly flows in
cfs at Keno and Iron Gate Dam. (Note: MAF = Mean Annual Flow)
Keno Keno Adjusted Monthly lron Gate
1905-1912 Index (1.04) Percent of Normal Year Normal Percent of
Mean (cfs) Normal Year MAF Accretions (cfs) Mean (cfs) MAF
Oct 1236 1188 0.57 348 1536 0.60
Nov 1518 1460 0.70 349 1809 0.70
Dec 1915 1841 0.89 517 2358 0.92
Jan 2295 2207 1.06 620 282/ 1.10
Feb 2670 2567 1.24 164 3331 1.29
Mar 3027 2911 1.40 693 3604 1.40
Apr 3326 3198 1.54 659 3857 1.50
May 3182 3060 1.48 567 3627 1.41
Jun 2630 2529 1.22 401 2930 1.14
Jul 1809 1739 0.84 408 2147 0.83
Aug 1202 1156 0.56 347 1503 0.58
Sep 1060 1019 0.49 351 1370 0.53
Mean (cfs) 2156 2073 2975
Table 2. Estimated pre-project median monthly flows in cfs at Keno and Iron
Gate Dam.
Keno Keno Adjusted Monthly lron Gate
1905-1912 Index (1.04) Normal Year Normal Year
Median (cfs) NormalYear  Accretions (cfs) Median (cfs)
Oct 1240 1192 348 1540
Nov 1495 1438 349 1787
Dec 1830 1760 517 22/7
Jan 2250 2163 620 2/83
Feb 2640 2538 164 3302
Mar 2690 2587 693 3280
Apr 3100 2981 659 3640
May 3060 2942 567 3509
Jun 2480 2385 401 2/86
Jul 1760 1692 408 2100
Aug 1160 1115 347 1462
Sep 1050 1010 351 1361
Mean (cfs) 2063 1984 2486

Draft — Subject to Change

31
OONOAKRWN =

40
At

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 54 of 216

000955

lron Gate Monthly Flow Exceedence Value Estimates

Pre-project median monthly flows (i.e., 50 percent exceedence) as well as 40,
60, 70, 80 and 90 percent exceedence values were estimated at Iron Gate for
use in several of the instream flow analyses. The daily flow records at Iron Gate
Dam are sufficiently impacted by water allocation practices that their direct use
for computing monthly exceedence values was deemed inappropriate. The
required flows for specific monthly exceedence values were derived by
computing the monthly flow-exceedence values using the daily flow records for
the 1905-1912 period of record at Keno (see Appendix B in Phase 1). Since this
period of record corresponds to an above normal precipitation pattern, the flows
were adjusted at each of these exceedence values by 1.04 to derive a ‘normal
year estimate for each of the flow-exceedence values at Keno. The
corresponding flow for each exceedence value at Iron Gate was then obtained by
adding normal year accretions below Keno for the 40, 50, and 60 percent
exceedence values. Although Balance Hydrologics, Inc. (1996) infer that
accretions for wet, normal, dry and critically dry water years were previously
computed by CH2MHill for the USBR (see Page 15 in Balance Hydrologics, Inc.,
1996), only normal and wet year accretions were reported. The USBR provided
estimated accretions for dry years (1977, 1981, 1987, 1992, 1994), which were
averaged for each month and then added to the flows associated with the 70, 80,
and 90 percent exceedence values to obtain these estimates at Iron Gate.
These values are provided in Table 3. It is recognized that this particular
approach to estimating the required flow values associated with particular
exceedence ranges for use in the hydrology based instream flow approaches
discussed below likely over estimates to some degree the flows at high
exceedence ranges and to some degree under estimates the flows at low
exceedence ranges. However, since most of the hydrology based methods are
oriented toward estimation of minimum flows rather than optimal flows, this bias
was not considered problematic for the intent of Phase I.

A more detailed examination of flows based on mass balance simulations using
results from the USGS and other models was undertaken as part of Phase Il.

Table 3. Estimated Iron Gate pre-project flows (cfs) for associated monthly
exceedence values used in various hydrology methods and where
derived from an analysis of the daily flow records at Keno for the
1905-1912 period of record.

Exceedence Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

40 2889 3351 3674 3784 3692 2988 2379 1626 1524 1540 1801 2344
50 2783 3302 3280 3640 3509 2786 2100 1462 1361 1540 1787 2277
60 2591 3033 3231 3572 3192 2670 1879 1366 1332 1463 1743 2209
70 2269 2567 2659 2935 2791 2389 1691 1273 1196 1320 1640 1877
80 2125 2423 2620 2935 2714 2245 1585 1182 1162 1272 1582 1839
90 2096 2375 2466 2771 2560 2034 1460 1128 1068 1186 1476 1820

Draft — Subject to Change 32
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 55 of 216

000956

Review of Hydrology Based Methods Used in Phase |

The hydrology methods discussed below were applied in deriving flow estimates
within the main stem Klamath River. Each method is described briefly and the
manner in which the method was applied or adopted is discussed. Methods were
modified or adapted based on the physical or biological setting of the Klamath
River and input from the Technical Team. It must be stressed that the approach
taken in the Phase | report (and the philosophy of the review team) was that if a
method was broadly applicable from a biological perspective and where basic
assumptions could be reasonably met, it was applied. This approach avoided a
priori or post priori justification of a single method and strived to treat each
method as providing independently derived estimates of the instream flow
requirements based on valid but unique underlying assumptions. The monthly
instream flow estimates derived from each technique were then ‘aggregated’
based on a simple average of each monthly estimated instream flow to derive the
final flow recommendations on a monthly basis. The following section provides a
brief synopsis of each method used in Phase |

Hoppe Method

This method was developed from studies on the Frying Pan River, Colorado and
estimates flow requirements from percentiles on an annual flow duration curve
for salmonid species. A flow that is equaled or exceeded 17 percent of the time
is set for a 48-hour period to maintain flushing flows. However, Phase | did not
consider this component of the flow regime. The flow that is equaled or
exceeded 40 percent of the time is recommended for protection of spawning
flows and the flow that is equaled or exceeded 80 percent of the time is
recommended to maintain flows for food production and aquatic cover. In
essence, this approach strives to protect the higher flow component associated
with the spring high flow spawning period and to provide survival habitat in terms
of food production and physical habitat during the low flow periods.

The biological rationale for this approach was adapted for the Klamath River by
using the monthly 40 percent exceedence flows to protect spawning and
incubation for the September through February period, the monthly 60 percent
exceedence flows during March through May period to protect incubating eggs,
and the monthly 80 percent exceedence flows for the June through August
period for food production and protection of rearing habitats for fish. The actual
monthly exceedence values were utilized in order to preserve the characteristics
of the pre-project flow patterns within a normal water year.

New England Flow Recommendation Policy
This method is based on the assumption that aquatic resources have evolved to

survive the most severe or adverse environmental conditions in the most
stressful month of the year and encompasses both salmonid and invertebrate

Draft — Subject to Change 33
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 56 of 216

000957

species. Utilizing hydrology records, the aquatic base flow is set as the median
August flow, unless superceded by spawning requirements which are equivalent
to the historical (pre-project) median flow throughout the spawning period.
Where inadequate flow records exist or where flows have been altered from
water projects, recommendations are derived from the average median August
flows computed from representative streams in the region in terms of cubic feet
per square mile (cfsm). In this instance, the ‘default’ flows are 0.5 cfsm for all
times of the year unless superceded by spawning and incubation flows which are
defined as 1.0 cfsm in the fall/winter or 4.0 cfsm in the spring for the entire
applicable spawning and incubation periods.

This method was adopted for application in the Klamath by computing the flow
associated with the 50 percent exceedance value for the spawning period from
September to February using the daily flow records at Keno gage for the 1905
to1912 period of record. The computed flow (1630 cfs) was then adjusted by
1.04 (see Balance Hydrologics Inc., 1996) and the monthly accretions for each of
these months were added to the flow estimate. A similar approach was taken for
the incubation/emergence period during February through May using the Keno
gage daily flow records for the 1905 to 1912 period of record. The computed 50
percent exceedance flow of 2870 cfs was then adjusted by 1.04 and the normal
year accretions for each month were added to this value. Finally, the daily gage
data for August at Keno using the daily flow records from the 1905-1912 period
of record was computed and then adjusted by 1.04. The monthly normal water
year accretions were then added to each month. The highest flow computed for
each month was set as the instream flow requirement.

Northern Great Plains Resource Program Method

This method was developed from the assumption that established aquatic
resource populations (independent of species composition) are a result of normal
or average flows as opposed to ‘abnormal’ flows (e.g., extreme low or high flow
components of the flow regime). The approach is based on the computation of
mean monthly flows from the existing period of record and in the situation where
the mean monthly flows are normally distributed, the ‘t’ statistic is used the
establish the bounds for normal flows. That is, extreme values are discarded.
Where mean monthly flows are not normally distributed, then professional
judgment is utilized to censor the data records.

The daily flow records for each retained month (i.e., flows retained after data
censoring) are then used to construct monthly flow duration curves and the flow
that is equaled or exceeded 90 percent of the time is specified as the required
flow to protect the aquatic ecosystem in that month. Further adjustments are
made to recommended flows during the spring runoff period using a flow that is
‘near the mean annual flow of record’ during the high flow months. During low
flow months, additional reductions in the flow may be made where ‘sharing’ of
water with beneficial out-of-stream uses may be warranted. These two flow

Draft — Subject to Change 34
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 57 of 216

000958

adjustments are based on professional judgment and negotiations. Adjustments
for low flow months was deemed inappropriate given the status of the
anadromous stocks in the Klamath River Basin and as noted previously, the high
flow component is not considered under Phase I.

Since the existing historical flow records at the Keno gage have such a short
period of record, all the data were utilized to derive monthly flow durations. The
corresponding 90 percent exceedence values were then obtained from the
monthly flow duration analyses. In this instance, the estimated dry year
accretions were added to each monthly value after adjusting by 1.04 to eliminate
the above normal year bias.

Tennant Method

This basic methodology attempts to protect the health of aquatic habitat based
on an observed correlation between habitat conditions and flow regime as a
percentage of the mean annual flow. The technique was developed from a
variety of streams that were dominated by salmonid species but has been
broadly applied to a wide range of systems including non-salmonid systems.

Tennant is broadly accepted in the literature as a reconnaissance-level
technique. It was previously employed by Trihey (1996) to estimate instream
flow requirements for tribal trust species in the Klamath River. These estimated
flows subsequently served as a basis by which the ‘Modified Yurok’ flow regime
proposal was developed for consideration in Klamath Project operations. The
modified Yurok proposal was developed through a facilitated workshop of
Klamath Basin fisheries biologists and represents a DELPHI based
recommendation.

At its most fundamental level, the Tennant Method relies on the available long
term gage data to derive an exceedence based flow level. As such, it inherently
incorporates the range of water year variability by nature of the flow-exceedence
basis of the computations. What remains difficult however, is the selection of an
‘appropriate’ percent of the mean annual flow to utilize and how then this flow
volume should be partitioned between various months based on the life history
needs of the target species and life stages. There is no widely accepted
‘method’ or ‘rule-of-thumb’ that can be relied on to select the flow category for
use in defining a flow recommendation. Comparative studies between Tennant
and more site-specific studies would suggest that flow criteria between the 30
percent and 60 percent ranges of the mean annual flow (MAF) are common
(Wesche 1973, Wood and Whelan 1962, Joy et al. 1981, Orth and Maughan
1981, Prewitt and Carlson 1979, Nelson 1980). It is recognized that in many of
these applications the targeted species and river systems are very different from
the Klamath, but remain roughly consistent across species and systems. Nelson
(1980) suggests that the Tennant Method may in some instances; overestimate
instream flow requirements compared to site-specific analyses in larger river

Draft — Subject to Change 35
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 58 of 216

000959

basins. However, this is not known to be generally true across a variety of
systems. Fundamentally, the use of Tennant for estimating minimum instream
flows remains widely applied and accepted.

Given the objectives of the Phase | analyses and a desire to maintain a
conservative view toward protection of the aquatic resources within the Klamath
River, an 80 percent of MAF basis was selected for use in the application of
Tennant. This represents the mid-point of the Optimal Range for protection of
resources. This percent of the mean annual flow was partitioned between all
months within the year based on the percent distribution of pre-project mean
monthly flows. In this instance, the application of the Tennant Method was
‘modified’ to allow the hydrograph to mimic natural flows patterns as is commonly
undertaken with this technique for adjustment of seasonal flow patterns (e.g., Ott
and Tarbox 1977, Bayha 1978, Estes 1985, Fernet 1987, Trihey 1996).

Washington Base Flow Method

This methodology estimates the required instream flow levels based on a ranking
of the stream in terms of wildlife, fisheries, scenic and esthetic, water quality,
navigational, and other environmental values. The technique is applicable to
salmonid systems. The average rating is then used in a nomographic solution to
obtain a flow-duration percentile. This flow-duration percentile is then used to
estimate the flow recommendation using the flow duration curve for the river. In
the absence of site-specific rankings in each of these categories, the highest
stream ranking (i.e., 24) was chosen and the solution for Western Washington
during the low flow period was selected for use with this technique. This choice
is considered to be justified given the high value fisheries, ESA considerations,
high recreational values of the main stem Klamath River below Iron Gate Dam
including both sport fishing and recreational boating, and the importance of this
river for overall environmental concerns to tribal trust resources.

The resulting flow-duration statistic associated with this approach is the 60
percent exceedence. This basic technique was modified for this report to utilize
the 60 percent exceedence value on a monthly basis in order to preserve the
natural pattern of seasonal flows. The monthly 60 percent flow exceedence
values based on the daily discharges at Keno for the 1905-1912 period of record
were used and the normal year monthly accretions were added to each month.
The preservation of the seasonal pattern of natural flows is considered important
in light of the flow dependant cues of anadromous species to flow timing in the
main stem in conjunction with tributary flows.

Draft — Subject to Change 36
OONODOaAKRWDNY =

32
33
34
35

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 59 of 216

000960

Phase | Recommended Interim Flows
lron Gate Dam to the Shasta River

Since each of the various hydrology based techniques were considered to
provide a independent estimate of required flows based on differing but valid
biological assumption, the individual monthly values for each method were
averaged across all techniques to derive the ‘best estimate’ of the recommended
interim monthly instream flows. The resulting monthly instream flow
recommendations for Iron Gate to the Shasta River reach are provided in Table
4. These values are compared to pre-project, historical (Klamath Project
Operations) and previous monthly instream flows in Table 5.

What is apparent from a comparison of the Phase | recommended flows below
lron Gate is that during the September through March period these flows would
have been met under historical (i.e., existing) operations of the Klamath Project,
while actual flows were below the recommend flows during the remaining months
of the year. The current lack of sufficient storage (e.g., increased retention from
restored wetlands and marshes, or increased capacity of existing facilities) in the
Upper Klamath Basin precludes the ability to hold water during the early spring
period when higher than pre-project flows are now typical. This lack of adequate
storage may prevent the release of water necessary for the attainment of the
Phase | recommended flows due to high demands during the late spring and
summer period to meet water demands within the Upper Klamath Basin (i.e.,
above lron Gate).

Table 4. Summary of pre-project normal water year mean and median flows
at Iron Gate Dam, instream flow estimates (cfs) by method and
recommended monthly Minimum Instream Flows (MIF) below Iron
Gate Dam.

lron Gate _ Iron Gate
Mean Flows Median Flows Hoppe NEABF NGP Tennant Washington MIF

Oct 1536 1540 1540 1915 1186 1229 1508 1476
Nov 1809 1787 1801 1916 1476 1447 1799 1688
Dec 2358 2277 2344 2084 1820 1886 2277 2082
Jan 2827 2783 2889 2187 2096 2262 2670 2421
Feb 3331 3302 3351 3524 2375 2665 3124 3008
Mar 3604 3280 3231 3453 2466 2883 3333 3073
Apr 3857 3640 3572 3419 2771 3086 3689 3307
May 3627 3509 3192 3327 2560 2902 3297 3056
Jun 2930 2786 2245 1863 2034 2344 2761 2249
Jul 2147 2100 1585 1870 1460 1718 1938 1714
Aug 1503 1462 1182 1809 1128 1202 1407 1346
Sep 1370 1361 1524 1918 1068 1096 1371 1395

Draft — Subject to Change 37
—
OO ON OD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28
29
30
31
32
33
34

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 60 of 216

000961

Table 5. Comparison of pre-project mean flows in a normal year,
recommended monthly instream flows and previous instream flow
recommendations and historical Iron Gate releases (1961-1996)
period of record (all flows are in cfs).

Pre-project MIF lronGate FERC Trihey Yurok

Mean 1961-96
Oct 1536 1476 1664 1300 1200 1300
Nov 1809 1688 2142 1300 1500 1500
Dec 2358 2082 2744 1300 1500 1500
Jan 2827 2421 2825 1300 1500 1500
Feb 3331 3008 3047 1300 1500 1500
Mar 3604 3073 3601 1300 1500 1500
Apr 3857 3307 2970 1300 2000 2000
May 3627 3056 2046 1000 2500 2500
Jun 2930 2249 1050 710 1700 1700
Jul 2147 1714 758 710 1000 1300
Aug 1503 1346 970 1000 1000 1300
Sep 1370 1395 1303 1300 1000 1300

The Phase | recommended flows below Iron Gate Dam are also typically higher
than previous recommendations (see Table 5). The major difference in the
Phase | recommended flow regime and that of the modified Yurok and Trihey
proposed flow regimes is that Phase | flows attempt to track the shape of the
natural pattern in the ‘pre-project’ hydrograph. This is considered important in
terms of linking the magnitude and timing of the flow releases below lron Gate to
better match the pre-project relationship in the timing of higher flows with
tributaries. This pattern of flow is anticipated to provide a better ecological flow
regime that contains not only the physical but ecological linkages between the
main stem and tributary systems.

The Phase | recommended flows are substantially higher than the existing FERC
flow requirements. The FERC flow regime is at or below critically dry
exceedence flows (i.e. > 80 percent exceedence). This is potentially problematic
during the summer and early fall period when low flows can contribute to high
maximum daily water temperatures below Iron Gate Dam. The FERC
recommended flow regime also departs substantially from the natural flow regime
of the Klamath River throughout the whole year. During the construction of Iron
Gate Dam, concerns were raised by resident fisheries scientists over the
appropriate magnitude of minimum flows. This is evident from a review of the
historical correspondence record that shows that the final FERC flow regime was
a negotiated settlement and not derived from strong biological evaluations of the
flow needs of the fishery in the main stem Klamath River below Iron Gate Dam
(see Phase I, Appendix C).

Draft — Subject to Change 38
=|=-OOONDA OAAKRWN =

— —

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 61 of 216

000962

Shasta River to Scott River

The 1933 to 1996 gage data for the Shasta River near Yreka was used to
compute the long term mean annual flow (173 cfs) and subsequently to estimate
the mean monthly flows as shown in Table 6. These flow values are
underestimated due to diversions and depletions associated with agricultural
practices within the basin.

Table 6. Estimated mean monthly flows (cfs) in the Shasta River near Yreka
(1933-1996) period of record.

October 151.3
November 194.6
December 276.6
January 324.2
February 337.2
March 309.1

April 201.5
May 131.5
June 96.9
July 43.2
August 38.1

September 74.6

One goal of the Phase | recommendations was to maintain the linkage between
both flow timing and magnitude for the main stem Klamath River and its
tributaries in order to maximize the opportunity for emigration and immigration of
anadromous salmonids and protection of the physical, chemical, and biological
processes.

Therefore, the instream flow recommendations derived for the Iron Gate to
Shasta River reach were adjusted by adding the average monthly ‘accretions’
corresponding to the mean monthly flows in Table 6 to estimate the instream
flows for the Shasta to Scott River reach. Pending more specific work within the
tributaries as well as the main stem of the Klamath River during Phase Il, this
approach was considered conservative in terms of maintaining flow linkages both
within the two reaches of the main stem Klamath River as well as between the
main stem and the Shasta River. The resulting instream flows are presented in
Table 7.

Draft — Subject to Change 39
1
2
3

—
OOOANO ORK

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28
29
30
31
32
33
34
35
36

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 62 of 216

000963

Table 7. Recommended monthly instream flows for the Shasta to Scott
River reach (all values are in cfs).

Iron Gate MIF Shasta Mean Monthly Flows Estimated MIF

Oct 1476 151 1627
Nov 1688 195 1883
Dec 2082 277 2359
Jan 2421 324 2745
Feb 3008 337 3345
Mar 3073 309 3382
Apr 3307 201 3508
May 3056 131 3187
Jun 2249 97 2346
Jul 1714 43 1757
Aug 1346 38 1384
Sep 1395 75 1470

Monthly Transition Flows

Existing ramping rates for Iron Gate Dam are presently being evaluated by
PacifiCorp and BOR. Studies were targeted for the fall of 1999 as directed in the
1999 Biological Opinion for Klamath Project Operations. However, because of
the possibility of stranding of young-of-the-year salmonids in April, May and
June, Phase | recommendations suggested limiting ramping rates to no more
than 50 cfs per hour. It is anticipated that suitable ramping rates below Iron Gate
Dam will be established as part of the FERC relicensing for Iron Gate Dam.

Phase | Evaluation of Water Temperatures

The hydrology based techniques employed for Phase | implicitly assume that
other factors such as water quality or temperature are not limiting. This of course
is not true for the main stem Klamath River below Iron Gate Dam where
deleterious water temperatures and low dissolved oxygen have been associated
with fish kills during the late summer low flow period. Bartholow (1995) reviewed
the available data on temperature effects on anadromous species in the Klamath
River and found that the main stem Klamath experiences elevated temperatures
deleterious to salmonids from May through October. Bartholow considered acute
thermal effects for salmonids, especially egg and larval life stages were to be
expected to occur at mean daily water temperatures of 20 C or for consecutive
exposures at a weekly mean temperature at 15 C. He concluded that water
temperatures in the Klamath are presently marginal at best for anadromous
salmonids for much of the summer and early fall period.

The USGS presently utilizes the EPA Quality Criteria for Water within their
Systems Impact Assessment Model (SIAM) for the Klamath River (USGS 2001),
which considers acute thermal conditions for coho and chinook salmon as 22 C
and chronic exposures to occur at 16 C. Empirical observations of fish
mortalities below Iron Gate during the summer period dictates that the flow

Draft — Subject to Change 40
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 63 of 216

000964

dependant nature of the thermal regime on a seasonal basis needs to be
factored into the flow recommendations.

As a preliminary screening of the relationship between flow and temperature
below Iron Gate, Dr. Mike Deas (U.C. Davis) provided simulations of daily water
temperatures for mid-August from Iron Gate Dam (RM 190.1) to the USGS Gage
near Seiad Valley (RM 128.9). Simulations were completed for steady state
releases from Iron Gate for at least 7 days prior to August 14 to ensure no
transient effects remained in the simulation of the system. Because tributary flow
contributions change daily and water temperature changes hourly, a dynamic
component exists in results for August 14 simulated mean, maximum, and
minimum temperature data, but it is minor. Simulated flow releases were
modeled between 200 and 3000 cfs.

At low flow rates, water temperature results are compromised due to physical
representation of river geometry where modeled flows are excessively shallow
due to fixed trapezoidal cross sections. Maximum daily temperatures are
probably too high and minimums too low for flows <500 cfs. Mean temperatures
however, are probably representative. The effect of tributary contributions on
maximum and minimum temperatures may also not be representative. Lower
river results are probably more realistic due to increased tributary and accretion
contributions (Deas, personnel communication).

Based on these caveats, only the simulated data from 500 to 1500 cfs were used
in a qualitative manner in the Phase I. Although these simulations are only a first
approximation, the results shown in Figures 2 and 3 for mean and maximum
daily temperatures respectively, demonstrate a clear relationship between flow
release volume and thermal response in the main stem Klamath River that occur
at least downstream to the Scott River, where ambient conditions then dominate.

It is evident that increasing flow rates result in a reduction in the both the mean
and maximum daily temperatures in the longitudinal profile of temperatures
below Iron Gate Dam. This is attributed to the known relationship between
higher flow volumes and damping of the range in maximum daily temperatures
due to higher thermal mass with increasing flow rates. Previous work by
PacifiCorp (1995) and Bartholow (1995) indicate that Iron Gate Dam may not
have sufficient storage (or a deep water release point) sufficient to mitigate
thermal effects with cool/cold water releases downstream of lron Gate Dam for
any substantial length of time.

Release of the available cool water pool from Iron Gate Dam may place required
cool water needs of the Iron Gate Dam Hatchery at risk. However, flow
reductions in dry or critically dry years during late summer and early fall clearly
have the potential to exacerbate thermal effects down stream of Iron Gate Dam.

Draft — Subject to Change 41
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 64 of 216

000965

Additional temperature modeling was conducted by the USGS for the Phase |
recommended monthly instream flows below Iron Gate Dam based on 1996
observed meteorological conditions using HEC5Q within SIAM. Only summary
results were provided in the form of daily temperature plots below Iron Gate and
Seiad. The results indicate that a 0.0 C to 0.6 C increase in mean daily
temperatures would likely occur with Phase | instream flow releases. Although
the overall average difference compared to the 1996 baseline averaged less than
0.4 C for the July through September period, this magnitude is likely within the
noise of model input parameters given the gross estimations of wind speed,
relatively humidity, air temperature, shading, and other model parameters. The
temperature differential at Seiad was less than the ranges found immediately
below Iron Gate Dam.

The results from these temperature simulations clearly reinforce the concerns of
the effects of low flow releases during the summer period below Iron Gate Dam.
The data also suggest that the recommended flow regimes will provide an
incremental improvement to the thermal regime below Iron Gate Dam in terms of
both the mean and maximum daily temperatures. It should be noted that prior to
the construction of Iron Gate Dam as well as under natural conditions, a
substantial volume of the flows in the vicinity of Iron Gate Dam were dominated
by cold water inflows from springs and tributaries and would have contributed to
the maintenance of cool water refugia within this reach of river. Historical
fisheries data clearly show that prior to building Iron Gate Dam that this section of
the Klamath River (i.e., above present Iron Gate Dam) supported anadromous
species, which targeted use of these cold-water inflows (Robert Franklin and
Kent Bulfinch, pers. com.). Although existing conditions within the Klamath River
in terms of lron Gate Dam, upstream reservoirs, and Klamath Lake likely result in
higher than would be expected temperature releases from Iron Gate Dam
compared to natural conditions, this is not justification to consider lower flow
releases as adequate to meet the anadromous species needs at this time. The
temperature results supported the Phase | flow recommendations within the main
stem Klamath River below Iron Gate Dam compared to existing flow regimes.

These results, in conjunction with the flow recommendation analysis would
suggest that instream flow recommendations should not be adjusted for water
year types represented by dry and critically dry water years pending more refined
analyses based on site specific methodologies being conducted under Phase II.
The Phase | report also acknowledged that alterations and refinements in the
interim instream flow recommendations would be made based on application of
additional assessment techniques being undertaken as part of Phase II.

Draft — Subject to Change 42
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 65 of 216

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000966
Mean Daily Temperature (C)
—* 500 cfs —m—600 cfs 700 cis 800cis —w—900 cis —®—1000 cfs —+—1100 cfs 1200 cfs —— 1300 cfs
1400 cfs 1500 cfs
25.5
25
24.5
s
za «OE
i
23.5 =
=
2 4
:
22.5
22
+ T T T T T 21.5
188.00 178.00 168.00 158.00 148.00 138.00 128.00
River Mile
1 Figure 2. Longitudinal profiles of simulated mean water temperatures below
2 lron Gate Dam typical of mid-August meteorological conditions.
3
Maximum Daily Temperatures (C)
—*—500 cis —m@-—600 cfs 700 cfs —S- 800 cis —W—-900 cfs —@—1000 cis —+—1100 cfs 1200 cfs 4300 cfs
1400 cfs 1500 cfs
29
28
rer
s
26 £
i
25
:
24 g
E
23 z
2
22
21
T r T T T r 20
168.00 178.00 168.00 158,00 148.00 138.00 128.00
River Mile
4 Figure 3. Longitudinal profiles of simulated mean water temperatures below
5 lron Gate Dam typical of mid-August meteorological conditions.
6
f

Draft — Subject to Change 43
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 66 of 216

000967

Phase Il

During the work on Phase I, Phase II site-specific field studies were initiated to
develop the requisite data for application of state-of-the-art instream flow
assessment methods. Collaborative modeling efforts were also undertaken by
USGS and the USBR for water quantity and water quality modeling for the
Klamath River. The USFWS, CDFG, and Tribal resources also provided
collaborative work on fish distributions, habitat suitability curve data collection
and analyses, and miscellaneous supporting fieldwork as described below. This
section of the report provides a description of all the technical components
undertaken by USU and collaborative efforts relied upon in the Phase II technical
evaluations.

Phase II General Process

The work conducted during Phase II followed continued the collaborative process
of Phase | and involved close coordination between USU and the Technical
Team. The Technical Team was utilized during the study for information
exchange, technical discussions on methodologies, and review of study results.
The team provided input and technical review for:

Study design

Study reach selection

Study site selection

Field methods

Hydrology modeling

Hydraulic modeling calibration and simulations
Water quality modeling

Species and life stage periodicities

Species and life stage habitat suitability criteria development and
validation

Habitat modeling development and validation
Integration of study results

In addition to technical review and input, most members of the Technical Team
also provided technical assistance and collaborative efforts for field data
collection and analyses. This included for example, habitat mapping, collection
of fish observation data, and analysis of habitat use data for development of
habitat suitability criteria. Collaborative efforts are noted where appropriate
throughout the remainder of the report.

Study Design
The study design for the Phase II work was developed by USU after extensive

discussions with the state, federal, and tribal representatives during the Phase |
process. This included input and discussions with the Technical Working Group

Draft — Subject to Change 44
OONODOaAKRWDNY =

20
21
22
23
24
25
26
2/
28
29

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 67 of 216

000968

of the Klamath Task Force. As noted previously, these discussions focused on
specific technical approaches for the selection of study sites, data collection
strategies, collaborative efforts with existing studies (i.e., USGS/USFWS SIAM
efforts), analytical techniques, and proposed modeling approaches.

Phase II Integrated Assessment Framework

The primary objective for Phase II was to develop instream flow
recommendations using best available science based on application of state-of-
the-art field data collection and modeling techniques. This effort is focused on
the use of physical habitat modeling as a central element. The approach taken in
Phase II focused on improved water quantity, temperature and water quality
modeling within the main stem Klamath River made available by collaborative
efforts of state, federal and tribal resource agencies. The application and
integration of the study components relied on a multidisciplinary assessment
framework that parallels the Instream Flow Incremental Methodology (IFIM)
developed by the U.S. Fish and Wildlife Service. This framework is illustrated in
Figure 4.

 

 

 

 

 

 

   
   
 
   
 
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Strategic
Instream Flow Integrated Assessment Framework
Assessment

Plan 7 7
l Physical Processes | | Chemical Processes | Biological Processes
Study Design Hydrology Water Quality Species/Life Stage Habitat Use !
Assessments
River Reach Species/Life Stage Periodicity
Stratification Channel
Characterization Water Quality
4 Model Habitat Suitability Criteria
Study Reach
A vo
Selection Hydraulic Model(s) | >| Habitat Modeling
| Habitat Time Series
Study Site
Selection
Habitat
Mapping Instream Flow
»| Recommendations
Figure 4. Multidisciplinary assessment framework utilized for Phase Il.

Figure 4 also illustrates the integrated nature of the physical, chemical, and
biological processes and specific technical assessment components required to
address instream flows in the main stem Klamath River. The initiation of the
Strategic Instream Flow Assessment Plan component of this framework predates
Phase | and Phase Il. This component started with the identified need to assess
the instream flow requirements in the main stem Klamath River as part of the
objectives of the Klamath Restoration Act as well as on-going recovery actions

Draft — Subject to Change 45
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 68 of 216

000969

by state, federal, tribal, local, and private groups. In addition, the USBR in
collaboration with the USGS, BIA, USFWS, NMFS, Tribes, and the Technical
Work Group from the Klamath River Basin Fisheries Task Force also facilitated
the development of a long-term instream flow study plan for the Klamath River
Basin to extend the work being conducted in Phase Il.

The following sections of the report detail the specific approaches and results
associated with each component of the assessment framework used in Phase II.

Delineation of the Spatial Domain

The Phase II study primarily focused on the main stem Klamath River below Iron
Gate Dam for most components of the assessment framework. However, the
hydrology and water quality (including temperature) components involved
modeling inflows to Upper Klamath Lake and routing this water to lron Gate Dam.
The flows and initial conditions for water quality were then modeled below Iron
Gate Dam. The Phase II assessments do not include work within the principal
tributary systems (i.e., Shasta, Scott, Salmon, and Trinity Rivers). These
systems are targeted for assessments as part of the long-term strategic flow
study mentioned previously.

River Reach Stratification

The Technical Team was utilized to stratify the main stem Klamath River into
‘homogeneous’ study reaches. This stratification was primarily based on the
junctions of major tributary systems within the main stem Klamath River. The
purpose of this stratification was to delineate sections of river that function in a
similar manner in terms of flow volumes and overall channel characteristics. The
discussions also considered additional factors such as species and life stage
distributions, access, locations of on-going fieldwork for other research (e.g.,
USGS/USFWS, Tribal fisheries programs), culturally sensitive areas for the
tribes, existing modeling capabilities for water quantity and quality, and pragmatic
constraints dictated by time and budget constraints on field work for study site
delineations.

The Technical Team conducted a site reconnaissance of the main stem from Iron
Gate Dam to estuary as part of this stratification process. Based on the technical
discussions and site reconnaissance, five river reaches were delineated:

lron Gate Dam to the Shasta River
Shasta River to the Scott River
Scott River to the Salmon River
Salmon River to the Trinity River
Trinity River to the Estuary

akWN>

Draft — Subject to Change 46
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 69 of 216
000970

These reach delineations are shown by different colors within the main stem
Klamath River in Figure 5. Table 8 provides the starting, ending, and total length
of river miles associated with each of these segments.

OONODOaAKRWDNY =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2/
28
29
30
31
32
33

 

 

 

 

Table 8. Starting, ending, and total length of river miles for each river reach
segment identified for Phase II studies.

Segments Iron Gate Dam|Shasta River {Scott Riverto (Salmon River to|Trinity River
to Shasta to Scott River |Salmon River Trinity River ito Estuary
River

Starting Mile 0.00 13.45 46.94 125.23 148.10

Ending Mile 13.45 46.94 125.23 148.10 194.07

Segment

Length (miles) 13.45 33.49 78.29 22.87 45.97

 

 

 

 

 

 

 

Overview of Study Site Selection

The selection of study sites for Phase II were determined through a collaborative
effort with the Technical Team and ongoing studies being conducted by the
USGS and USFWS. The USGS/USFWS were in the process of collecting 1-
dimensional cross section data within the first two river reaches as part of the
development work for the Systems Impact Assessment Model (SIAM) and
intended application of their salmon production model component (SALMOD).

Phase II study site locations were chosen to be broadly representative of channel
characteristics within each delineated river reach and in some cases to overlap
with existing USGS/USFWS study sites. These overlapping study sites were
selected to permit comparison between USGS/USFWS study results with those
generated in Phase II due to very different field data collection and modeling
strategies between the two studies. Study site selection specific to the
USGS/USFWS and Phase II work are described in more detail below.

The process for selection of study sites involved the use of ground-based habitat
mapping. This mapping effort characterized the available mesohabitats (i.e., fish
habitat) within each river reach segment. Based on the mapping results, specific
study site locations were selected based on the respective USGS/USFWS and
Phase II study objectives.

Draft — Subject to Change 47

 
OoOmanNoOnhWN—

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 70 of 216

000971

 

 

USGS/USFWS tron Gate Dem
Study Sites & River Segments Tree of Heaven {I
2X HEC-SQ Control Points (below Iron Gate Darn} Brown Bear ta ee a tac
iron Gale Dam to Shasta cag Selad au a
A HEC-5Q Control Points (below Shasta) pasty mee
* Shasta to Scott cPa0
4 HEC-5Q Control Points (below Scott} cpro..  Cattlonwood
m=EEE Scott ip Salmon cPeo, 182.00 Yellow House
A HEC-5Q Contol Points (balow Salmon) il
Salmon to Trinity j Der Camp
A HEC-5Q Control Points (below Trinity)
== Trinity to Estuary \ L
Estuary % a

U

3.00

     
   

 

  
   
   

Orleans
Youngs Bar we
oe Bes os =
CP200 a See Phase II
pea A ss Study Sites
ante = * 9 :
% 48.00 *e | usu
\ | Saints Rest Bar x.

 

 

a

 

Figure 5. River reach delineations, USGS/USFWS (1-D) and USU (intensive)
study site locations, river mile, and SIAM control point (CP)
locations within the main stem Klamath River.

Habitat Mapping

The USFWS, USGS, and Yurok Tribes undertook field based mapping of
mesohabitat types from Iron Gate Dam to the estuary. The mesohabitat
classification scheme employed was developed by the USGS/USFWS study
team in collaboration with other state, federal, and tribal resource agencies and
adopted for use in Phase II for consistency.

Starting at Iron Gate Dam, each mesohabitat unit encountered was enumerated,
assigned to a specific mesohabitat classification, GPS coordinates delineated for
the start of the feature, and maximum depth recorded with an acoustic bottom
sounder. An Advantage Laser Atlanta laser range finder was used to determine
lengths and widths of mesohabitat units.

Mesohabitat classifications were broken into Low Slope (LS), Moderate Slope
(MS), High Slope (HS) (same as Steep Slope (SS)), and Pools (P). In addition
main channel, side channels, and split channel classifications were made.
According to the USGS/USFWS a split channel was defined as a “permanent”,
vegetated (trees) island that is not inundated even at a “high flow” (~ 10,000 cfs).

Draft — Subject to Change 48
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 71 of 216

000972

A side channel has a temporary, un-vegetated or seasonally vegetated island
(e.g., a gravel or sand bar) that is inundated by low or moderate flows (~ 3,000 —
6,000), typically annually. Whenever a split or side channel condition was
encountered, mesohabitat mapping was conducted for the main channel and
each side/split channel separately.

Table 9 provides a summary of the mesohabitat mapping results for each
delineated river reach. The habitat mapping results were also utilized to
extrapolate the relationships between flow and available habitat within specific
study sites to the reach level as described later in the report in the habitat
modeling section. Note: The Trinity River to estuary reach has been omitted
(see USU Two-dimensional Hydraulic Modeling section below).

Selection of USGS/USFWS Study Sites

Specific study sites for the USGS/USFWS based field efforts were selected to
meet their study objectives for development of SALMOD as part of SIAM for the
Lower Klamath Basin. The selection of these study sites were based on
USGS/USFWS study objectives using the general framework for the application
of the Physical Habitat Simulation (PHABSIM) of the Instream Flow Incremental
Methodology (IFIM) as described in Bovee (1995). Based on these objectives
and the habitat mapping results, seven study sites composed of thirteen
hydraulic modeling sites were identified within the main stem Klamath River
between Iron Gate Dam and upstream of the Scott River (see Figure 5, 1D-
Sites). These study sites were selected to represent available habitats within the
upper two river reaches corresponding to Iron Gate downstream to the
confluence with the Shasta River and from the Shasta River downstream to the
confluence with the Scott River. Four separate sampling sites were selected to
represent the river reach above the confluence of the Shasta River. Three
separate study sites were selected to represent the river reach below the
confluence of the Shasta River. These study sites, listed in a downstream
direction are (see Figure 5):

Rranch - Iron Gate to the Shasta River

KRCE - Iron Gate to the Shasta River

Cottonwood - Iron Gate to the Shasta River

Yellow House - Iron Gate to the Shasta River
Deliverance - Shasta River to the Scott River

Trees of Heaven - Shasta River to the Scott River, and
Brown Bear - Shasta River to the Scott River

NOaRWN>

Draft — Subject to Change 49
OnK ON =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 72 of 216

Table 9.

000973

Proportion of available mesohabitat types within each river reach.
Note: Mesohabitat types are defined as: LS = Low Slope, MS =
Moderate Slope, SS = Steep Slope, P = Pool, POW = Pocket

Water.

 

pron Gate to
hasta:

Shasta to Scott:

 

 

IMain Channel

IMain Channel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Total
Mesohabitat Length |Percent | |Mesohabitat Length |Percent
Type (feet) Total Type (feet) Total
LS 19860 | 35.03 LS 45668 | 25.42
MS 11868 | 20.93 Ms 35241 | 19.62
ss 1914 3.38 Ss 13262 7.38
P 23053 | 40.66 P 83738 | 46.61
RUN N/A N/A RUN 1742 0.97
Total 56695 100 Total 179651 100
Side Channels Side Channels
Total Total
Mesohabitat Length | Percent] |Mesohabitat Length | Percent
Type (feet) Total Type (feet) Total
LS 940 22.18 LS 3776 28.37
Ms 1043 24.60 Ms 3154 23.70
ss N/A N/A ss 601 4.52
P 1927 45.46 P 5778 43.41
RUN 329 7.76 RUN N/A N/A
Unknown N/A NWA Unknown N/A N/A
Total 4239 100 Total 13309 100
Split Channels Split Channels
Total Total
Mesohabitat Length | Percent] |Mesohabitat Length | Percent
Type (feet) Total Type (feet) Total
LS 2308 58.59 LS 1437 20.97
Ms 1157 29.37 Ms 1790 26.12
ss N/A N/A ss 1215 17.73
P 474 12.03 P 2410 35.17
Total 3939 | 100 Total 6852 | 100 |

 

 

Draft — Subject to Change

50
1

O ONO OB OW

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 73 of 216

Table 9. (Continued)

000974

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scott to Salmon to
Salmon: Trinity:
Main Channel Main Channel
a Total . Total
Mesohabitat Length |Percent | |Mesohabitat Length |Percent
Type (feet) Total Type (feet) Total
LS 54383 | 13.13 LS 13230 | 10.64
MS 67572 | 16.32 Ms 14712 | 11.84
ss 32437 7.83 Ss 8505 6.84
P 249385 | 60.21 P 87238 | 70.18
RUN 10389 2.51 RUN 613 0.49
Total 414166 | 100 Total 124298 | 100
Side Channels Side Channels
Total Total
Mesohabitat Length |Percent | |Mesohabitat Length | Percent
Type (feet) Total Type (feet) Total
LS 6915 29.31 LS 2120 31.56
Ms 3333 14.13 Ms 1418 21.11
Ss 2496 10.58 Ss 494 7.35
P 8363 35.45 P 2686 39.98
RUN 403 1.71 RUN N/A N/A
Unknown 2081 8.82
Total 6718 100
Total 23591 100
Split Channels Split Channels
Total Total
Mesohabitat Length |Percent || |Mesohabitat Length |Percent
Type (feet) |Total Type (feet) _|Total
LS 3790 50.55 LS N/A N/A
MS 2449 32.66 Ms N/A N/A
ss 660 8.80 ss N/A N/A
P 599 7.99 P N/A N/A
Total 7498 | 100 Total NA | N/A |

 

 

Within each of these general river stretches, the location of specific study and
hydraulic modeling sites were chosen based on representing key morphological
attributes of the river such as main channel, side channel, and split channels,
known locations of chinook spawning and rearing habitats, and hydrologic
considerations such as inflows from major tributaries.
results were used in conjunction with field observations and professional

Draft — Subject to Change

The mesohabitat mapping

51
—
OOONO OAK WN =

PRAHBRADARAHRWWWWWWWWWWNNNNNNNNNNABRBABSBR RHA
AOnAKRWNAOOAODANAAAWNHA COON DAAARWNHAOOAONDAARWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 74 of 216

000975

judgment to select specific mesohabitats where detailed hydraulic and habitat
characterizations would be collected at each study site as described below.

Selection of USU Study Sites

Selection of USU study sites based on Phase II study objectives followed the
general framework for the application of the PHABSIM component of the
Instream Flow Incremental Methodology (IFIM). The Technical Team
participated in a field-based review of the Klamath River from lron Gate to the
estuary in light of general channel morphology, changes in flow associated with
tributary inflows, and known habitat use by anadromous species. Based on this
review, USU in collaboration with the Technical Team selected eight locations
within the main stem Klamath River for intensive field based analyses. Each of
these study sites was selected to be generally characteristic of the specific river
reaches where they were located and in some cases to also allow comparison of
modeling results based on the USGS study sites and modeling approaches. The
location of the eight Phase II study sites within each of the five river reaches are
indicated in Figure 5 (labeled as USU) and denoted by the following locations:

RRanch

Trees of Heaven
Brown Bear
Seiad

Rogers Creek
Orleans

Saints Rest Bar
Youngs Bar

ONOARWN>

Physical Processes

This section of the report highlights the methodologies for fieldwork and
associated modeling efforts used to characterize the key physical processes
within the main stem Klamath River. These efforts were specifically targeted to
acquire and analyze data necessary to support the habitat modeling undertaken
as part of the Biological Processes of the Phase II study.

Channel Characterization

The approaches taken to characterize the channel are directly linked to the
intended modeling approach and objectives of the study. Therefore, the
approaches differ markedly between the USGS/USFWS study and the fieldwork
undertaken as part of the Phase II assessments by USU. Each approach is
detailed below.

Draft — Subject to Change 52
OONODOaAKRWDNY =

35
36

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 75 of 216

000976

USGS/USFWS Field Methodologies for Channel Characterization

The USGS/USFWS study relies on the application of the hydraulic and habitat
modeling as implemented in the Physical Habitat Simulation System (PHABSIM)
(Hardy 2000). As such, their field methodologies were specifically designed to
target the characterization of the channel properties for use in this modeling
system. PHABSIM relies on cross sections to define the channel topography and
then employs 1-dimensional hydraulic modeling to characterize the hydraulic
properties over desired ranges of discharges. At each of the USGS/USFWS
hydraulic modeling study sites, cross section profiles within specific mesohabitat
types (with the exception of high gradient riffles) were used to characterize the
channel topography, water surface elevations at three discharges, and the
velocity profiles at several calibration flows. Figures 6 and 7 conceptually
illustrate the field-based characterization of the river at a study site using a cross
section approach.

Complete velocity profiles were generally obtained only at low and intermediate
flow rates. Discharge measurements and mid-channel velocities were taken at
the high calibration flow at one or more cross sections at each study site using an
acoustic doppler current profiler. Which cross sections were measured was
dictated by the ability to collect “good data’ that was restricted by the severity of
surface turbulence and safety considerations for the field crew (Jim Henriksen,
personal communication). In addition, at each vertical along each cross section,
the substrate, cover type, and distance to cover were delineated. At two study
sites, RRanch and Trees of Heaven, an additional velocity and water surface
elevation data set were collected for validation testing of the hydraulic modeling.
Hydraulic modeling utilizing these data is described later in more detail. Table 10
lists the discharge and water surface elevation calibration sets collected at each
of the USGS/USFWS hydraulic modeling study sites.

Table 10. Discharge and water surface elevation calibration sets collected at
each of the USGS/USFWS hydraulic modeling study sites.

 

 

 

 

 

 

 

 

 

 

 

RRanch RRanch RRanch
LB Main RB KRCE Main| KRCE Side |Cotton1|Cotton2

Low 324 1010 714 1119 35 1037 | 1037
Medium 1373 3366 1941 3310 301 3175 | 3142
High 4606 7926 3190 7780 7618 | 7337
Low Yellow |Deliverance| Trees‘ Trees2_ |Brown Bear
Medium 1098 1412 1485 1485 1545
High 3078 3114 3451 3220 3654

8548 8473 9621 9621 8870

 

 

 

 

 

 

 

 

 

Draft — Subject to Change 53
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 76 of 216

PLAN VIEW 0 . 42
—_——_—>

  
     

FLOW
—_—

Hydraulic Control
Riffle Habitat

 

 

 

 

 

 

 

000977
Reach Lengths
CROSS SECTION
VIEW T;
From T,
io anaereeeey _————
—\ Water Surface: Elevation
<A “Width >
_—” Depth \
iii Thalweg
a Stage Depth
| Thalweg
Bench Mark or Datum

 

 

Ty T;

 

T3

NA

Transsect
or

Cross Sections

Figure 6.

OmK ON =

X-distance X,

——_—_—_—————__
0 X-distance X,

(X,Y, Coordinate)

 

Head Pin >

Idealized representation of channel characteristics in plan view
based on cross sections.

(X,Y, Coordinate)

Mean Column Velocity At Each Vertical

SL Water Surface (WSL)

 

 

—

Cross Section Vertical
at X,Y, Coordinate

       
    
       
 
 

   
 
  
 

Bed Elevation (Y)

Bench or Datum

Figure 7.

oO © ON

Cross Section Vertical
at X,Y, Coordinate

 

Cell Area = Average Depth * Width

Cross Section
Vertical

   

Computational Cells

Idealized representation of channel characteristics in transverse
view based on cross sections.

Draft — Subject to Change 54
OONODAAWD =

14
15
16
LY
18
19
20
21
22

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 77 of 216

000978

USU Field Methodologies for Channel Characterization

The field methodologies used by USU for Phase II to characterize the channel at
each study site differs fundamentally from the approach described above for the
USGS/USFWS study. In the approach taken by USU, the objective was to
delineate the channel characteristics (i.e., channel topography, substrate, and
vegetation) in a spatially explicit manner over the entire study site. This
approach to field data acquisition targets data suitable for 3-dimensional
representation of the study site and application of 2-dimensional hydraulic
modeling. The use of this type of hydraulic modeling requires that the spatial
domain (i.e., study reach) be characterized in terms of its 3-dimensional
topography. This ‘view’ of a study site is illustrated in Figure 8.

 

Figure 8. Three-dimensional representation of a study site based on field data
collection methodologies employed by USU for Phase II.

The approach to the field data collection and subsequent analysis methods to
achieve this type of characterization was accomplished through the application of
low elevation high-resolution aerial photogrammetry and acoustic based mapping
of the channel topography. The aerial photogrammetry is utilized to acquire
channel topographies that are above water, while the acoustic based mapping is

Draft — Subject to Change 55
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 78 of 216

000979

utilized to acquire below water topography. These two data sets are then
integrated to obtain a single 3-dimensional representation of the channel. Each
of the data acquisition and analysis steps are described below.

Establishment of a Control Network for Aerial Photogrammetry

A Global Position System (GPS) control network was established, using three to
four control points that were placed along each of the eight study reaches.
Points were placed in a non-linear alignment so that triangulations between
points could be carried out to rectify coordinate positions. Control points were
established using permanent survey markers that were located using survey
grade GPS equipment or with standard survey techniques from known horizontal
and vertical control points located near the study reach. When using GPS, data
were collected on each control point for times varying from twenty minutes to ten
hours depending on satellite configuration and previously established control
points that were located in the study area. These data permit the rectification of
all subsequent data collected at the site to a standard map projection in the
Geographic Information System (GIS).

Aerial Photogrammetry Image Acquisition and Digital Terrain Modeling

Acquisition of low elevation high-resolution imagery was targeted to coincide with
the lowest practical flow rates within the channel to maximize the exposure of
channel topographies at each study site. Dates of collection, flignt elevation, and
flow rates at each of the eight study sites are shown in Table 11. An example of
the low elevation high-resolution imagery for the RRanch study site is provided in
Figure 9. Out-of-water digital terrain models (DTMs) were then generated at
each intensive study site using Soft Copy Photogrammetry. This is explained in
the next section.

Draft — Subject to Change 56
kk kt
OmnRWN-DOOANOOABRWN —

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 79 of 216
000980

 

Figure 9. Example of the low elevation high-resolution imagery for the
RRanch study site employed by USU for Phase II characterizations
of the river channel.

Draft — Subject to Change 57
1
2
3

 

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 80 of 216

000981

Table 11. Dates of image collection, flight elevations, and flow rates
measured at the eight USU study sites.

Date of Image Image Flight Flow Rate Date of Image Image Flight Flow Rate
Sites
8/24/1999 481.776 3038

467.831
470.365
471.526

1025.264
| 1032.156
825.476 | 1041.428

821.511 8/24/1999 568.423

570.465

574.068

8/24/1999 521.449 575.765

585.394
563.358

578.813

509.099

479.986
492.593

505.818
490.184
930.248

Photogrametric derived DTMs_ generally have coordinate accuracies of
approximately 1/10,000"" of the flying elevation. Flying elevations for each study
site are shown in Table 10. Accuracy of the DTMs at each site therefore, was
generally in the range of 0.03-0.09 meters (0.1-0.3 feet). In some instances,
where topographies were obscured by riparian vegetation, they were delineated
(i.e., horizontal and vertical measurements) using standard survey techniques
with a total station. Topographic sampling in these cases was approached using
a systematic irregular sampling strategy that focused on delineating changes in
the plan form topography.

Aerial Photogrammetry Data Reduction

Aerial photography ground control targets were placed on the ground at each
intensive study site and surveyed with GPS using the survey control network. All
survey data were submitted to standard QA/QC checks at each site. This
included for example, satellite configuration errors, checks on ellipsoid height
errors, PDOP (point dilution of precision), L1/L2 fix statistics, etc. The aerial
targets were used as horizontal and vertical control in the photogrammetry block
adjustment process.

Draft — Subject to Change 58
OONOAKRWN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 81 of 216

000982

Aerial photographs were scanned at 12 um using a high quality photogrammetric
scanner. The interior orientation of each image was set in the photogrammetry
software using the USGS camera calibration report parameters for the aerial
camera. The ground control points in combination with between image tie-points
were used within the photogrammetry software to perform a least-squares block
bundle adjustment of all images. Statistics from this process were reviewed for
accuracy with an allowable maximum Root Mean Square Error of 1.0 or less.

Following this step, stereo pairs for use in digital terrain modeling were
generated. The three-dimensional topography (DTM’s of above’ water
topography) was then generated from the stereo pairs using standard softcopy
photogrammetry techniques. All topography work was reviewed by a second
research technician as a QA/QC check. Following generation of the complete
above water DTM'’s, digital orthophotographs were produced for each study site.
The orthophotographs were then used for the development of a GIS base map
for each study site. This GIS (orthophotograph) base map was used primarily to
overlay data from biological observation, substrate/cover mapping, hydrodynamic
modeling (including computational meshes), topography contours, and fish
habitat modeling as described below. The orthophotographs for each of the eight
study sites are provided in Figures 10 through 17.

Draft — Subject to Change 59
000983

2
3
4

 

Figure 10.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 82 of 216

Orthophotograph of the USU RRanch study site.

Draft — Subject to Change

60
—_— —

|=-OO0OONOOKRWND =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 83 of 216
000984

 

 

Figure 11. | Orthophotograph of the USU Trees of Heaven study site.

Draft — Subject to Change 61
—k.
OOON OAR WD =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 84 of 216
000985

 

Figure 12. Orthophotograph of the USU Brown Bear study site.

Draft — Subject to Change 62
000986

oman Dah wh —

 

Figure 13.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20

Orthophotograph of the USU Seiad study site.

Draft — Subject to Change

Page 85 of 216

63
000987

Seem oa
OONOORWNM- COON OOTARWNH

NNMNNMNNNN ND
NOOhRWNH- OO

 

Figure 14.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 86 of 216

Orthophotograph of the USU Rogers Creek study site.

Draft — Subject to Change

64
—k.
OOON OD OAR WD =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 87 of 216
000988

 

Figure 15. Orthophotograph of the USU Orleans study site.

Draft — Subject to Change 65
000989

Sem oem
OANA WN- COON OORWN —

NNMNNMNNNNN
NOORWN- OO

wWwwWwWWwWhN hd
WON coe

 

Figure 16.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 88 of 216

Orthophotograph of the USU Saints Rest Bar study site.

Draft — Subject to Change

66
000990

oman Dah Wh —

 

Figure 17.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 89 of 216

Orthophotograph of the USU Youngs Bar study site.

Draft — Subject to Change

67
KS SS) Se Re
OOMONODNOAWN-TCDOONDOABRWN —

NNMNMNNMNMNMNND RD
OnrNOnRWNHY=-O

29

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 90 of 216

000991

Hydro-acoustic Mapping of Underwater Topography and Data Reduction

The hydroacoustic based mapping of the subsurface channel topography (i.e.,
under water topography) was undertaken with a boat mounted real time
kinematic differentially corrected survey grade GPS system integrated with a
scientific grade acoustic bottom profiling system. An acoustic doppler current
profiling system (ADP) for measurement of the 3-dimensional velocity vectors
throughout the water column was also integrated into the instrument package.
The integrated boat mounted instrument package is shown in Figure 18.

The hydroacoustic mapping was conducted at a discharge that was greater than
the discharge at which the aerial photogrammetry was collected to ensure an
overlap between the DTMs generated from these data sets and to minimize the
potential for missing topographies where the acoustic mapping was limited by
water depths at the stream margins. Figure 19 illustrates a typical GPS track of
the USU integrated boat mounted hydro-acoustic mapping instrument package
while collecting bottom topographies at a river site. This figure also illustrates out
of water terrain points derived from soft copy photogrammetry.

Table 12 lists the dates, flow rates, and number of sample points collected when
acoustic mapping was conducted at each USU study site. Hydro-acoustic data
reduction involved conversion of electronic data from field systems in the
laboratory, data censoring, and QA/QC of the raw field data. Data censoring and
QA/QC procedures were used to remove any data points where either bottom
lock was lost on the hydro-acoustic profiling gear or GPS location data were
degraded outside acceptable limits. In addition, the data were screened visually
in the 3-dimensional photogrammerty software for outliers where shallow water
interference caused errors in the hydro-acoustic data.

  
 

| Real time
correction
Power an?
Supply .
= *, Computers
ADP

Draft — Subject to Change 68
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 91 of 216

000992
1 Figure 18. USU_ integrated boat mounted hydro-acoustic mapping
2 instrument package.
3

 

 

 

 

 

 

 

 

 

 

4
5 Figure 19. Typical GPS track (green lines) of the USU integrated boat
6 mounted hydro-acoustic mapping instrument package while
7 collecting bottom topographies at a river site. Red points
8 identify photogrammetry derived terrain points.
9
10 Table 12. Dates, flow rates, and number of data points collected during acoustic
11 mapping at each intensive study site.
12
Number of
Study Site Collection Dates Flow Rate(s) CFS Sonar Points
Rranch 3/29-3/30/99 _|5550,5530 18540
Trees of Heaven 3/25-3/27/99 _ 16496 36400
Brown Bear 3/23-3/24/99 _|7563 22021
Seiad 3/16-3/20; 3/22/99 |10300,9490,9220, 10900, 12600,1160 47407
Rogers Creek 8/26-8/27/99 _|1832 6970*
Orleans 4/1-4/3/99 __|16700,16900 23439
Saints Rest Bar 4/6/1999 16600, 16500 9893
Youngs Bar 4IT-418199___|22580,22500 14677

 

 

 

 

 

 

13 *Data collected using ADP. All other data collected using single beam sonar.

Draft — Subject to Change 69
—
OOONO aAKRWDN =

NO DO DAD DO DO POD PD SB AB S| A S| oS Oo os
NO nORWONAOCOOAON A OABRWHN —

28
29

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 92 of 216

000993

Integration of Photogrammetry and Hydro-acoustic Data

The integration of the DTM data derived from the softcopy photogrammetry and
the DTM data derived from the hydro-acoustic data were integrated with
conventional survey data to generate a single spatially explicit terrain model for
each intensive study site. This terrain model was then used to develop 3-
dimensional computational meshes for input into the 2-D hydrodynamics (i.e.,
hydraulic) model for each study site. The development of the computational
meshes and hydrodynamic modeling is discussed below.

Water Surface Elevation and Water Velocity Mapping

The longitudinal profile of the water surface elevation within each study site was
measured at a minimum of three calibration discharges. The survey data was
tied directly to the upstream and downstream control cross sections at each
intensive site. These water surface profiles were accompanied by an estimate of
the discharge at the site. The discharge and water surface elevation data sets
were used for 2-dimensional hydrodynamics model calibration as described
below. Velocity measurements using a three-dimensional acoustic doppler
current profiler (ADCP) were undertaken throughout the study sites at the
discharge associated with the delineation of the channel topographies. Table 12
indicates the dates of hydraulic calibration data set collections and associated
flow rates at each USU study site.

Table 13. Dates of collection and flow rates for each calibration data set at
USU study sites (WSE = Water Surface Elevation, cms = cubic
meters per second).

Site Date WSE (m)|High Q (cms)| Med WSE (m) | Med @ (cms)| Low WSE (m)|Low Q (cms
Rranch 3/29/1 624.99 157.164

Rranch 8/24/1 623.99 32.280
rees
rees of Heaven 6/2/1999
rees

Brown Bear 3/23/1999 214.168

Brown Bear 8/25/1999

6/10/1 128.563
8/26/1
4/14/2000 298.025
6/29/1999 131.465
8/26/1999
4/1/1999 472.909
6/14/1999 365.301
9/1/1999
Rest Bar 4/6/1999
Rest Bar 7/16/1999
Rest Bar 8/8/2000
Bar 4/7/1999
Bar THH999
Bar 9/2/1999

 

Draft — Subject to Change 70
OONOAKRWN =

23
24

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 93 of 216

000994

Substrate and Vegetation Mapping

Substrate and vegetation distributions were mapped at each study site by
delineating filed interpreted polygons on color aerial photograph prints and then
digitizing these polygon data in the laboratory. Substrate and vegetation codes
were standardized for the study and are provided in Table 14. Where substrate
could not be delineated directly, snorkeling, and underwater video were utilized.
This work was undertaken through a collaborative effort by the Yurok Tribal
fisheries resource personnel assisting with the Phase II work. The digitized
polygon data were then overlaid onto the orthophotographs in the GIS in order to
assign variable roughness values spatially within a study site at each
computational mesh node location for use in the hydraulic modeling. As will be
discussed below, the integration of the substrate and vegetation mapping with
the hydraulic solutions at each computational mesh node were also used in the
habitat modeling for fish. Figures 20 through 27 show the substrate and
vegetation polygon distributions delineated for each intensive study site and
overlaid on the study site orthophotographs.

Table 14. Standardized codes used for field delineations of polygons
associated with substrate and vegetation at study reaches.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Code __|Substrate or Vegetation Type Code __|Substrate or Vegetation Type
1 Filamentous algae 18 Clay
2 Non emergent rooted aquatic 19 sand and/or silt (<0.1")
3 Emergent rooted aquatic 20 Coarse Sand (0.1-0.2")
4 Grass 21 Small Gravel (0.2-1")
5 Sedges 22 Medium Gravel (1-2")
6 Cockle burs 23 Large Gravel (2-3")
7 Grape vines 24 Very Large gravel (3-4")
8 Willows 25 Small Cobble (4-6")
9 Berry vines 26 Medium Cobble (6-9")
10 Trees <4" 27 Large Cobble (9-12")
11 Trees >4" 28 Small Boulder (12-24")
12 Rootwad 29 Medium Boulder (24-48")
13 Aggregates of small veg dom <4" 30 Large Boulder (>48")
14 Aggregates of large veg dom>4" 31 Bedrock-smooth
15 Duff, leaf litter, organic debris 32 Bedrock-rough
16 Small Woody Debris (SWD) <4"x12"
17 Large Woody Debris (LWD)>4"x12"

 

Draft — Subject to Change 71
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 94 of 216
000995

   

Substrate
NESS Descnption
jonas - 0,005 clay-Fine gravel

    
  
 
   
  

0.005 - 0.025 fine gravel-coarse gravel
0.025 - 0.062758 coarse pravel - very coarse gravel
0.062258 -0.102 7 very coarse gravel - small med cobble

0,102 - 0.186567 i) small medium cobble - medium large cobble
0.186569 - 0.305 |) medium large cobble - small boulder

0.308 - 0.67 SCs small botiider - medium boulder

0.61 - 1,22 TRS medium boulder - high rough bedrock/targe boulder
1.22 - 2.05 TE SCOhigh rough bedrock Marge boulder-very large boulder

1 Figure 20. Spatial distribution of delineated substrate and vegetation at the
z USU RRanch study site.

Substrate

Description

lay-fine gravel

fine gravel-coarse gravel,

coome gravel - very coors: gavel

| very Qharse gravel « small med cobole

small medium cobbbe - medium large cobole
medium Large cobbie - small boulder
small boulder - medium boulder
medium boulder - high rough becrock/lange boulder
high rough bereock/ lange boulder-very large boulder

3  Figure21. Spatial distribution of delineated substrate and vegetation at the
4 USU Brown Bear study site.
5

Draft — Subject to Change 72
okhWhN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 95 of 216
000996

Vegetation
1) filamentous algae
2) pon emergent rooted aquatic
3) emergent rooted aquatic

  
 
 
 
 
 
 
 
 
 
 

6) cockle burs

7) grape vines

8) willows
(9) berry vines

11) trees >4inch dbh

| 12) rootwad

16) small woody debris

(17) large woody debris

     

Substrate
Roughness Description
0.000002 - 0.005 Clay-fine gravel
0.005 - 0.025 fine gravel-coarse gravel
0.025 - 0.062258 coarse gravel - very coarse gravel
0.062258 - 0.102 very coarse gravel - smatl med cobble

0.102 - 0.186569 |) small medium cobble - medium large cobble
0.186569 - 0.305 |} medium large cobble - small boulder

0.305 - 0.61 sail boulder - medium boulder

0.61 - 1.22 GS mecium boulder - high rough bedrock/large boulder
1.22 + 2.05 WB Ohigh rough bedrock/large boulder-very large boulder

Figure 22. Spatial distribution of delineated substrate and vegetation at the
USU Trees of Heaven study site.

Draft — Subject to Change 73
Case 3:19-cv-04405-WHO Document 357

 
   

     

Filed 02/20/20 Page 96 of 216

  

000997
4
2
Veapation
tous algae
ee ec aa
inch Soh
of sm, dom.
ris.
Con0Od? - 0.005
0,005 - 0.025
0.025 - 0.062258
0.062256 - 0.102
0.102 - 0.186569 9)
0.186569 - 0.305
0305-0.61 ji
0.61 - 4,22 Hedin boulder - high rough bedrock large boulder
1.2-206 HB SCOhigh rough bedrock/ large boulder-very large boutder
3 Figure 23. Spatial distribution of delineated substrate and vegetation at the
4 USU Seiad study site.
3
. Substrate
Vegetation ness Description
(OD 4) grass 0.000002 - 0.005 Clay-Fine gravel
Oe eee 0.005 - 0.025 fine grayel-coarse gravel
[4 8} wliows 0.025 - 0.062758 coarse gravel - very coarse gravel
(Ey 9} berry vines 0.062258 - 0.4102 very coarse gravel - small med cobble
10) trees e¢inch bh 0.102 - 0.486569 [9 small medium cobble - medium large cobble
TS 12) rootwad 0.186569 - 0.305 (J medium large cobble - smail boulder
oo ee commun
‘ .O1 - Tt, = er
BR 17) Large trench debris 122-205 = sear cer teseekretge toatcar nin Gearteectee |
6 Figure24. Spatial distribution of delineated substrate and vegetation at the
7 USU Rogers Creek study site.

Draft — Subject to Change

14
—

2

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 97 of 216

Vegetation
1] 4) grass
5) sedges
7) grape vines
__) 8) willows
(9) berry vines
10) trees <4inch dbh
41) trees >4inch dbh
)) 13) aggregates of sm. veg dam
16) small woody debris
(N17) large woody debris

 

Substrate
Roughness Description
0.000002 - 0.005 clay-fine gravel
0.005 - 0.025 fine gravel-coarse gravel
0.025 - 0.062258 coarse gravel - very coarse gravel
0.062258 - 0.102 | very coarse gravel - small med cobble
0,102 - 0.186569 [9 small medium cobble - medium large cobble
0.186569 - 0.305 [= medium large cobble - small boulder
0.305 - 0.61 small boulder - medium boulder
0.61 - 1.22 medium boulder - high rough bedrock/large boulder
1.22 - 2.05 Go high rough bedrock/large boulder-very large boulder

   

000998

Figure 25. Spatial distribution of delineated substrate and vegetation at the

USU Orleans study site.

Draft — Subject to Change

15
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 98 of 216
000999

Vegetation
fi 4) gress

Substrate

Cescription

day-fing gravel

fine gravel-coarse gravel

coarse gravel - very coarse gravel

very coarse gravel - small med cobble

small medium cobble - medium large cobble

 

|

nett Y

HE medium large cobble - small boulder
0.305 - 0.61 Hsia boulder ~ medium boulder
0.61 - 1.22 HE redium boutter - high reugh bedroc/large boulder
1,22 -2,05 Wish rows bedrock/ large boulder-very large boulder

1 Figure 26. Spatial distribution of delineated substrate and vegetation at the
2 USU Saints Rest Bar study site.
2

   

© 3) emergent moted agate
a eae
me Pi wrape vines fine gravel-coarse gravel
car gre - very cree ore,
Te esac till very coarse gravet - small med cobbte
41) trees slew ah small medium cobble - medium large cobble
GN 17) rome GE Medium large cobble - amall boulder
MG 13) agaregates of om. veg dom TS stra bouider - madium boulder
Wy 14) acarezetes of Ivy, veg dom HS rradiurn boulder « high rough bedrock/ large bauider
V5xiuit, Leet Litter, Orgaatc Debris Thigh rough bedrock large boulder-very large boulder

(17) barge woody debris:

Figure 27. Spatial distribution of delineated substrate and vegetation at the
USU Youngs study site.

Draft — Subject to Change 76
—
OOONO aAKRWDN =

PRABRADHRARHRWWWWWWWWWWNNNNNNNNNN ABA BSBRRRA-
AOAKWNAOOAODANAAAWNHA COON DAAARWNHAOOANDAKRWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 99 of 216

001000

Hydraulic Modeling

The approach to hydraulic modeling at each study site was undertaken specific
to the requirements of each type of data set (i.e., 1-dimensional versus 2-
dimensional data). The USGS/USFWS cross section data was analyzed using 1-
dimensional hydraulics within PHABSIM, while hydraulic modeling at the USU
study sites was analyzed using a two-dimensional hydraulic model. The specific
modeling approaches for each type of data sets are described in detail within the
following section of the report.

USGS/USEWS 1-dimensional Hydraulic Modeling
USU collaborated with personnel from the USGS for all the hydraulic modeling
associated with their data at each of their study sites. USU was initially supplied

with electronic copies of the reduced field data, which included:

a) Cross section geometry,

b) Computed and best estimates of the discharge for each calibration
flow,

Cc) Measured velocities for each velocity calibration set,

d) Substrate and cover associated with each vertical at each cross
section,

e) Distance to cover coding for each vertical at each cross section, and

f) Weightings for each cross section to extrapolate results to the reach
level.

Water Surface Modeling

The determination of the relationship between the water surface (stage) and the
discharge is the first step in hydraulic calibration and simulation phases of
PHABSIM. The stage is used in the simulations to derive depth distributions for
each cross section by subtraction of bed elevations across the channel from the
stage; and to identify the location of the free surface to establish boundaries (i.e.
wetted cell locations) for some of the equations that describe velocity
distributions. If stage and bed elevation are known, depth may be determined at
any location on the cross section.

Several approaches may be used in the prediction of stage-discharge
relationships. In PHABSIM this includes: (1) linear regression techniques based
on multiple measurements from the field (Stag-Q or IFG4); (2) use of Manning's
equation (MANSQ); and (3) calculation of water surface profiles using standard
step backwater computations (WSP). These three approaches represent the
three main hydraulic modeling options within PHABSIM.

Water surface modeling at each study site followed recognized guidelines for
calibration and simulation of water surface elevations for the application of

Draft — Subject to Change 77
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 100 of 216

001001

PHABSIM as outlined in Hardy (2000). In general, the calibration and simulation
of water surface elevations for specific cross sections employed one or more of
the following three models:

Stage-Q The Stage-Q model uses a stage-discharge relationship (rating
curve) to calculate water surface elevations at each cross section.
In the stage-discharge relationship and simulations, each cross
section is independent of all others in the data set. The basic
computational procedure is conducted by performing a log-linear
regression between observed stage and discharge pairs at each
cross section. The resulting regression equation is then utilized to
simulate water surface elevations at all flows of interest.

MANSQ The MANSQ program utilizes Manning's equation to calculate water
surface elevations on a cross-section by cross-section basis and
therefore treats each cross section as independent. Model
calibration is accomplished by a trial and error procedure to select a
B coefficient, which minimizes the error between observed and
simulated water surface elevations at all measured discharge and
water surface elevation pairs.

WSP The Water Surface Profile (WSP) program uses a standard step
backwater method to determine water surface elevations at each
cross section. The WSP program requires that all cross sections
being analyzed in a given model run be dependent. That is, each
cross section hydraulic characteristics in terms of bed geometry
and water surface elevations are measured from a common datum.
The model is initially calibrated to a measured longitudinal profile of
the water surface elevations by adjusting Manning's roughness at
each cross section and then to subsequent measured longitudinal
water surface profiles at other discharges by adjustment of the
roughness modifiers used within the model. This approach also
requires all hydraulic controls within the modeled reach to be
represented by cross sections.

The specific equations for each of these models and their application to water
surface modeling in PHABSIM can be found in Hardy (2000).

Specific model selection (i.e., Stage-Q, MANSQ, or WSP) for specific cross
sections over specific flow ranges was based on model performance
comparisons between observed and simulated water surface elevations at the
calibration flows. It also included reviews of the simulated model results over the
full range of simulated discharges.

USU conducted the preliminary model calibrations for water surface elevations at
all USGS study sites and provided these results to the USGS for review and

Draft — Subject to Change 78
Sp —%
NY-OOONDOABRWN —

13
14
15
16
17
18
19
20
21
Pe

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 101 of 216

001002

revision. USGS then provided USU revised modeling results for all study sites,
including updated and corrected calibration data. USU then conducted a final
QA/QC evaluation of the hydraulic simulations. This involved a comparison of
simulated and observed water surface elevations at each calibration flow and for
all simulated discharges to ensure that model outputs were rational (i.e., water
flowed down hill between successive cross sections within the hydraulic
modeling study site). This QA/QC step is illustrated in Figure 28. This figure
shows a series of ‘screen grabs’ from the PHABSIM modeling software used for
the evaluation of water surface modeling. This software was developed at USU
(Hardy 2000) and used for all PHABSIM modeling in Phase II.

Modeling Resuiis- Stage Discharge is !
Csiitration Flows | sirnulasor Flows “ a a aL) Sal

fie | Highs) Witoret | wea | [a

 

 

 

 

json uw |= ens oor :
Pata

‘ayan on | 08.96 OF 1 ~ Hh

moron | 0840 aa ote aes

 

GnseSeciny (7 AlowRange | 000 Te | 1300000

[anes ][ oe] [|

 

 

 

 

 

 

 

 

 

fete fp dee we
Heme iin

Figure 28. Example of observed versus predicted water surface elevation
results used in the QA/QC modeling checks conducted by USU.

Calibration and simulation results at each study site for each cross section were
also reviewed by the Technical Team and they concurred with USGS and USU
that the hydraulic model calibration and simulations for water surface elevations
met acceptable standards of practice for the application of PHABSIM (see, Hardy

2000).

Draft — Subject to Change 79
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 102 of 216

001003

Velocity Modeling

The second major step of hydraulic modeling within PHABSIM involves the
determination of velocity profiles at each cross section within the river.
PHABSIM models velocities at one cross section at a time and as such, treats
the cross sections independently regardless of the model employed to generate
the water surface elevations. Within PHABSIM, the IFG4 model is utilized for all
velocity predictions, which are subsequently used in the habitat modeling
components of the system.

Velocity modeling at each study site followed recognized guidelines for
calibration and simulation of PHABSIM data sets as outlined in Hardy (2000).
The IFG4 model was used for all velocity calibration and simulations. However,
the specific IFG4 computational options (i.e., velocity calibration sets, use of cell
specific Manning’s n, etc.) for individual cross sections over specific flow ranges
was based on model predictions compared to calibration data. It also included
reviews of the simulated model results over the range of simulated discharges.

The specific equations and different approaches for velocity modeling and their
application to simulation of velocity profiles in PHABSIM can be found in Hardy
(2000).

USU conducted the preliminary model calibrations for velocities at all USGS
study sites and provided these results to the USGS for review and revision.
USGS and USU then worked collaboratively to revise and finalize the modeling
approach for velocities at each cross section for all study sites, including updated
and corrected calibration data.

USU then conducted a final QA/QC evaluation of these hydraulic modeling
results. This QA/QC involved a comparison of simulated and observed
velocities at each calibration flow and a review of the simulated velocity
distributions at each vertical for all cross sections at all calibration flows. Finally,
this process also examined the relationship of the velocities in each cell of each
cross section for all simulated ranges of discharges to ensure that model outputs
were rational (i.e., velocity magnitudes in edge cells were within realistic
magnitudes for computed cell depths).

Examples of the QA/QC procedures for velocity modeling are illustrated in Figure
29. This figure shows comparisons between observed and predicted velocities
at each of the three calibration flows (low, medium, and high clockwise from top
right) and the simulation results over a range of discharges (lower right).

Calibration and simulation results at each study site for each cross section were
reviewed by the Technical Team and they concurred with USGS and USU that
the hydraulic model calibration and simulations for velocities met acceptable
standards of practice for the application of PHABSIM (Hardy 2000).

Draft — Subject to Change 80
Oman Oa WD

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 103 of 216

001004

 

 

 

 

 

 

 

a “eT
1| = a
The
waa
Chase Netra
| ~ = | ~
Phe Dotan | 4 Face pteme | *
aj 4 i +
Ohnarved 7 Chane ,
t i . { i
Pree ee a ee, ee aT
Meech i ~~ ~ ' Fr Meiataat j / A \ }
_Fon_| a — “ _fees_| te
herring i m4 Patrons eal ‘ { ‘“ ‘
Hn x RE | LN S bf
eof Maal ‘| f} Sa ti—!
* + — | “ = a , "i
o the (ar | ie Ae \
| ait co — | ae
" } h t
oe \O * = - ’ ”
4 oO | 4,
aie ee ioe ‘ pee ‘ ——— he
[ety of? ™
beer Soa a Ve at Fae ea
weno iad Bans! uM
U’oeae UtoaDe
a eT a et
|e ois} a a]
thet Type *
pall Petras! teen
Samy viet
or Osi ™ a eae 7 |
Ohaeed 4 Opaorced |
fale jf 1 Bint oh
Moon \ é a, \ * octane |
fom | Pd Co]
- \emmyet , , 4 ” Ahem :
\ } ~ \ “, } 1
- . ‘ =}
ek tif ‘¥r , ;
-— Fw —
Oo vy oO |
C .. +e g | i
o El nS itl hs ats oC + ub
ot fralene ms a

 

 

 

t

it
:
£

rd

&
S
es

Figure 29. Example of observed versus predicted velocities results used in the
QA/QC modeling checks conducted by USU.

USU Two-dimensional Hydrodynamic Modeling

Although a number of flow models were initially evaluated, the hydrodynamic
model used by USU was a two-dimensional flow model. This model relies on a
2-dimensional, quasi-3-dimensional model formulation and was developed and
used extensively for research on rivers by Jonathan Nelson of the USGS (Nelson
1996, Thompson et al. 1998, Nelson et al. 1995, McLean et al. 1999, Topping et
al. 2000). The model relies on 3-dimensional riverbed topography, flow rate, and
stage (i.e., water surface elevations) boundary conditions to calculate flow,
velocities, water surface elevations and boundary shear stresses in the channel.
It has been used in channels with or without islands in both high and low Froude
number flows (i.e., sub-critical and super-critical flow conditions). The model
solves the two-dimensional vertically averaged flow equations on an orthogonal
curvilinear grid. It uses a spatially variable, scalar kinematic eddy viscosity
turbulence closure that emphasizes vertical diffusion of momentum. The
program was written to accommodate spatially variable channel roughness and
was further modified at USU to enhance the wetting-drying algorithm and initial

Draft — Subject to Change 81
KS SS) Se Re
OOMONODNOAWN-TCDOONDOABRWN —

N
oO

21
22
23
24
25
26
Zr
28

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 104 of 216

001005

condition capabilities. These modifications were made to enhance computational
efficiency during the iterative process of model calibration and improve overall
simulation results. The technical description of this model and underlying
equations can be found in citations noted above.

Development of Computational Meshes

The DTM generated from the spatial delineation of the study reach described
above was used to create a curvilinear orthogonal mesh. The meshes were
generated at each of the study sites using a smooth (gradually varying radius)
stream centerline overlaid on the DTM. Meshes were refined (i.e., number of
mesh elements (nodes) and spacing between nodes) of each mesh as much as
practical given the size of the intensive study sites and limitations associated with
computational time requirements. These meshes were used both for the
hydrodynamics modeling and for the habitat modeling as described below. For
this study, the computational meshes at all sites contained nodes every 1.6
meters (5.25 feet) across the river and 1.7 meters (5.58 feet) in the longitudinal
direction (i.e., up and down the river). An example of the computational mesh for
the RRanch study site is illustrated in Figure 30.

     

ae .

Figure 30. Example of the computational mesh at RRanch used in the
hydrodynamic modeling of water surface elevations and velocities
at USU study sites.

Water Surface Modeling

At each intensive study site, three sets of measured water surfaces and
calibration discharges were surveyed (see Table 13) for use in calibration of the

Draft — Subject to Change 82
OONODOaAKRWDNY =

22

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 105 of 216

001006

hydrodynamic model. The two-dimensional hydraulic model at each site was
calibrated to measured water surfaces by adjusting roughness for each
computational node. This calibration was facilitated from the overlays of the
delineated substrate and vegetation polygons onto the computational meshes at
each site as described previously (see Figures 20 through 27). For each
substrate or vegetation type, we associated an estimated hydraulic roughness
height based on the size of the particle size (or largest particle size wnen mixed
substrates were delineated) or vegetation type in each substrate/vegetation
category. In the case of substrates, the hydraulic roughness was based on a
drag coefficient calculated from the roughness length (particle size) of each
substrate category. In the case of vegetation, roughness was assigned
according the morphometry and density of the vegetation delineated within a
polygon (i.e. grass versus willows). Roughness values were assigned from
published values in the literature for vegetation (Chow 1959, Arcement and
Schneider 1989). The roughness associated with vegetation and substrate
classes are provided in Table 14. An example of these assignments spatially

within the USU RRanch study site is illustrated in Figure 31.

Table 14.

Hydraulic roughness assigned to classes of vegetation used in the

2-dimensionalhydrodynamic modeling at USU study sites.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hydrodynamic
Roughness Sparse (s) and} Roughness
Vegetation Codes Dense (d) Code Approximate Mannings n
Filamentous Algae low (d&s) 500/500 High= 0.15
Non Emergent Rooted Aquatic low (d&s) 500/500 Med High=0.10
Emergent Rooted Aquatic high (d), med high (s) 900/800 Med=0.06
Grass med (d), low (s) 700/500 Low=0.035
Sedges med (d), low (s) 700/500
Cockle Burs med (d), low (s) 700/500
Grape Vines high (d), med (s) 900/700
Willows high (d), med (s) 900/700
Berry Vines high (d), med (s) 900/700
Trees <4" dbh med high (d), med (s) 800/700
Trees >4" dbh med high (d), med (s) 800/700
Rootwad high (d), med (s) 900
Aggregates of Small Veg Dom (<4") high (d), med (s) 900/700
[Aggregates of Small Veg Dom (>4") high (d), med (s) 900/700
Duff, Leaf Litter, Organic Debris Typically use substrate
Small Woody Debris (SWD) <4"x12" [high (d), med (s) 700
Large Woody Debris (LWD) >4"x12" _ |high (d), med (s) 900

 

 

 

Draft — Subject to Change

83
OONOaARWND —

   
 
    

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 106 of 216
001007

A ea

 

a]? Cie Al) SCORES SO wi
(Oleh LIGeuS/F fal ST|

   
  

 

 

 

[Veta
ff Branch tinal substrate 0%
Cie
0-005
O06) fines
oO. Does
DpaR- C125
O16. 0187
OaT-s08
208. Ot
Off} 122
122.204
4) Rraneh- oath sit
=
PStor! Midi. | fren.) wypevd| Bicone | Sous [are oyeipial) Syne. | pis] Gere. ewes.) Saree] seca} tyes | Syeot.| Giese

 

Figure 31. Example of spatially explicit assignment of variable roughness for
different substrate and vegetation codes within the USU RRanch
study site (vegetation roughness is in green and substrate
roughness is in red).

This process assigned differential roughness spatially across all computational
nodes as an initial starting point in the model calibration process. During the
calibration phase of the hydrodynamics modeling, the roughness height assigned
to specific nodes for substrate was increased or decreased by a constant
percentage globally until the modeled water surface matched the measured
water surface at that calibration flow. This was first undertaken at the high
calibration flow. The calibrated roughness was then used in subsequent
simulations to verify model performance at the medium and low calibration flows.

When a channel roughness height adjustment was obtained throughout the study

site that generated accurate water surface elevation predictions at all calibration
flows, the hydrodynamics model was assumed to be calibrated. All subsequent

Draft — Subject to Change 84
OnrNoakh Wh

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 107 of 216

001008

hydraulic simulations for various flows used in the habitat modeling were
modeled with these same calibrated channel roughness heights. Water surface
modeling results were generally within 1 to 5 centimeters over the entire spatial
domain of each study site. This is illustrated for the results at the USU RRanch
study site in Figure 32. This figure shows the difference between measured and
modeled water surface elevations at a flow rate of 157 cubic meters per second
(~ 5,544 cfs).

eS Ure a ily)

0.160

a

Figure 32. Difference between measured and modeled water surface
elevations at the USU RRanch study site at a flow rate of 157 cubic
meters per second (~5,544 cfs).

However, in some instances, especially where high turbulence was encountered
within the study reach, predicted versus simulated water surface elevations could
show apparent differences that were higher. This larger apparent difference for
these sections Is attributed to both the solutions from the hydraulic model as well
as ‘errors’ associated with interpolation of the longitudinal water surface
elevations over the study site used in making these comparisons. The
interpolation of the water surface elevation assumes a linear relationship both
longitudinally as well as transversely across the channel based on the locations
of measured data. This is not always an accurate representation of the actual
differences in the spatial distribution water surface elevations longitudinally and

Draft — Subject to Change 85
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 108 of 216

001009

transversely observed in the field or generated from the modeling results. The
hydraulic model predicts variable longitudinal and transverse water surface
elevations within a study reach based on the flow and channel topographies as
represented by the computational mesh. However, our evaluations of the
modeling results are considered acceptable and on the order of resolution
obtained from modeling results using the 1-dimensional models described
previously.

Velocity Modeling

Vertically averaged mean column velocities are generated during the solution of
the two-dimensional hydrodynamics equations at each of the mesh nodes. No
“calibration” of the velocity modeling is required. Accuracy of modeled velocities
is primarily dependent on the accuracy of the channel topography, the accuracy
of the channel roughness inputs, accuracy of the water surface elevations, and
the hydrodynamics model itself (appropriateness of equations used in the model
and the turbulence sub-model used for the analytical solutions). The accuracy of
the modeled velocities was assessed by comparing the modeled velocity
patterns (direction and magnitude) to measured/observed velocity patterns
collected during topography delineations. Measured velocities included three
dimensional point velocity measurements from the Acoustic Doppler Profiler at
each intensive study site and standard mean column velocity measurements
collected as part of the USGS 1-dimensional hydraulics modeling at two overlap
study sites (RRanch and Trees of Heaven). Figure 33 shows typical results of
the velocity simulations obtained from the hydrodynamic model at a study site. In
Figure 33, the flow rate was simulated to just allow water to begin overflowing the
exposed gravel bar (see orthophotograph in upper right). The underlying colors
are coded to depth with darker blue being deeper. At this flow rate, water is also
flowing down the small side channel at the lower bottom of the image.

Based on a review of these comparisons we consider that the velocity modeling
results to represent the spatial distribution of velocity magnitude and directions of
the flow fields at each study site. For example, the overall pattern of the spatial
distribution of velocity fields (e.g., eddies) was excellent when simulated and
observed patterns of flow were examined.

However, the QA/QC evaluations conducted by USU at the Youngs Bar study
site indicated that modeling solutions were unacceptable in terms of both water
surface elevations and corresponding velocity simulations at the calibration flows.
Our technical assessment indicated that the upstream boundary of the study site
(see Figure 17) was being impacted by the large gravel bar that extended above
the study site boundary. At different flow rates, water partitions between the
main channel and along the lower inside corner of the channel (see lower right
area in Figure 17). Insufficient channel topography existed to extend the study
site upstream and adequate stage-discharge relationships to allow an accurate

Draft — Subject to Change 86
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 109 of 216

001010

partitioning of the flows into the top of the modeled reach. Based on these
results, the Youngs Bar study site was dropped from the assessments.

 

Figure 33. Example of the predicted velocity magnitude and their directions at
the USU Seiad study site.

Ranges of Simulated Flows

For the USGS/USFWS based 1-dimensional hydraulic modeling the USU 2-
dimensional based hydraulic modeling, the ranges of simulated flows for the
models were based on the quality of the simulations and range of target flows
desired for the assessments. For both the 1-dimensional and 2-dimensional
hydraulic modeling, flow ranges between 400 and 8,000 cfs at stations in the
river reach immediately below Iron Gate Dam are within what would be
considered valid ranges for application of these modeling tools based on the
measured calibration discharges and hydraulic modeling calibration and
simulation results (Hardy 2000). For study sites in successive river reaches
below Iron Gate Dam, the calibration data reflects increased flows associated
with tributary accretions and therefore the range of simulated discharges
increase proportionally. For example, at the Saints Rest Bar study site, the lower
range of simulated flows is approximately 2200 cfs and the upper ranges is
approximately 19,500 cfs. In all cases, the valid ranges of simulated flows

Draft — Subject to Change 87
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 110 of 216

001011

generally encompass the expected monthly flow ranges for the main stem
Klamath River germane to the assessment of instream flow recommendations.
In some cases however, especially at very low exceedence ranges (i.e., high
flows), flow rates were higher than the simulated ranges for the hydraulics. This
is addressed where appropriate in the development of the instream flow
recommendations.

Hydrology

Phase | relied on data from the Keno and Iron Gate gages to estimate
unimpaired and historical (i.e., Klamath Project operations) flows for use in the
hydrology based instream flow assessment methods. In Phase Il, the underlying
hydrology used in the assessment process was derived from model simulations.
Simulated hydrology for Phase II was primarily focused from below lron Gate
Dam to the estuary. However, in all simulations, water routing from Upper
Klamath Lake to Iron Gate Dam was required. As described below, this was
accomplished using KPSIM and/or MODSIM a component of SIAM. The Phase
Il assessments considered four different flow scenarios (described below) and
were defined as follows:

1. Unimpaired no project flows (No_Project)

2. USGS simulated historical Klamath Project Operations (USGS_ Historical)

3. Klamath Project operations based on the existing FERC flow schedule
and Upper Klamath Lake water elevations set at the USFWS 2000
Biological Opinion levels (FERC_ESA) (see Tables 15 and 16.).

4. Klamath Project operations based on the Phase | recommended flow
schedule and Upper Klamath Lake water elevations set at the USFWS
2000 Biological Opinion levels (FP1_ESA) (see Tables 15 and 16.).

Table 15. Upper Klamath Lake elevation minimums used for the FERC_ESA

and FP1_ESA simulations in the KPSIM modeling. (Blank values
are linearly interpolated by KPSIM). Data supplied by USBR.

Draft — Subject to Change 88
OakhwhNh =

10
11
12
13
14
15

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 111 of 216

Table 16.

Date
Sep-30
| Oct-31
'Deo-31
Jan-31
Feb-15
Feb-28
\Mar-15
(Mar-31_

Apr ls

 

 

 

PASTE USER INPUT VALUES IN THIS BLOCK

 

 

 

 

 

 

 

 

 

 

 

 

 

Wet Above Ave Average Below Ave Dry
1 2 3 4 5
4139.0 4139.0 4139.0 4139.0 4139.0
4140.0 4140.0 4140.0 4140.0 4140.0
4141.5 414.5 4141.5 414.5 4141.5
4142.6 4142.6 4142.6 4142.6 4142.6
4142.6 4142.6 4142.6 4142.6 4142.6
4141.6 4141.6 41416 4141.6 4141.6
4139.0 4139.0 4139.0 4139.0 4139.0
4139.0 4139.0 4139.0 4139.0 4139.0
ESA ESA ESA ESA ESA

001012

Average daily flows (cfs) for FERC_ESA and FP1_ESA specified
as model inputs for the main stem Klamath River at Iron Gate Dam
for each of these simulations. These flow schedules were used in

all water year types for these respective simulations.

Date

‘Oct

Nov
Dec
Jan

‘Feb

Mar 1-13
Mar 16-31
Apr 1-15
Apr 16-30.
May 1-15
May 16-31

Jun 1-15

Jun 16-30
Jul 1-15

Jul 16-31
Aug

Sep

Timestep

Flow (cfs)

| MIF Final

| Flow (cfs)

1476|
_1688|
2421
3008|
3073)
3073|
3307
3036
3056)
2249|
2249)
1714|
1714|
1346 |
__1395|
Phase 1

1300
1300
1300
1300
1300
1300
1300_
1300
1300
1000
1000
710
710
710
710
1000
1300
FERC

Simulations were made in KPSIM for the 1961-2000 time period. The Year 2000
simulation results from KPSIM were eliminated from the output that was linked to

MODSIM since that model only allows simulations through 1999.

For each of these scenarios, the simulated 1974 to 1997 water years were used
in all analyses. Although MODSIM allows the analysis of flow scenarios for the
1961-1999 period of record, simulations in MODSIM were confined to the 1974 to
1997 water year period. This period or record corresponds to the only available

Draft — Subject to Change

89
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 112 of 216

001013

data on consumptive use estimates for inflows into Upper Klamath Lake
necessary to generate the unimpaired flow for the main stem Klamath River at
Iron Gate Dam. This allowed a standardized period of record to be used for all
comparisons between flow scenarios.

It is recognized that the simulation of flows in the main stem Klamath River below
Iron Gate Dam has inherent uncertainties. This is based on the lack of
quantitative data on pre-project conditions, limited estimations of flow depletions
above Upper Klamath Lake, estimated reach gains, historical changes in water
practice such as the Link River Dam, diversions to Tule Lake, historic Lower
Klamath Lake flooding variability in annual and seasonal operating practices,
estimated demand requirements, etc.

However, we believe that there is sufficient motivation to using a standardized
assessment tool (i.e., KPSIM/SIAM) that incorporates Klamath Project operations
since these tools will ultimately be used in evaluating the Phase II flow
recommendations by management agencies as part of Klamath Project
Operations planning, biological opinions, Iron Gate FERC relicensing, and the
forthcoming Klamath Project EIS. Use of these tools will also facilitate a
consistent evaluation of the recommended flows in light of Upper Klamath Lake
water elevations and related ESA issues that must ultimately be considered
(although not an element of this study). A second major factor in utilizing these
tools is the ability to generate water temperature estimates below lron Gate as
part of the instream flow assessments as discussed later in the report.

In this section of the report, the specific methods employed in the application of
these models for specific scenarios are documented.

The simulation results were obtained from application of three sources:

1. Bureau of Reclamation provided simulated unimpaired flows from Upper
Klamath Lake for the 1974 to 1997 water year period,

2. Simulation results based on application of the Bureau of Reclamation’s
KPSIM model, and

3. Simulation results based on application of the USGS MODSIM component
of SIAM.

The System Impact Assessment Model (SIAM) developed by USGS (2001) is a
modeling interface used to simulate water quality and flow in the Klamath River
under different flow alternatives. Three stand-alone models have been
integrated into SIAM to achieve this purpose. The models are: MODSIM (flows),
HEC5Q (water quality), and SALMOD (fisheries). Our objective was to simulate
Klamath River water temperatures and flows. Hence, the SALMOD portion was
not used. The reader should consult USGS (2001) for technical documentation
on SIAM.

Draft — Subject to Change 90
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 113 of 216

001014

Within the MODSIM (and HEC5Q) components of SIAM several preset flow
scenarios and associated computational networks are available. Computational
networks are composed of predefined river segment and node definitions that
correspond to input or output locations for flows. These computational networks
govern how the mass balance calculations are implemented for a specific
‘structure’ of the river system.

The ‘Network 2’ computational network was developed by USGS to model the
Klamath River without any of the existing dams or alterations to the system. This
network was created early in the SIAM development process but is no longer
supported by the USGS. Network 2 was constructed to allow simulated output
from Upper Klamath Lake to the Seiad Valley gage for water years 1961-97.
MODSIM flow simulations in Network 2 use a monthly time step for this period of
record. As will be noted below, this limitation of MODSIM to simulate unimpaired
conditions below Seiad required additional analyses by USU to estimate the no
project flows for study reaches in the lower river.

USGS also developed a ‘Network 3’ computational network that includes all
dams and alterations to the system and simulates output from Upper Klamath
Lake to the estuary. This computational network was used for the simulation of
scenarios involving Klamath Project operations.

In our application of MODSIM (SIAM), we found initially that the Upper Klamath
Lake elevations and storage capacities showed a dramatic difference between
SIAM generated output and the corresponding information obtained from the
(USBR), Klamath office (Jan. 2001). The MODSIM component does not model
the reach from Upper Klamath Lake to lron Gate Dam for multiple water year
types in the same manner as the USBR project simulation model (KPSIM).

These initial problems were attributed to the fact that the USBR had provided an
elevation-storage table that was “active” storage, and the USGS developed SIAM
using a total elevation-storage relationship (see Figure 34). A revised version of
SIAM was provided by the USGS that partially addressed the elevation issue
(SIAM 2.6, Feb. 1, 2001). Improvement in these simulations was made by
modification of the KPSIM input files by adjusting elevations to reflect total
storage values. This correction is explained later in the discussion of KPSIM (i.e.,
KPOPSIM, Klamath Project Simulation Model).

The final simulations were conducted with SIAM (version 2.72) for all the
assessments.

Draft — Subject to Change 91
—.
OOoOONOaARWNH =|

NNNNMNMNMNMNMAN =] =] Aare eee
OnrNoOnhwWh-OOoOAaONODaARWND —

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 114 of 216

001015

 

Upper Klamath Lake

 

—— USGS Data (Total) USBR Data (Active) === USBR Data Converted to Total

4155
4150 4
4145 4 :
4140 —————
4135 4
4130 4
4125
4120 4
4115 ;
4110 4
4105 4
4100

 

   

—:

 

Elevation (ft)

 

 

 

800000 j——
1000000
1200000
1400000 ;
1600000
1800000

200000
400000 f—
600000 4

Storage (acre/ft)

 

 

 

Figure 34. Comparison of Upper Klamath Lake storage versus elevation
relationships between USGS and USBR data.
MODSIM and KPSIM Linkages

In our application of MODSIM we determined that it has limited capability to
simulate the river system above Iron Gate Dam to realistically reflect actual
Klamath Project operations. This is due to the inability of MODSIM to accurately
model the Klamath Irrigation Project, especially under varying water supply and
water demand scenarios over the 1961-1999 time period. This limitation is
attributed to the objectives of the USGS in their development of SIAM and not
necessarily a function of the analytical capabilities of the algorithms. Therefore,
USU chose to use the USBR operations model for the Klamath Project (KPSIM)
as a tool to ‘front load’ flows for use in SIAM (i.e., use KPSIM to generate flow
inputs for SIAM data files). This front-loading of SIAM provided the most
accurate flows from Link River Dam to Iron Gate that reflects actual project
operations. Below Iron Gate Dam, MODSIM generated output was relied upon in
the assessments for Phase II.

KPSIM generated flows for use in modeling different flow scenarios in MODSIM.
It was used for the following MODSIM nodes:

1. Upper Klamath Lake storage with the elevation-storage modified
to total storage to be consistent with SIAM.

Deliveries to the ‘A’ Canal,

Lost River Diversion Channel

North Canal

& GN

Draft — Subject to Change 9?
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 115 of 216

001016

5. Ady Canal
6. Klamath Straits Drain outflows
7. Flows at lron Gate

The KPSIM generated output flow data at these nodes were used as input for the
MODSIM model. PCMSS (the MODSIM stand alone program) was used to
update the appropriate network file. This process provided the most accurate
water balance results for MODSIM simulations of Klamath Project operations.
MODSIM was then used to compute the flows at all downstream locations.

KPSIM Modifications

The USBR provided USU with a five water year type version of KPSIM (test
version with placeholders) that included updated hydrology through 2000. USU
made several changes and enhancements to this model as detailed below.

1. Change of Agriculture and Refuge Wet Year Type Demands

The five water year type version of KPSIM included the capability to simulate five
agriculture demand year types as well as hydrologic year types. This version of
KPSIM originally set the demands and associated demand indicators, which
would result in more years having critically dry agriculture and refuge demands
as compared to the USBR original four-year type model. This situation arose
due to two modifications. First, the original (four year type) agricultural demand
indicator values were used and an additional ‘fifth’ indicator was added (as a
place holder for further options) for the wettest year type. Second, the demand
values for the new below average and dry (two driest year types) retained the
previous four-year type critically dry demand values. The foregoing requires an
in depth understanding and working knowledge of KPSIM.

In order to meet USU analysis objectives, it was determined that it would be best
to keep the agriculture and refuge demands the same as the four-year type
version currently used by USBR. However, instead of having a placeholder for
the wettest year demand indicator the original indicators were used for the three
wettest year types and the below average year type was given a nominal low
value (.1) and the dry demand indicator of 0 was retained from the original
critically dry year type (Table 17).

Draft — Subject to Change 93
—

—
OOOAN OO

11
12
13

14
15
16
17
18

 

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 116 of 216
001017

Table 17. Agricultural demand indicators for five water year types.

 

This allowed KPSIM to select the new dry or below average year types (originally
critically dry demands) with identical demand inputs (see Table 18). With the
current selection criteria (i.¢., precipitation) this effectively maintains the demand
year type distributions and classifications used in the four-water year type version
of KPSIM.

Table 18. Input modifications to the KPSIM model demands.

B Cc D E F G
KLAMATH PROJECT AREA A2 to North/ADY Canals) ANNUAL TARGET DE
258|Name: areaA2_ demands -- $A$260:$3G$278
Klamath Area A2 Demands

260 Wet Above A A Below A
261 1 2 3 4

Oct 43 5.3 6.7 8.5
263|Nov 5.9 75 9.5 8.8

Dec 8.4 8.3 14.5
265 10.4 12.6
266|Feb 8.0 9.4 : 7.5

Mar 1-15 1.2 2.1 : 3.3
268|Mar 16-31 13 2.3 : 3.5

1-15 0.9 0.9 : 2.6
270 16-30 0.9 0.9 3. 2.6
271 1-15 2.5 2.3 3 3.1
16-31 2.6 2.4 . 3.3

273\Jun 1-15 4.8 5.1 . 4.9
274| Jun 16-30 48 5.1 . 4.9
275| Jul 1-15 3.8 48 . 4.5
276| Jul 16-31 4.0 5.1 . 4.8
6.8 9.9 : 79
5.7 8.3 : 78
80 90

wlalafujsa]}olrmole

Ryle le leet
HDlapelwlymppe loo

278] Se

e
~

280

Draft — Subject to Change 94
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 117 of 216
001018

2. KPSIM Priority Switching Between Upper Klamath Lake and Klamath River

The following section documents additional modifications made to the KPSIM
model necessary to meet our modeling objectives.

a. On the criteria sheet several cells were added. Cell 112 is a switch when
set to O or “off? would keep the original KPSIM priority system between
Upper Klamath Lake and the Klamath River. When set to 1 or “on” it
would make the Klamath River below Iron Gate Dam the first priority for
water demands, Upper Klamath Lake elevations second, agricultural
demands third, and refuge demands fourth. Cell I3 is a user input
absolute minimum for the Upper Klamath Lake elevation and will override
the USFWS Biological Opinion minimum lake elevations. Cell 114 is the
corresponding minimum. storage (from the look-up table in the
spreadsheet).

b. In the module worksheet, column headings (S and T) were changed from
the minimum Upper Klamath Lake elevation/storage values to a biological
minimum Upper Klamath Lake elevation/storage value.

c. Added a fish delivery factor test within existing column AN switch for the
revised Upper Klamath Lake and river priority switch. If the switch is off
then the program will use the original logic, if the switch is on then the
program will use the same equation but uses seasonal available fish flows
(i.e., supplies) (column AM not column AL) based on the absolute
minimum lake elevation.

d. Created a fish monthly available supply (column AQ) based on absolute
minimum lake elevation, and is only active when the switch is on.

e. Added a logical test for release of fish flows (column AR) to allow the use
of the original equations and fish supply logic if the switch is off, and also
modified the “on” condition to calculate flows based on the fish flow
available supply (column AQ).

All simulations with KPSIM were set up so that the river has the first priority for
water deliveries (versus other demands). The reader should consult USBR
technical documentation for further information on KPSIM. This can be made
through the Klamath Falls Office or at the website address via the World Wide
Web: www.mp.usbr.gov/kbao/models/index.htm|.

Draft — Subject to Change 95
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 118 of 216

001019

Year Type Classifications

The hydrologic year type indicators used to trigger the river flow requirements in
KPSIM were set to Upper Klamath Lake net inflow for the April to September
period. The Natural Resources Conservation Service (NRCS) makes stream
flow forecasts for the net inflow into Upper Klamath Lake. The forecasts start in
January and are updated monthly through June.

The historic Upper Klamath Lake net inflow data (i.e., 1961-1999) were used in
defining five water year types used in our analysis based on a classification of
exceedance flow volumes using the 12, 40, 60 and 88 percent exceedance
probabilities. This breakdown into water year types follows the same procedure
as Phase | and as implemented in the Trinity River Flow Evaluation Report. A
comparison between USBR original four-water year type classification and the
USU derived five-water year type classification are shown in Table 19.

Simulated Unimpaired Flows below Iron Gate Dam (No Project)

Estimates of the unimpaired outflows from Upper Klamath Lake were provided by
the Bureau of Reclamation. USU obtained consumptive use estimates above
Upper Klamath Lake from Mr. Jonathan L. La Marche of the State of Oregon
Department of Water Resources. These consumptive use estimates were
developed as part of the technical work being conducted in support of the
Alternative Dispute Resolution process for the Klamath Basin Adjudication in
Oregon.

These consumptive use estimates were provided to the USBR and Phillip
Williams and Associates (PWA). PWA then conducted a number of flow
simulations for Upper Klamath Lake with the updated version of an existing MIKE
11 model for Upper Klamath Lake. The use of the MIKE 11 model, for these
simulations rather than a simple mass balance approach, was undertaken to
better reflect the actual dynamics of water flow through Upper Klamath Lake.

Draft — Subject to Change 96
RWwWN =

—
OOONOMW

11
12
13
14
15
16
17
18

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 119 of 216
001020

Table 19. Comparison of USBR four water year classification and USU five
water year classification based on Upper Klamath Lake net inflows.

"New" Year T:
Actual Actual

Historic Historic
Water Inflow Iculated Estimated Water inflow
Year Ranki Exceedance Exceedances Year

 

The topographic geometry of the natural reef control structure used in the MIKE
11 models was developed from the actual cross-sectional profile constructed
from a 2-foot contour map of the lake bathymetry developed in 1920. The reef
hydraulics were modeled using a simple broad-crested weir with an invert
elevation of 4137.6 feet and bottom and top widths of roughly 60- and 600-ft
respectively (PWA 2001).

The unimpaired inflow hydrograph used in the simulations was obtained by
adding the consumptive use estimates for the Klamath Basin developed by
Oregon Department of Water Resources, to the existing USBR net inflow
records. The daily consumptive use estimates and corresponding unimpaired
outflow estimates are provided in Figures 35 and 36.

Draft — Subject to Change 97
Sp ee N
NOOBRWN-$-—DOOONDOAABRWHD =

18
19

20
21

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 120 of 216
001021

Simulations were conducted for the October 1973 to September 1997 period
based on the natural reef elevation of the lake outlet. The October 1973 to
September 1997 period corresponds to the extent of the consumptive use data
records obtained from the Oregon Department of Water Resources.

USU was provided with the simulated estimates of unimpaired flow conditions
just below Upper Klamath Lake. These simulated unimpaired flows are
considered the best available data at present for flow conditions before
agricultural development impacted flows in the Upper Klamath Basin. The
specific technical approach undertaken for the Upper Klamath Lake component
of the modeling is documented in PWA (2001).

These simulated outflows from Upper Klamath Lake were then used as inputs to
the MODSIM model in order to estimate the unimpaired flows below Iron Gate
Dam.

Upper Ktamath Lake Consumptive Use Inflow Boundary Condition (1973 - 1997)

£00.00

 

600.00

 

706.00

 

a

600.00 £

| UA ! Wa |
UT TTT
| | HT

I
PETTITTE
“HA An

1973 1977 1984 1885 1889 1983 1997
Date & Time

Figure 35. The October 1973 to September 1997 estimated daily consumptive
use above Upper Klamath Lake (from PWA 2001).

 

 

 

 

<=

400.00

 

Discharge (cfs)

 

 

 

 

 

 

 

of

 

 

 

 

 

 

 

200.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change 98
—_.
COOONOaAKRWN—

ND NO PORN PDO PO PDP AB Sa om a ow os os os
NOOhBWNM-OOOwANDOAWHN —

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 121 of 216

001022

Unimpatred Inflows: Upper Klamath Lake Daily Gutflow (1973 - 1997)
Outlet Control Structure: Reef
6000.00

 

5000.00

~|,—_h

|
“HT
PY ny a) I

\ r
1000.00
1873 1977 1981 1985 1989 1993 1997

0.00
Date & Time

 

 

 

 

 

 

Discharge (cfs)

 

 

 

ae

 

 

Figure 36. Estimated unimpaired outflows from Upper Klamath Lake. NOTE:
only the October 1973 to September 1997 period of record contain
estimated daily consumptive use adjustments (from PWA 2001).

This simulation of flows for the unimpaired conditions below Seiad was not
possible with MODSIM due to the limitations in the structure of the Network 2 file
in SIAM as noted above. Therefore, results for each control point below Seiad
were computed by manually adding the reach gains computed from the Network
3 file for use in the Phase II assessments. The simulated unimpaired flows using
MODSIM was accomplished in the following manner.

The USGS Network 2 (i.e., No_ Project) file was used as a template and the node
(accretion) values were updated using data provided by USBR. The updated
accretions were used to modify the Network 2 file for the 1961 to 1997 period (37
years of data). Since nodes below Iron Gate in the Network 2 data file only
contained values through 1997, the updated USBR data for 1998 and 1999 was
excluded for the unimpaired simulations. This approach was required, since
USGS no longer supports or updates their Network 2 computational node file.
Network 2 has reservoir nodes eliminated to simulate a no project condition and
stops at the Seiad gage. USU was limited to this simulation capability in SIAM
for the unimpaired conditions. MODSIM inputs or constraints that were project
related such as agriculture demands were set to zero.

Draft — Subject to Change 99
—
OOONOAKRWDN =

BRWWWWWWWHWOWWNNNNNNNNNNABRABSRHRrRaA-
OOAN AAA WNAOOAN AAA WNHAHOOONDAKRWNH =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 122 of 216

001023

Historical Klamath Project Operations (USGS Historical)

The default SIAM simulation of historical Klamath Project operations based on
the Network 3 structure for the system and used by USGS to calibrate their
MODSIM model was used for this scenario. This simulation provided estimates
of the flow regime between Iron Gate Dam and estuary based on existing system
structure and operating rules. USU did not make any adjustments to this
simulation. USU utilized the closest computational node to our study site
locations in all the assessments as described below.

Simulated Klamath Project Operations with FERC Flows (FERC ESA)

USU simulated Klamath Project operations based on the existing FERC
minimum flow schedule below Iron Gate Dam using the Network 3 structure for
the system. This scenario differs from the USGS historical operations simulation
in that the KPSIM and MODSIM linkages (described above) were set such that
flows below Iron Gate Dam met FERC minimum flows as the first priority. This
scenario was implemented in order to assess the implications of the FERC flow
schedule relative to unimpaired, historical, and Phase | recommendations.

Simulated Klamath Project Operations with Phase | Recommendations

(FP1_ ESA)

This scenario simulated Klamath Project operations based on the Phase |
recommended monthly regime using the Network 3 structure for the system. The
KPSIM and MODSIM linkages described above were utilized to set these flow
targets below lron Gate Dam as the first priority.

Relationship between MODSIM Computational Nodes and USU Study Sites

The results of the flow simulations in MODSIM were selected from the closest
MODSIM computational node to the actual spatial location of USU study sites.
Table 19 shows the relationship between MODSIM computational nodes and the
associated USU study sites. In all cases, we felt that the simulated flow provided
the best estimates at the study sites and that any bias (i.e., under estimation or
overestimation of any reach gains between the MODSIM nodes and the USU
study sites were relatively small. This was supported by field observations of the
location of USU study sites in relation to the MODSIM control node locations.

Draft — Subject to Change 100
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 123 of 216
001024

1 Table 19. Relationship between MODSIM control points and USU study site
2 locations.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3
lsu Study Site DOTS ena — Down or Upstream From USU Site
IR. Ranch cp 40 up
Tree of Heaven cp 80 exact
|Brown Bear cp110 down
Seiad cp130 up
Rogers Creek cp170 up
a. cp190 down
Saint's Rest Bar cp210 up
Young's Bar cp220 up
4
5 Comparison of Modeled Scenario Hydrology
6
7 ~The simulated flow results for each modeled scenario at each USU study site
8 (see Table 19) were used to compute the long-term average monthly flows and
9 associated monthly flow exceedance values. These results are presented in
10 graphical form for the monthly average flows and in tabular form for the

11 exceedances. Note that Saints Rests Bar data has been omitted.
12

13 Mean Monthly Flows
14

15 tron Gate Dam
Klamath River, iron Gate 1874.57
Monthly Mean © (cfs) and Water Temperature ('C), Modeled with SIAM @ <p40
err Eo 0 ERC ESA oS PROJECT Oo SPW PRETO

4000

 

 

Qicts}
tai

 

 

 

16 Figure 37. Mean monthly flows at Iron Gate associated with each simulated

17 flow scenario. Flow in October (FERC) is from lake evacuations.
18

Draft — Subject to Change 101
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 124 of 216
001025

1 Trees of Heaven

Klamath River, Trees of Heaven 1974-97
Monthly Mean @ {cfs}, Modeled with SIAM @ cp20

emia) Sh ae ESA Oe 55 PROUECT 0 aml PROJECT.

 

 

 

 

 

oct new dec jn feb mer ‘@pril may june july aug sept
Month of Water Year

 

2 Figure 38. Mean monthly flows at Trees of Heaven associated with each
2 simulated flow scenario.
4
5 Brown Bear
tortty ean @ (ee Mooaed wt SIAM Q cp'¥0
eee] FSA. MME ESA O RRLISES PROUECT C MMO PROUECTO
6000
8000

 

 

 

 

oct nov dec jon fab mar apd may june july aug sept
Month of Water Year

6 Figure 39. Mean monthly flows at Brown Bear associated with each simulated
f flow scenario.
8

Draft — Subject to Change 102
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20

Page 125 of 216
001026

 

 

 

 

 

1 Seiad
Klamath River, Seiad 1974-97
Monthly Mean @ (cfs), Modeled with SIAM @ op130
cme ESA 0 EES 2 5 PROUECT 0 SMO _PROUECT.O

‘000

‘7000 4

60004

5000-4

g 4000

3000 4

2000 4

1000 4

o 7 +
oct now dac jan feb mar apni may june july aug sept
Month of Water Year

2 Figure 40. Mean monthly flows at Seiad associated with each simulated flow
3 scenario.
4
5 Rogers Creek
6
7

12000

Klamath River, Rogers 1974-97
Monthly Mean Q (cfs), Modeled with SIAM @ <p170

enters 54.0 SE Se SOG _PROUECT OO PecuecTO

 

10000 +

‘8000 +

4000 4

2000 +

 

 

 

 

8 Figure 41.
9

oct nov dec jan feb mar april may june july aug sept
Month of Water Year

Mean monthly flows at Rogers Creek associated with each
simulated flow scenario.

Draft — Subject to Change 103
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 126 of 216
001027

1 Orleans

Klamath River, Orleans 1974-97
Monthly Mean Q (efs) and Water Temperature (°C), Modeled with SUM @ ¢pta0
mE ESA ME ESA SS PROJECT 0 IO PROUECT Oo

 

 

 

 

 

‘oct nov dec jan feb mar april may june july aug ‘sept
Month of Water Year

2 Figure 42. Mean monthly flows at Orleans associated with each simulated flow
3 scenario.
4
5

Saints Rest Bar

Klamath River, Saint's Rest Bar 1974-97
Monthly Mean Q (cfs), Modeled with SIAM @ cp210

eter: psig PERC paso Sos PeCeCT oO MeO PROURCTO

24000

 

16000 +
z 12000 4
a

8000 +

4000 4

 

 

 

 

oct nov dec jan feb mar april may june july aug sept
Month of Water Year

Figure 43. Mean monthly flows at Saint Rests Bar associated with each
simulated flow scenario.

oan oa

Draft — Subject to Change 104
NOOR WON —

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 127 of 216

Monthly Flow Durations

lron Gate Dam

001028

 

 

 

 

 

 

 

Table 20. Monthly flow exceedance values (cfs) for each simulated scenario
at Iron Gate Dam.
Klamath River, lron Gate
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp40 (location in SIAM corresponding to Iron Gate)
Alternative % Oct Nov Dec Jan Feb Mar | April May | June | July Aug Sept
10.0 ] 2169.5 | 2664.2 | 4521.6 | 5281.8 | 6438.6 | 6301.8 [| 6430.4 | 5258.6 | 4163.4 | 2828.7 | 2131.0 [ 20760
20.0 | 1991.0 | 2283.6 | 3541.1 | 3791.5 | 5416.0 | 54628 | 5390.9 | 4613.1 | 3689.9 | 2527.7 | 1935.5 | 1843.0
5 30.0 | 1884.8 | 2081.4 | 2909.6 | 3666.2 | 4245.4 | 5044.7 | 4869.4 | 4312.6 | 3473.4 | 2128.5 | 1639.4 | 1813.0
Ww 40.0 | 1699.5 | 20202 | 2459.8 | 2990.3 | 3724.2 | 4304.4 | 4540.9 | 3784.7 | 2870.0 | 1985.8 | 1490.3 | 1754.0
9 50.0 | 1589.0 | 1897.0 | 2281.9 | 2738.2 | 3071.8 | 3913.5 | 3340.9 | 3568.0 | 2689.0 | 1854.2 | 1424.5 | 15025
a 60.0 | 1491.9 | 17168 | 2099.8 | 2541.3 | 2014.3 | 3388.9 | 3078.0 | 2848.1 | 2216.0 | 1739.0 | 1299.7 | 1377.0
9 70.0 | 1450.5 | 1613.2 | 1903.2 | 2209.4 | 2550.1 | 2837.9 | 2637.0 | 2360.8 | 2033.0 | 1461.8 | 1158.4 | 1295.5
80.0 | 1393.9 | 1584.4 | 1761.9 | 2037.1 | 2248.9 | 2390.3 | 2342.0 | 2218.1 | 1797.0 | 1324.8 | 1141.0 | 11740
90.0 | 1163.4 | 1433.6 | 1643.4 | 1870.6 | 1921.6 | 1908.9 | 1908.0 | 1961.6 | 1532.5 | 1147.7 | 1004.0 | 1021.0
10.0 | 2618.2 | 3761.9 | 4027.5 | 5264.4 | 6561.4 | 7208.4 | 5664.9 | 3833.9 | 2190.0 | 963.5 | 1056.5 | 16285
5 20.0 | 1836.8 | 2091.2 | 3353.7 | 3886.9 | 5127.9 | 5697.9 | 5195.9 | 3256.0 | 1321.0 | 797.0 | 1035.0 | 14260
Ww 30.0 | 1686.8 | 2073.2 | 3398.7 | 3265.4 | 3888.9 | 5144.4 | 4373.4 | 2580.0 | 1084.0 | 743.0 | 1028.0 | 1347.0
° 40.0 | 1377.2 | 15268 | 2429.6 | 3076.0 | 3364.9 | 4215.9 | 3380.9 | 2134.0 | 888.0 | 731.0 | 1023.0 | 13400
© 50.0 | 13420 | 1402.0 | 1825.0 | 2086.0 | 2441.0 | 3108.0 | 2661.0 | 16505 | 8190 | 7185 | 10175 |] 13255
ol 60.0 | 1338.2 | 1341.4 | 1588.2 | 1815.0 | 1809.0 | 2615.0 | 1729.0 | 1370.0 | 7460 | 713.0 | 1005.0 | 13060
9 70.0 | 13220 | 1331.2 | 1478.2 | 1632.0 | 1598.0 | 2308.0 | 1499.5 | 1031.0 | 734.0 | 707.0 | 985.5 | 10955
5 80.0 | 10158 | 1282.4 | 1374.6 | 1334.0 | 1107.0 | 1820.0 | 1167.0 | 1007.0 | 7260 | 676.0 | 925.0 | 10080
90.0 | 8880 | 915.2 | 927.0 | 1071.0 | 741.0 | 6880 | 7495 | 8015 | 6775 | 539.0 | 6220 | 8230
10.0 | 4965.7 | 3341.1 | 5662.5 | 5094.4 | 7548.9 | 6550.9 | 5437.9 | 3429.4 | 1756.5 | 710.0 | 1000.0 | 13000
20.0 | 3910.7 | 2637.0 | 3330.0 | 3956.9 | 4637.9 | 6079.9 | 5074.9 | 2660.0 | 1463.0 | 710.0 | 1000.0 | 13000
< 30.0 | 3406.3 | 2355.2 | 2825.2 | 2905.0 | 3664.4 | 5165.4 | 4272.4 | 2218.0 | 857.5 | 710.0 | 1000.0 | 13000
tf 40.0 | 2604.2 | 2024.8 | 2152.8 | 2601.0 | 3137.0 | 44199 | 34529 | 14720 | 7100 | 710.0 | 1000.0 | 13000
o! 50.0 | 1988.0 | 1632.0 | 1777.0 | 2109.5 | 2341.5 | 3097.0 | 2520.5 | 1136.0 | 7100 | 710.0 | 1000.0 | 13000
& 60.0 | 1300.0 | 1321.0 | 1569.0 | 2035.0 | 2103.0 | 2841.0 | 1675.0 | 1000.0 | 7100 | 710.0 | 1000.0 | 13000
ms 70.0 | 1300.0 | 1300.0 | 1362.6 | 1538.5 | 1657.0 | 2511.0 | 1307.0 | 1000.0 | 7100 | 710.0 | 1000.0 | 13000
80.0 | 1300.0 | 1300.0 | 1300.0 | 1300.0 | 1300.0 | 1700.0 | 1300.0 | 1000.0 | 7100 | 710.0 | 1000.0 | 13000
90.0 | 1300.0 | 1300.0 | 1300.0 | 1300.0 | 1300.0 | 1300.0 | 1300.0 | 1000.0 | 7100 | 710.0 | 1000.0 | 1300.0
10.0 | 3358.5 | 3341.1 | 4418.9 | 5007.9 | 7548.9 | 6391.9 | 5437.9 | 3429.4 | 2249.0 | 1714.0 | 1346.0 | 13050
20.0 | 1476.0 | 2059.2 | 2917.2 | 2893.0 | 4637.9 | 5417.9 | 5074.9 | 3056.0 | 2249.0 | 1714.0 | 1346.0 | 1395.0
« 30.0 | 1476.0 | 1880.4 | 2283.6 | 2690.0 | 3601.9 | 4328.4 | 3867.9 | 3056.0 | 2249.0 | 1714.0 | 1346.0 | 1395.0
8 40.0 | 1476.0 | 1688.0 | 2082.0 | 2491.0 | 3008.0 | 3589.9 | 3465.9 | 3056.0 | 2249.0 | 1714.0 | 1346.0 | 1395.0
I 50.0 | 1476.0 | 1688.0 | 2082.0 | 2421.0 | 3008.0 | 3073.0 | 3307.0 | 3056.0 | 2249.0 | 1714.0 | 1346.0 | 1395.0
a 60.0 | 1476.0 | 1688.0 | 2082.0 | 2421.0 | 3008.0 | 3073.0 | 3307.0 | 3056.0 | 2249.0 | 1714.0 | 1346.0 | 1395.0
70.0 | 1372.4 | 15720 | 2082.0 | 2421.0 | 3008.0 | 3073.0 | 2903.5 | 2672.0 | 1962.0 | 1497.5 | 1184.0 | 1339.0
80.0 | 1115.4 | 1469.4 | 1789.8 | 2176.0 | 2265.0 | 3073.0 | 2265.0 | 2052.0 | 1475.0 | 1120.0 | 917.0 | 10190
90.0 | 9264 | 1083.0 | 1291.6 | 1640.0 | 1900.0 | 2815.0 | 1543.5 | 1436.0 | 10485 | 758.0 | 511.5 | 866.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change

105
“IO

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 128 of 216

Trees of Heaven

001029

 

 

 

 

 

 

 

Table 21. Monthly flow exceedance values (cfs) for each simulated scenario
at Trees of Heaven.
Klamath River, Trees of Heaven
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp80 (location in SIAM corresponding to Trees of Heaven)

Alternative % Oct Nov Dec Jan Feb Mar | April | May | June | July Aug | Sept
10.0 | 2397.3 [ 3235.4 | 6052.0 | 71375 | 7891.5 | 72759 | 7461.9 [ 6145.5 | 4663.4 [ 3023.7 [ 2246.1 [ 22170

20.0 | 2193.7 | 2523.4 | 4157.5 | 4951.8 | 6988.8 | 6762.5 | 6006.9 | 5202.5 | 4247.9 | 2867.4 | 2097.1 | 2067.0

5 30.0 | 20959 | 2388.8 | 3371.9 | 4412.3 | 4981.0 | 6037.2 | 5617.9 | 4798.5 | 3726.9 | 2349.2 | 1706.1 | 19285
Ww 40.0 | 1884.0 | 2322.4 | 2790.0 | 3420.9 | 4435.6 | 5378.6 | 5084.9 | 4114.7 | 3062.0 | 2082.6 | 1545.5 | 1888.0
° 50.0 | 17603 | 22220 | 2646.8 | 3221.6 | 3646.6 | 4604.9 | 4462.9 | 3033.3 | 2031.5 | 1950.5 | 1522.7 | 15920
a 60.0 | 16425 | 1908.0 | 2416.5 | 2893.5 | 3288.2 | 3806.0 | 3557.9 | 3262.2 | 2507.0 | 1815.5 | 1386.8 | 1456.0
9 70.0 | 1606.3 | 18262 | 2144.1 | 2610.5 | 2867.7 | 3234.6 | 2894.5 | 2596.0 | 2218.0 | 1526.1 | 1199.5 | 1376.0
80.0 | 1555.2 | 17768 | 2006.3 | 2472.6 | 2631.4 | 2698.1 | 2591.0 | 2411.6 | 1942.0 | 1382.9 | 1195.2 | 1223.0

90.0 | 12726 | 1617.8 | 1855.0 | 2128.1 | 2182.0 | 21121 | 2055.5 | 2137.3 | 1615.5 | 1192.7 | 1019.0 | 1057.0

10.0 | 2846.2 | 42069 | 5276.7 | 71129 | 8170.4 | 8181.9 | 6696.4 | 4613.4 | 2643.5 | 1190.0 | 1197.0 | 17575

5 20.0 | 2031.2 | 3223.4 | 4666.9 | 4813.9 | 6426.9 | 6548.9 | 5874.9 | 3854.9 | 1811.0 | 1013.0 | 1131.0 | 1551.0
Ww 30.0 | 1883.6 | 2302.0 | 4043.7 | 4177.4 | 4624.9 | 6133.4 | 5111.9 | 3119.0 | 14235 | 902.0 | 11215 | 1515.0
9 40.0 | 1563.4 | 1887.2 | 2704.4 | 3464.9 | 4075.9 | 5301.9 | 4171.9 | 2526.0 | 12200] 872.0 | 1113.0 | 14440
& 50.0 | 1515.0 | 1713.0 | 2105.0 | 2416.0 | 2843.5 | 3758.4 | 3085.4 | 2077.5 | 10405 | 8225 | 10805 | 14225
wl 60.0 | 1504.0 | 1603.0 | 1875.8 | 2171.0 | 2303.0 | 3042.0 | 2131.0 | 1700.0 | 1024.0] 786.0 | 1062.0 | 13960
9 70.0 | 1479.4 | 1548.4 | 1817.0 | 1890.0 | 1968.5 | 2746.0 | 1752.5 | 1238.0 | 875.0 | 776.0 | 1017.0 | 1168.0
5 80.0 | 1129.0 | 1504.6 | 1625.4 | 1663.0 | 1550.0 | 2128.0 | 1383.0 | 1174.0 | 8300 | 743.0 | 975.0 | 10640
90.0 | 1016.4 | 1093.8 | 1144.8 | 1427.0 | 1001.0 | 8915 | 8965 | 10265 | 7845 | 5955 | 6455 | 8640

10.0 | 5193.3 | 3785.7 | 6901.5 | 7115.4 | 9157.4 | 7407.4 | 6469.4 | 4220.9 | 2275.5 | 1003.5 | 1141.5 | 14690

20.0 | 4115.5 | 2839.4 | 4135.3 | 4883.9 | 5518.9 | 6901.9 | 5754.9 | 3230.0 | 1624.0 | 922.0 | 1107.0 | 14340

< 30.0 | 3587.9 | 2625.4 | 3277.8 | 3626.9 | 4399.9 | 65229 | 5010.9 | 2826.0 | 13720 | 8595 | 1094.0 | 14175
tf 40.0 | 2781.6 | 22186 | 2525.6 | 2976.0 | 3847.9 | 5505.9 | 4100.9 | 1864.0 | 999.0 | 827.0 | 1070.0 | 1407.0
o! 50.0 | 2178.0 | 1889.0 | 2142.0 | 2485.5 | 2730.5 | 3647.4 | 2945.0 | 15745 | 935.0 | 799.5 | 1065.0 | 1398.0
& 60.0 | 1489.8 | 1674.6 | 1889.6 | 2383.0 | 2479.0 | 3290.0 | 2155.0 | 1330.0 | 901.0 | 787.0 | 1056.0 | 1383.0
70.0 | 1458.6 | 1613.8 | 1579.6 | 1898.5 | 2047.0 | 2935.5 | 1577.5 | 12535 | 865.0 | 782.0 | 1050.0 | 13640
80.0 | 1416.4 | 1504.2 | 1546.2 | 1735.0 | 1578.0 | 2008.0 | 1516.0 | 1188.0 | 829.0 | 768.0 | 1032.0 | 1345.0

90.0 | 1408.2 | 1483.8 | 1508.2 | 1527.0 | 1559.0 | 1531.5 | 1456.5 | 1164.0 | 795.5 | 748.0 | 1016.0 | 13395

10.0 | 3586.1 [ 3785.7 | 5866.3 | 6900.9 | 9157.4 | 7233.9 | 6469.4 [ 4242.4 | 2859.0 [ 2007.5 | 1487.5 [ 15640

20.0 | 1690.4 | 2295.2 | 3442.6 | 3651.9 | 5518.9 | 6713.9 | 5754.9 | 3760.9 | 2715.0 | 1926.0 | 1453.0 | 15290

< 30.0 | 1665.4 | 2159.2 | 2797.2 | 3485.9 | 4284.9 | 5248.4 | 4719.9 | 3596.4 | 2566.0 | 1863.5 | 1440.0 | 15125
wo 40.0 | 1658.2 | 2006.4 | 2520.2 | 2976.0 | 3791.9 | 4334.9 | 4113.9 | 3456.9 | 2508.0 | 1831.0 | 1416.0 | 15020
Wy 50.0 | 1647.0 | 1911.0 | 2362.0 | 2797.5 | 3472.9 | 3688.9 | 3777.4 | 3389.9 | 2443.5 | 1801.0 | 1411.0 | 1493.0
a 60.0 | 1634.0 | 1899.0 | 2334.2 | 2774.0 | 3348.9 | 3498.9 | 3620.9 | 3365.9 | 2410.0 | 1788.0 | 1402.0 | 14760
70.0 | 1545.4 | 18928 | 2299.6 | 2708.0 | 3276.5 | 3477.9 | 3161.0 | 3046.0 | 21265 | 1562.0 | 1225.5 | 1387.5

80.0 | 1270.2 | 17124 | 1994.2 | 2413.0 | 2768.0 | 3334.0 | 2515.0 | 2233.0 | 1569.0 | 1184.0 | 932.0 | 1068.0

90.0 | 1035.2 | 1264.0 | 1499.8 | 1982.5 | 2275.5 | 30765 | 1716.5 | 16545 | 1159.0 | 803.0 | 535.5 | 907.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change

106
ORWN =

oO 0 N Oo

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 129 of 216

Brown Bear

001030

 

 

 

 

 

 

 

Table 22. Monthly flow exceedance values (cfs) for each simulated scenario
at Brown Bear.
Klamath River, Brown Bear
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp110 (location in SIAM corresponding to Brown Bear)

Alternative % Oct Nov Dec Jan Feb Mar | April | May | June | July Aug | Sept
10.0 ] 2435.4 [ 34791 | 6944.8 | 8065.1 | 8750.3 | 78226 [ 8033.4 | 67185 | 4997.9 | 3142.7 [ 22098 | 22500

20.0 | 2233.0 | 2633.8 | 4560.7 | 5448.3 | 7551.3 | 73025 | 6373.9 | 5666.0 | 4604.9 | 3050.3 | 2143.5 | 2105.0

5 30.0 | 21341 | 2453.8 | 3595.1 | 4751.5 | 5301.9 | 6501.2 | 6106.9 | 5099.9 | 3850.9 | 2452.3 | 1729.4 | 1950.0
W 40.0 | 1915.4 | 2400.4 | 2011.2 | 3613.5 | 4721.7 | 59186 | 5465.9 | 4346.0 | 3174.0 | 2132.9 | 1576.5 | 1916.0
° 50.0 | 1797.1 | 22820 | 2779.4 | 3413.6 | 3848.5 | 4942.2 | 4746.9 | 4155.9 | 3062.5 | 1999.4 | 1554.7 | 1613.0
a 60.0 | 16723 | 1928.4 | 2533.5 | 3008.7 | 3418.9 | 3980.2 | 3814.9 | 3538.0 | 2660.0 | 1881.3 | 1433.2 | 1457.0
S 70.0 | 1624.8 | 1857.2 | 2185.4 | 2709.2 | 2976.4 | 3416.0 | 3029.5 | 2747.9 | 2300.5 | 1561.9 | 1221.3 | 13955
80.0 | 15828 | 1815.6 | 2076.2 | 2589.7 | 2800.7 | 2805.5 | 2708.0 | 2515.2 | 2033.0 | 1420.6 | 1204.8 | 12360

90.0 | 1281.1 | 1650.4 | 1914.8 | 2183.2 | 2250.1 | 2187.6 | 2140.5 | 22248 | 1657.5 | 1213.1 | 1022.9 | 10620

10.0 | 2886.0 | 43799 | 6173.9 | 8099.9 | 9074.4 | 8652.4 | 7297.9 | 5131.9 | 2948.0 | 1320.5 | 1266.5 | 17920

5 20.0 | 2075.0 | 3271.2 | 5099.3 | 5220.9 | 6862.9 | 7025.9 | 6263.9 | 4381.9 | 1999.0 | 1141.0 | 1180.0 | 1591.0
Ww 30.0 | 1921.8 | 2366.0 | 4214.9 | 4533.9 | 4961.9 | 6739.9 | 5538.4 | 3544.4 | 1655.0 | 965.0 | 1158.5 | 15605
°° 40.0 | 1595.6 | 2000.8 | 2814.0 | 3590.9 | 4376.9 | 58709 | 4509.9 | 2773.0 | 1463.0 | 943.0 | 1154.0 | 1481.0
& 50.0 | 1569.0 | 1347.0 | 2151.0 | 2521.5 | 3021.0 | 4105.4 | 3340.9 | 2415.5 | 1185.5 | 888.0 | 1117.0 | 14420
wl 60.0 | 1524.8 | 1624.4 | 2042.8 | 2303.0 | 2532.0 | 3234.0 | 2306.0 | 1945.0 | 1130.0 |] 833.0 | 1098.0 | 1411.0
9 70.0 | 1511.2 | 1597.2 | 1878.4 | 2122.0 | 2163.0 | 29295 | 1911.5 | 1379.0 | 984.0 | 8165 | 1030.0 | 11765
5 80.0 | 1148.0 | 1563.8 | 1702.0 | 1768.0 | 1590.0 | 2242.0 | 1505.0 | 1304.0 | 905.0 | 763.0 | 1002.0 } 1087.0
90.0 | 1030.4 | 1128.4 | 1208.0 | 1558.5 | 10825 | 971.0 | 9860 | 11140 | 8385 | 6240 | 6515 | 8755

10.0 | 5233.7 | 3958.7 | 7685.1 | 8223.4 | 10061.9] 7879.9 | 7070.9 | 4761.9 | 2699.0 | 1176.0 | 1198.0 | 1525.5

20.0 | 4156.1 | 2857.8 | 4558.9 | 5290.9 | 5954.9 | 7543.9 | 6142.9 | 3610.9 | 1889.0 | 1050.0 | 1157.0 | 1465.0

< 30.0 | 36143 | 2689.2 | 3472.3 | 3083.4 | 4737.4 | 7081.4 | 5463.9 | 3218.0 | 1626.0 | 930.0 | 1133.0 | 14500
tf 40.0 | 2810.4 | 2394.4 | 2682.4 | 3118.0 | 4241.9 | 6074.9 | 4465.9 | 2111.0 | 1162.0 | 900.0 | 1103.0 | 1435.0
o! 50.0 | 22220 | 19180 | 2253.0 | 2642.5 | 2019.5 | 3925.9 | 3200.4 | 1827.0 | 1073.0 | 3849.5 | 1092.0 | 14240
& 60.0 | 1537.6 | 1800.2 | 1999.2 | 2474.0 | 2708.0 | 3507.9 | 2432.0 | 1574.0 | 1019.0 | 836.0 | 1080.0 | 14020
70.0 | 1488.4 | 17196 | 1633.2 | 2133.5 | 2186.0 | 31265 | 1714.0 | 1414.0 | 9740 | 8265 | 1070.0 | 13835
80.0 | 1433.8 | 1535.8 | 1607.8 | 1899.0 | 1668.0 | 21220 | 1638.0 | 1304.0 | 899.0 | 798.0 | 1042.0 | 1360.0

90.0 | 1418.2 | 15182 | 1568.6 | 1504.5 | 1642.0 | 1623.0 | 1564.5 | 12425 | 38460 | 768.5 | 10205 | 13455

10.0 | 36265 [ 39587 | 67507 | 7900.4 | 10061.9] 7862.4 [ 70709 | 4845.4 | 3209.9 [ 2180.0 [ 1544.0 [ 16205

20.0 | 1734.4 | 2546.4 | 3684.9 | 4115.9 | 5054.9 | 7185.9 | 6142.9 | 4181.9 | 3004.0 | 2054.0 | 1503.0 | 1560.0

< 30.0 | 17086 | 22326 | 3172.6 | 3909.4 | 4624.4 | 5814.4 | 5234.4 | 3068.4 | 2776.0 | 1934.0 | 1479.0 | 1545.0
wo 40.0 | 1686.0 | 2099.4 | 2653.6 | 3118.0 | 4148.9 | 4903.9 | 4445.9 | 3710.9 | 2659.0 | 1904.0 | 1449.0 | 1530.0
Wy 50.0 | 1669.0 | 1950.0 | 2529.0 | 2953.5 | 3680.9 | 4035.9 | 4070.4 | 3622.9 | 2561.5 | 1852.5 | 1438.0 | 1519.0
a 60.0 | 1657.4 | 1935.8 | 2422.0 | 2895.0 | 3486.9 | 37029 | 3795.9 | 3557.9 | 2483.0 | 1839.0 | 1426.0 | 1495.0
70.0 | 1601.8 | 19282 | 2345.0 | 2806.0 | 3359.9 | 3664.9 | 3303.5 | 3250.9 | 2232.0 | 1599.5 | 1240.5 | 14040

80.0 | 1298.0 | 1759.4 | 2039.6 | 2655.0 | 3258.0 | 3456.9 | 2637.0 | 2329.0 | 1624.0 | 12240 | 938.0 | 1081.0

90.0 | 10446 | 1297.0 | 1560.6 | 2112.5 | 2304.0 | 3173.0 | 1839.0 | 17725 | 12305 | 824.0 | 5425 | 9190

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change

107
ORWN =

On OD

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 130 of 216

001031

 

 

 

 

 

 

 

Seiad
Table 23. Monthly flow exceedance values (cfs) for each simulated scenario
at Seiad.
Klamath River, Seaid
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp130 (location in SIAM corresponding to Seiad)

Alternative % Oct Nov Dec Jan Feb Mar | April | May | June | July Aug | Sept
10.0 | 2698.6 | 5070.9 [ 10751.8 | 13368.2 [ 13669.6 | 11193.2 [ 10750.9 | 9904.3 | 7558.4 | 3818.1 | 2518.5 | 2460.5

20.0 | 2431.9 | 3538.3 | 6826.0 | 7889.9 | 9543.1 | 9928.9 | 8614.9 | 8231.5 | 5887.9 | 3429.6 | 2295.5 | 2323.0

5 30.0 | 2273.6 | 30328 | 5026.5 | 6703.9 | 7542.2 | 9424.3 | 8519.9 | 7512.0 | 5213.4 | 2853.9 | 1859.5 | 20785
W 40.0 | 21101 | 27856 | 3931.8 | 4749.6 | 7014.5 | 8430.9 | 7396.9 | 5675.7 | 4017.9 | 2331.3 | 1729.4 | 1995.0
° 50.0 | 1944.2 | 2527.0 | 3201.3 | 4031.0 | 4767.2 | 6554.9 | 6302.4 | 5387.3 | 3798.9 | 2179.8 | 1651.9 | 1677.0
a 60.0 | 1764.8 | 2082.2 | 2885.4 | 3740.2 | 4565.2 | 4936.4 | 4768.9 | 4986.7 | 3215.0 | 2087.4 | 1543.5 | 15120
S 70.0 | 1711.2 | 2006.2 | 2406.2 | 3375.9 | 3711.3 | 4439.4 | 3867.4 | 3643.0 | 2775.5 | 1693.1 | 1287.1 | 1453.5
80.0 | 1635.9 | 19736 | 2319.1 | 3238.1 | 3308.6 | 3568.9 | 3438.9 | 3182.9 | 2477.0 | 1560.0 | 1237.7 | 1274.0

90.0 | 1326.6 | 17906 | 2138.5 | 2398.5 | 2591.3 | 2638.1 | 2785.5 | 2735.3 | 1879.5 | 1296.3 | 1037.9 | 10920

10.0 | 3147.4 | 5500.1 | 11069.6 | 13352.9 | 13048.3 ] 11726.3] 9985.4 | 8118.9 | 5296.4 | 2222.5 | 1469.0 | 1928.0

5 20.0 | 2266.2 | 39335 | 7485.1 | 7300.9 | 8832.9 | 10165.9] 80039 | 6888.9 | 3744.9 | 1701.0 | 1365.0 | 1807.0
Ww 30.0 | 2068.8 | 3174.2 | 5140.5 | 6469.4 | 6876.9 | 9414.9 | 7604.9 | 6031.9 | 2955.5 | 1365.0 | 1289.0 | 1679.5
°° 40.0 | 1791.2 | 2559.6 | 3647.7 | 4305.9 | 5950.9 | 8831.9 | 6789.9 | 4343.9 | 2124.0 | 1185.0 | 1250.0 | 16020
& 50.0 | 1703.0 | 2434.0 | 3042.0 | 3671.4 | 4310.4 | 5658.9 | 4784.4 | 3740.9 | 1890.5 | 1041.5 | 1204.0 | 1526.0
wl 60.0 | 1639.0 | 1942.2 | 2609.2 | 3107.0 | 3522.9 | 4349.9 | 3251.0 | 3071.0 | 1817.0 | 1017.0 | 1183.0 | 1454.0
9 70.0 | 1577.4 | 1755.8 | 2134.2 | 2686.0 | 2871.5 | 3779.9 | 2700.5 | 22425 | 1458.0 | 945.5 | 10735 | 12145
5 80.0 | 1217.2 | 1665.2 | 1993.0 | 2410.0 | 2467.0 | 2909.0 | 2159.0 | 1939.0 | 12100 | 838.0 | 1041.0 | 1125.0
90.0 | 1087.6 | 1243.0 | 1463.6 | 1929.0 | 1493.0 | 1448.0 | 1464.0 | 1553.0 | 1053.5 | 706.0 | 672.0 | 908.0

10.0 | 5495.5 | 5078.3 | 11429.6 | 13657.9 | 14740.8 | 11201.8] 9758.4 | 7917.9 | 5100.4 | 1893.0 | 1394.0 | 1730.0

20.0 | 4327.3 | 3951.1 | 6803.1 | 7369.9 | 7924.9 | 10423.9] 80929 | 6351.9 | 3464.9 | 1680.0 | 1337.0 | 1594.0

< 30.0 | 3741.3 | 2954.2 | 4419.1 | 5918.4 | 7192.4 | 9526.9 | 7588.9 | 5635.9 | 2747.9 | 1290.5 | 1263.0 | 1554.0
th 40.0 | 2946.0 | 2740.0 | 3458.6 | 4698.9 | 6290.9 | 87929 | 6840.9 | 3770.9 | 2123.0 | 1164.0 | 1208.0 | 15420
o! 50.0 | 2367.0 | 2441.0 | 2901.0 | 3575.9 | 4002.4 | 5473.4 | 4643.9 | 3011.0 | 1782.0 | 1030.0 | 1188.0 | 15025
& 60.0 | 1657.2 | 21706 | 2263.8 | 3054.0 | 3668.9 | 4581.9 | 3375.9 | 2876.0 | 1615.0 | 1005.0 | 1142.0 | 1468.0
rs 70.0 | 1570.4 | 19080 | 1986.8 | 2866.0 | 2951.5 | 4140.9 | 2622.0 | 2300.5 | 14545 | 959.5 | 1127.0 | 1433.0
80.0 | 1502.4 | 1669.4 | 1340.0 | 2490.0 | 2239.0 | 2879.0 | 2411.0 | 1965.0 | 1188.0 | 915.0 | 1074.0 | 1395.0

90.0 [1467.0 | 1630.2 | 1751.6 | 1846.0 | 2031.0 | 2167.0 | 2087.0 | 1800.5 | 1052.5 | 837.5 | 1038.0 | 1369.0

10.0 | 3863.1 | 5123.5 [ 11408.6 | 12747.4 | 14740.8] 11201.8] 9758.4 [ 8001.4 [ 5850.4 | 2897.0 [ 1740.0 | 1825.0

20.0 | 1924.6 | 3424.2 | 5865.9 | 6967.9 | 7924.9 | 9504.9 | 8092.9 | 6798.9 | 4913.9 | 2684.0 | 1682.0 | 1689.0

< 30.0 | 1865.4 | 28184 | 4419.1 | 5918.4 | 6507.4 | 8598.4 | 7588.9 | 6219.4 | 3822.9 | 22045 | 1609.0 | 1649.0
wo 40.0 | 1834.6 | 2474.4 | 3585.3 | 4520.9 | 6290.9 | 7545.9 | 6356.9 | 5127.9 | 3512.9 | 2168.0 | 1549.0 | 1637.0
Wy 50.0 | 1806.0 | 2355.0 | 3115.0 | 3786.4 | 4856.4 | 5589.4 | 5591.9 | 5019.4 | 3219.5 | 2034.0 | 1534.0 | 1597.5
a 60.0 | 1772.4 | 2097.0 | 2717.6 | 3464.9 | 4496.9 | 4823.9 | 5040.9 | 4733.9 | 2930.0 | 2009.0 | 1480.0 | 1563.0
70.0 | 1713.0 | 2090.4 | 2548.0 | 3390.9 | 3928.4 | 4523.9 | 4133.9 | 4083.9 | 2700.0 | 1729.0 | 1287.0 | 1457.0

80.0 | 1373.6 | 19956 | 2283.8 | 2806.0 | 3435.9 | 4157.9 | 3343.9 | 2014.0 | 1866.0 | 1296.0 | 957.0 | 1119.0

90.0 | 1075.0 | 14066 | 1836.4 | 2778.0 | 3060.0 | 3591.4 | 2483.5 | 2313.0 | 1517.0 | 907.0 | 566.0 | 949.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change

108
ORWN =

On OD

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 131 of 216

Rogers Creek Bar

001032

 

 

 

 

 

 

 

Table 24. Monthly flow exceedance values (cfs) for each simulated scenario
at Rogers Creek.
Klamath River, Rogers Creek
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp170 (location in SIAM corresponding to Rogers Creek)

Alternative % Oct Nov Dec Jan Feb Mar | April | May | June | July Aug | Sept

10.0 | 31746 | 80143 [ 192206 | 220478] 22946.4] 17020.7 | 15911.8 | 133443] 9838.3 [ 4397.0 [ 2825.1 | 27143

- 20.0 | 3066.4 | 5623.0 | 120809 | 129405 | 13692.3 | 15094.9 | 12803.6 | 11607.7] 7245.1 | 3989.1 | 2594.5 | 25255

O 30.0 | 2545.6 | 5024.4 | 7381.3 | 112035] 11995.1 | 14444.9| 114289] 9904.6 | 64508 | 3385.3 | 22186 | 23541

wW 40.0 | 23526 | 35269 | 6207.9 | 9856.6 | 10155.7 | 12022.0 | 10247.4] 7567.3 | 5010.1 | 2831.3 | 2073.3 | 21549

° 50.0 | 21603 | 2669.4 | 4283.2 | 5857.1 | 7627.2 | 9747.6 | 8726.3 | 7055.8 | 4524.7 | 2573.2 | 1780.1 | 1891.7

a 60.0 | 2057.9 | 23935 | 3913.2 | 5561.0 | 6832.7 | 70941 | 6570.8 | 6503.1 | 4144.5 | 2465.3 | 1682.6 | 17264

S 70.0 | 19022 | 2311.5 | 3520.1 | 5085.9 | 5813.5 | 6352.0 | 5249.7 | 4682.5 | 3471.2 | 2052.9 | 1508.4 | 16650

80.0 | 17086 | 22482 | 2827.1 | 4650.6 | 4687.4 | 52296 | 4772.8 | 3777.5 | 2874.9 | 1968.8 | 1431.4 | 14237

90.0 | 1469.2 | 2156.4 | 2736.3 | 3229.7 | 3913.4 | 40420 | 3730.6 | 3444.8 | 2213.8 | 1494.1 | 1165.0 | 12091

10.0 | 3556.5 | 9273.9 | 19206.1 | 22030.2 | 23775.2 | 17480.3 | 15144.8 | 11769.9] 7777.4 | 2766.0 | 1765.5 | 2167.0

5 20.0 | 2930.2 | 5971.5 | 12521.8 | 12871.8 | 12633.8 | 15306.8 | 11932.8 | 102219] 5305.9 | 2264.0 | 1721.0 | 1943.0

Ww 30.0 | 2328.4 | 44725 | 7893.9 | 111924] 11398.8 | 14839.3 | 10780.4] 8957.4 | 4198.4 | 1893.0 | 1633.5 | 18890

Oo 40.0 | 20946 | 38261 | 5319.3 | 9255.9 | 9760.9 | 12421.8| 101549] 61299 | 31840 | 1682.0 | 1525.0 | 1847.0

& 50.0 | 1980.0 | 2977.0 | 4871.9 | 5839.4 | 6979.9 | 8851.4 | 7080.4 | 5434.4 | 28245 | 1445.5 | 1468.5 | 17505

wl 60.0 | 18648 | 22382 | 3409.3 | 47929 | 5552.9 | 69109 | 5084.9 | 4701.9 | 2673.0 | 1325.0 | 1347.0 | 16450

9 70.0 | 1749.4 | 2023.2 | 2834.0 | 4410.4 | 4955.9 | 5537.9 | 4082.4 | 3292.0 | 1995.5 | 1257.5 | 1271.5 | 14655

5 80.0 | 1375.0 | 1899.4 | 2596.0 | 3888.9 | 3921.9 | 41309 | 3978.9 | 2547.0 | 1576.0 | 1148.0 | 1117.0 | 12830

90.0 | 1219.0 | 17220 | 2395.0 | 2519.0 | 2732.5 | 2852.0 | 2483.5 | 2262.0 | 1393.0 | 938.0 | 866.0 | 10320

10.0 | 5904.7 | 8975.1 | 19896.5 | 22335.7 | 24264.7 | 17137.3 | 14918.3 | 115029] 7580.4 | 2474.0 | 1714.5 | 2043.5

20.0 | 4728.1 | 5840.7 | 12131.6 | 12808.8 | 13429.8 | 15742.8 | 121208] 96029 | 5025.9 | 2243.0 | 1691.0 | 1823.0

s 30.0 | 39109 | 45495 | 6759.3 | 108549] 11344.8 | 14644.3 | 10687.9] 8130.4 | 39099 | 1791.5 | 1596.0 | 18120

Ww 40.0 | 3184.2 | 38501 | 5733.9 | 9631.9 | 9430.9 | 12722.8] 100169] 5556.9 | 3137.0 | 1661.0 | 1502.0 | 1765.0

o! 50.0 | 2570.0 | 30020 | 4196.9 | 5413.9 | 6974.4 | 8838.9 | 6939.9 | 4708.4 | 2678.5 | 1438.0 | 1435.5 | 1695.0

& 60.0 | 1933.6 | 2456.4 | 3255.5 | 5049.9 | 5728.9 | 69169 | 5095.9 | 4556.9 | 2440.0 | 1362.0 | 1342.0 | 16230

rs 70.0 | 1733.6 | 22000 | 3042.8 | 43029 | 5041.4 | 6011.9 | 4259.4 | 3339.9 | 1998.5 | 1314.0 | 1290.5 | 15460

80.0 | 16428 | 21162 | 24728 | 4015.9 | 4296.9 | 45009 | 3851.9 | 2619.0 | 1551.0 | 1106.0 | 1207.0 | 15230

90.0 | 1561.8 | 19502 | 2140.4 | 26045 | 3202.0 | 35709 | 29145 | 23965 | 1391.5 | 1053.5 | 1165.5 | 14600

10.0 | 4218.9 [ 9043.1 [ 198965 [| 21425.2 | 242647 | 16955.8 | 149183 [ 11829.8] 81639 | 3477.9 [ 2060.0 [ 21385

20.0 | 2588.6 | 5929.7 | 109029 | 12085.8 | 12524.8 | 14781.8 | 12120.8 | 10137.9] 6474.9 | 3247.0 | 2037.0 | 1918.0

< 30.0 | 2190.0 | 44709 | 6759.3 | 10541.9 | 11344.8 | 13699.3 | 10696.4 ] 8589.4 | 4957.9 | 2795.5 | 1942.0 | 1907.0

B 40.0 | 2089.4 | 3534.4 | 5827.9 | 9626.9 | 9430.9 | 12566.8| 9206.9 | 7174.9 | 4553.9 | 2665.0 | 1848.0 | 18600

I 50.0 | 2018.0 | 2571.0 | 4196.9 | 5551.9 | 7865.4 | 8937.4 | 8204.9 | 6628.4 | 4040.9 | 2428.0 | 1782.0 | 17890
<

a 60.0 | 1949.0 | 23766 | 3747.3 | 5342.9 | 6613.9 | 7384.9 | 6937.9 | 6293.9 | 3922.9 | 2306.0 | 1688.0 | 17180

70.0 | 1787.0 | 2330.2 | 3081.8 | 4904.9 | 5920.9 | 6340.4 | 5515.9 | 5163.4 | 3343.4 | 2020.5 | 1473.5 | 15650

80.0 | 1587.8 | 21546 | 2932.0 | 4638.9 | 4959.9 | 57029 | 4638.9 | 3685.9 | 2404.0 | 1561.0 | 1032.0 | 12760

90.0 | 12328 | 19008 | 2656.4 | 3321.4 | 4529.9 | 4631.4 | 3503.4 | 3022.0 | 1823.5 | 1100.5 | 757.0 | 10665

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change

109
ORWN =

On OD

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 132 of 216

001033

 

 

 

 

 

 

 

Orleans
Table 25. Monthly flow exceedance values (cfs) for each simulated scenario
at Orleans.
Klamath River, Orleans
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp190 (location in SIAM corresponding to Orleans)

Alternative % Oct Nov Dec Jan Feb Mar | April | May | June | July Aug | Sept
10.0 | 40765 | 145601 | 31485.8 | 34459.8 | 34963.0 | 26537.5 | 23238.9 | 208005] 15147.0] 5862.6 | 3373.4 [ 32280

20.0 | 3975.5 | 8561.1 | 19554.1 | 19747.1 | 22862.6 | 22939.2 | 19451.5 | 18165.0] 112735] 5140.5 | 3156.3 | 2908.7

5 30.0 | 3034.9 | 7939.0 | 10559.6 | 17341.1 | 17504.4 | 21607.0 | 17751.3 | 15931.4] 8986.6 | 4495.8 | 2778.4 | 27568
wW 40.0 | 2771.1 | 4740.3 | 9650.7 | 15348.9 | 14982.0 | 17915.2 ] 15132.9 | 11185.0] 7328.0 | 3590.9 | 2647.4 | 24227
° 50.0 | 2647.2 | 3209.4 | 6218.8 | 8981.3 | 11790.8 | 13983.5 | 12348.3 | 10031.5] 6406.8 | 3199.1 | 2109.1 | 2206.4
a 60.0 | 24823 | 2962.0 | 5467.2 | 8403.4 | 9981.1 | 10986.9] 9991.8 | 9623.9 | 6026.4 | 3057.9 | 1982.7 | 20845
S 70.0 | 22343 | 2839.5 | 4803.1 | 7407.6 | 8350.7 | 9236.3 | 8238.5 | 6961.7 | 4776.9 | 2611.3 | 1806.6 | 1838.4
80.0 | 1885.1 | 27285 | 3676.9 | 6580.4 | 7397.9 | 7878.0 | 7219.1 | 5575.4 | 3501.6 | 2400.9 | 1725.6 | 16520

90.0 | 16620 | 2546.9 | 3259.3 | 4358.5 | 5565.0 | 6046.9 | 5374.3 | 4906.4 | 2050.6 | 1868.5 | 1377.3 | 14028

10.0 | 4292.1 | 14927.0] 31468.8 | 341885 | 35788.5 | 26601.6 | 22470.2 | 19228.3 ] 13084.8] 4128.4 | 2352.5 | 26045

5 20.0 | 3767.5 | 9033.1 | 19992.9 | 19639.7 | 20870.7 | 22940.7 | 18270.8 | 16127.8] 9333.9 | 3595.9 | 2306.0 | 2333.0
Ww 30.0 | 27266 | 7208.9 | 11044.8 | 17399.3 | 17077.8 | 21908.7 | 17076.3 | 14835.8] 6962.9 | 2939.5 | 2172.5 | 22845
° 40.0 | 25198 | 4971.5 | 8853.5 | 14635.8 | 14585.8 | 18313.8 | 14873.8 | 10051.9] 5500.9 | 2583.0 | 2006.0 | 2160.0
& 50.0 | 2451.0 | 3766.9 | 6256.9 | 8611.4 | 11085.4 | 13424.3] 109923 | 8521.4 | 4508.9 | 2174.0 | 1847.5 | 2095.0
wl 60.0 | 2185.6 | 27508 | 5036.5 | 7893.9 | 8687.9 | 10861.8] 8504.9 | 7905.9 | 4367.9 | 1917.0 | 1635.0 | 1944.0
9 70.0 | 2053.4 | 2551.2 | 4413.7 | 6844.9 | 7636.9 | 8386.4 | 7072.4 | 5626.4 | 3300.9 | 1801.5 | 1577.0 | 1736.0
5 80.0 | 1604.4 | 2418.4 | 3502.9 | 5732.9 | 6254.9 | 67829 | 6423.9 | 4330.9 | 2537.0 | 1525.0 | 1285.0 | 1507.0
90.0 | 14526 | 2271.0 | 2895.2 | 3634.9 | 4383.9 | 4855.9 | 4126.9 | 3736.4 | 2101.5 | 1240.5 | 1062.0 | 12475

10.0 | 6609.3 | 14628.2 | 32158.5 | 34494.0 | 36278.5 | 26574.6 | 22243.2 | 18941.3 ] 12888.3] 4084.9 | 2317.5 | 2664.5

20.0 | 5565.5 | 8789.7 | 19603.3 | 19406.7 | 22597.7 | 23803.7 | 18438.8 | 15789.8] 9053.9 | 3323.0 | 2254.0 | 2233.0

< 30.0 | 4250.5 | 7438.5 | 9908.7 | 17007.3 | 16569.3 | 21429.7 | 17094.8 | 14156.3] 6670.9 | 2791.0 | 2135.0 | 21765
tf 40.0 | 3729.3 | 5139.9 | 9247.9 | 14424.8 | 14256.8 | 18614.8 | 14752.8 | 9584.9 | 54459 | 2562.0 | 1983.0 | 2118.0
o! 50.0 | 3351.9 | 33469 | 5538.9 | 8426.4 | 11136.8 | 13546.8 | 10870.3 | 7826.9 | 4535.9 | 2166.5 | 1818.5 | 2026.0
& 60.0 | 24306 | 3104.2 | 5111.9 | 7892.9 | 9016.9 | 10867.8] 8410.9 | 7553.9 | 3088.9 | 1923.0 | 1630.0 | 1957.0
a 70.0 | 20798 | 2798.4 | 4404.3 | 6827.9 | 7669.9 | 8807.4 | 7304.9 | 5637.4 | 3200.9 | 1860.0 | 1598.5 | 17795
80.0 | 1881.0 | 2576.0 | 3287.8 | 5823.9 | 7006.9 | 71529 | 6288.9 | 4388.9 | 2512.0 | 1519.0 | 1437.0 | 16940

90.0 | 17708 | 24166 | 2793.8 | 3822.9 | 4943.4 | 5574.9 | 4557.9 | 3856.9 | 2101.0 | 1392.0 | 1338.5 | 1619.0

10.0 | 49167 | 146062] 32158.5 | 341185 | 362785 | 25089.6 | 22243.2 [ 19268.8] 13471.8] 5088.9 | 2663.5 [ 27505

20.0 | 3664.1 | 8867.3 | 18374.6 | 19071.7 | 21602.7 | 22864.7 | 18438.8 | 16185.8 | 10501.9] 4326.9 | 2600.0 | 2328.0

< 30.0 | 2795.2 | 7354.1 | 9920.1 | 16619.3 | 16543.8 | 20347.2 | 17094.8 | 14574.8] 7612.9 | 3794.4 | 2481.0 | 2271.5
wo 40.0 | 2483.6 | 4747.5 | 9424.3 | 144248 | 14256.8 | 18614.8 | 14091.8 | 10634.9] 6984.9 | 3565.9 | 2329.0 | 2213.0
wy) 50.0 | 2347.0 | 2953.0 | 5646.9 | 8609.4 | 12028.3 | 13645.3 | 12230.8 | 9866.9 | 5870.4 | 3082.0 | 2164.5 | 21200
a 60.0 | 2273.6 | 2846.0 | 5330.1 | 7899.9 | 9743.9 | 11335.8] 10357.9] 9289.9 | 5481.9 | 2912.0 | 1974.0 | 1998.0
70.0 | 2188.4 | 2771.4 | 4512.3 | 7271.9 | 8583.4 | 9355.9 | 8116.4 | 7497.4 | 4648.9 | 2489.5 | 1704.5 | 17340

80.0 | 1711.6 | 2631.2 | 3821.3 | 6773.9 | 7577.9 | 7658.9 | 7140.9 | 5482.9 | 3604.9 | 2027.0 | 1227.0 | 1523.0

90.0 | 1460.4 | 2545.2 | 3225.6 | 4417.9 | 6227.4 | 6359.9 | 5021.4 | 4495.9 | 25015 | 1411.0 | 963.5 | 12605

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft — Subject to Change

110
ORWN =

—
OOON OD

11
12
13
14
15
16
17
18

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 133 of 216

001034

Saints Rest Bar

Table 26. Monthly flow exceedance values (cfs) for each simulated scenario
at Saints Rest Bar.

 

 

 

 

 

 

 

 

 

Klamath River, Saints Rest Bar
Percent Exceedence Q (cfs), Period of Record 1974-97
Modeled with SIAM, cp40 (location in SIAM corresponding to Saints Rest Bar)

Alternative % Oct Nov Dec Jan Feb Mar | April | May | June | July Aug | Sept
10.0 | 5108.2 | 207261 | 42762.3 [| 42811.9 ] 43202.5 | 32482.7 | 30103.6 | 246723] 17448.3 6227.3 [| 3565.4 | 37949

20.0 | 47928 | 12912.9 | 29239.5 | 26269.5 | 28910.6 | 29840.3 | 25597.7 | 20516.8 | 12304.9] 5720.1 | 3396.1 | 32160

5 30.0 | 3734.3 | 10512.4 | 14838.4 | 21260.7 | 21804.7 | 27255.8 | 20833.7 | 17955.7 | 10720.9] 5131.1 ]| 3111.0 | 30290
wW 40.0 | 3325.0 | 6791.3 | 12690.0 | 18301.0 | 20362.3 | 24041.5 | 18216.8 | 13649.8] 8357.9 | 4230.5 | 2747.9 | 2740.0
° 50.0 | 2940.8 | 4360.9 | 8722.8 | 13250.1 | 15770.6 | 17544.4 | 15957.3 | 11769.9] 7508.3 | 3553.4 | 2437.6 | 2486.5
a 60.0 | 2873.7 | 3751.9 | 7686.7 | 11249.4] 12929.5 | 14819.1 | 11300.8 | 10554.9] 6971.8 | 3400.8 | 2259.6 | 2355.0
S 70.0 | 2664.9 | 3304.8 | 6007.3 | 9820.5 | 11381.3 | 12591.7 | 10898.8] 8316.4 | 55329 | 3115.9 | 2138.7 | 2148.5
80.0 | 2393.2 | 31626 | 4876.7 | 8556.1 | 10270.1 | 10509.2| 9491.9 | 6992.4 | 4199.0 | 2774.8 | 1913.6 | 18160

90.0 | 1933.7 | 3000.2 | 38129 | 5824.2 | 7635.7 | 7677.0 | 6493.8 | 5878.8 | 3381.0 | 2079.8 | 1501.9 | 1613.0

10.0 | 7166.9 | 32293.1 | 68093.7 | 66724.1 | 68813.1 | 51983.3 | 46829.4 | 31619.5 ] 21510.7 | 6805.9 | 4037.4 | 43979

5 20.0 | 5797.3 | 18914.2 | 42992.4 | 46069.4 | 42444.4 | 50310.3 | 33889.6 | 26697.6 | 14594.8] 61029 | 3414.9 | 35679
Ww 30.0 | 46429 | 14217.8 | 23322.1 | 33423.1 | 33708.5 | 43167.9 | 30609.6 | 24252.7 | 123493] 5122.4 | 3327.9 | 34429
° 40.0 | 4184.3 | 9481.5 | 17456.0 | 262726 | 29898.6 | 35064.5 | 24862.7 | 16784.8 | 101319] 4807.9 | 3231.0 | 3277.0
& 50.0 | 3616.9 | 5373.9 | 13105.8 | 20606.3 | 24206.2 | 27590.6 | 20017.7 | 14528.3] 7844.4 | 3871.4 | 3023.5 | 3141.0
wl 60.0 | 3511.9 | 4895.1 | 10594.8 | 16000.8 | 19216.7 | 22016.7 | 15821.8 | 11531.8] 7097.9 | 3478.9 | 2752.0 | 2830.0
9 70.0 | 3290.0 | 4747.7 | 8445.3 | 14338.8 | 16495.8 | 18653.3 | 14236.3 | 10001.4] 6089.9 | 3160.0 | 2628.0 | 2671.0
> 80.0 | 2910.0 | 3838.5 | 6144.5 | 11958.8 | 14909.8 | 13809.8 | 12734.8 ] 8659.9 | 5097.9 | 2878.0 | 2189.0 | 2377.0
90.0 | 2277.6 | 36227 | 4866.5 | 6978.9 | 10233.9] 10641.4| 8197.9 | 7446.4 | 4143.9 | 2287.0 | 1672.0 | 19250

10.0 | 7464.3 | 20787.3 | 43440.4 | 43102.0 | 44088.9 | 33144.0 | 29110.6 | 22582.7 ] 151913] 4404.4 | 2751.5 | 3198.4

20.0 | 6340.7 | 12180.8 | 29291.8 | 25271.7 | 28649.6 | 29627.6 | 24388.7 | 18779.8 | 10085.9] 3967.9 | 2399.0 | 2663.0

<= 30.0 | 4821.3 | 10874.8 | 14140.0 | 20898.2 | 20769.7 | 26778.1 | 20021.7 | 16182.8] 8833.9 | 3343.9 | 2344.0 | 2397.0
tf 40.0 | 4389.7 | 7191.1 | 12274.8 | 18250.8 | 19638.7 | 24743.7 | 17986.8 | 11278.8] 6862.9 | 3219.0 | 2304.0 | 2331.0
o! 50.0 | 3833.9 | 4288.9 | 8167.9 | 127648] 15118.8 | 16644.8 | 149148] 9672.4 | 5527.4 | 2596.5 | 2162.5 | 2287.0
& 60.0 | 3281.2 | 3587.3 | 7167.3 | 10744.9] 11980.8 | 14700.8 | 10743.9] 8442.9 | 4894.9 | 2397.0 | 2009.0 | 22380
uw 70.0 | 2665.6 | 3453.9 | 5681.7 | 9314.4 | 10571.9] 11794.4] 9521.4 | 7086.9 | 4148.4 | 2190.0 | 1836.0 | 21335
80.0 | 2266.2 | 3095.0 | 4541.5 | 7971.9 | 9712.9 | 10809.9] 85729 | 5775.9 | 3267.0 | 1956.0 | 1729.0 | 1853.0

90.0 | 1964.4 | 29258 | 3540.3 | 5288.9 | 7015.4 | 7162.4 | 5677.9 | 5080.9 | 2559.0 | 1636.0 | 1486.0 | 1801.0

10.0 | 57229 | 208553] 43440.4 | 42191.5 ] 44088.9 | 32011.0 | 29110.6 | 22909.7 ] 15774.8 | 5408.4 [ 3097.5 ] 3293.4

20.0 | 4595.9 | 12450.4 | 28063.0 | 25378.7 | 27744.6 | 28561.6 | 24388.7 | 19330.7 | 11534.8] 4971.9 | 2745.0 | 27580

< 30.0 | 3398.9 | 10287.7 | 14201.0 | 20898.2 | 20769.7 | 26192.7 | 20068.7 | 16641.8] 9775.9 | 4347.9 | 2690.5 | 24920
a 40.0 | 3135.0 | 6798.7 | 124666 | 18073.8 | 19638.7 | 24743.7 | 17177.8 | 12322.8] 7907.9 | 4222.9 | 2650.0 | 2426.0
wy) 50.0 | 2837.0 | 3972.9 | 8344.9 | 12947.8] 16010.3] 16859.3 | 15558.8 | 11528.3] 6953.9 | 3511.9 | 2495.5 | 2381.5
a 60.0 | 2784.0 | 3728.5 | 7391.5 | 11129.8] 12737.8 | 15169.8 | 11667.8 | 10498.9] 6213.9 | 3194.0 | 2251.0 | 2277.0
70.0 | 2387.2 | 32520 | 5878.9 | 9745.4 | 11584.8 | 12592.8 | 108663] 8809.4 | 5405.4 | 2992.0 | 2048.5 | 2151.5

80.0 | 2168.8 | 30798 | 5030.5 | 9092.9 | 10330.9] 10193.9] 9658.9 | 6900.9 | 4321.9 | 2424.0 | 1646.0 | 17450

90.0 | 1700.0 | 2877.4 | 4051.5 | 5883.9 | 8298.9 | 79329 | 6141.4 | 5313.4 | 2943.0 | 1613.0 | 1036.0 | 1391.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phase | versus Phase II Estimated Flow Comparisons

A comparison of the estimated unimpaired flow exceedences generated from the
gage data in Phase | (see Table 3) and the results of the simulated unimpaired
flows show somewhat lower monthly values for the Phase II study results. These
differences are attributed to revised flow accretions below Upper Klamath Lake
proved by the USBR, uncertainty in the depletions for Upper Klamath Lake, and
basic analytical differences (i.e., assumptions) between the simulated hydrology
and the gage adjustment approach used in Phase |. We consider the current
Phase II simulated flows to represent the best available estimates at this time.

Draft — Subject to Change 111
OONODOaAKRWDNY =

24
25
26
2/
28
29
30
31
32

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 134 of 216

001035

Biological Processes

Macroinvertebrate Sampling and Processing

As part of the Phase II investigations, USU conducted simulations using a
mechanistic individual based bioenergetics model of drift feeding salmonids.
One of the required inputs for the model is an estimation of aquatic
macroinvertebrate drift densities. To that end, the available drift at each study
site was quantified.

Replicate samples below a riffle at each study site were collected and preserved
for processing back at USU. Samples were processed using the standardized
processing protocol developed by the Utah State University Macroinvertebrate
Laboratory (Vinson and Hawkins 1996). Samples were only processed to obtain
an estimate of total drift density broken down into five size classes for use in the
bioenergetics modeling as described later in the report. Original and processed
samples were preserved and archived at USU for potential future research
needs. Table 27 shows the dates, number of replicate samples, and average
total density of macroinvertebrates by size classes for each study site.

Table 27. Dates, number of replicate samples, and average total density of
macroinvertebrates by size classes for each study site.

 

Average Number of Invertebrates per Cubic Meter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Site Num. Of Samples} 0-2mm | 2-4mm | 4-6mm | 6-8mm | 8-10mm | 10mm Total
3/30/1999 R-Ranch 9 0.0000 | 23.6832 | 13.8430 | 4.4493 1.7675 | 0.0000 | 43.7428
8/2/1999 R-Ranch 3 99.8407 | 53.1837 | 4.4629 | 3.1067 2.5138 | 6.6930 | 169.7987
8/31/1999 R-Ranch 5 30.0666 | 183.7620] 92.6930 | 3.8122 2.2555 | 2.7100 | 315.2960
3/26/1999 | Tree of Heaven 9 2.2607 8.7121 | 15.4433 | 3.1416 5.6175 4.5754 | 39.7507
9/8/1999 | Tree of Heaven 3 101.2060 | 194.1133] 145.6040} 17.1299 | 10.2323 | 41.7580 | 510.0433
9/9/1999 | Tree of Heaven 12 79.5008 | 104.1994] 75.0246 | 5.6308 3.9112 | 18.1978 | 286.4650
9/8/1999 Brown Bear 7 1.6898 8.0963 | 14.6277 | 5.6278 2.3112 | 45.3496 | 77.7020
3/24/1999 | Brown Bear 9 0.0000 5.6115 7.9126 | 0.8880 0.3997 | 0.5763 | 15.3881
3/20/1999 Seiad 9 1.5909 7.3110 | 13.0362 | 6.0245 3.8161 3.9129 | 35.6913
8/3/1999 Seiad 9 62.6749 | 95.0092 | 13.6985 | 0.2501 1.5229 | 3.6410 | 176.7980
11/10/1999 Seiad 5 7.5038 | 11.3881 | 3.4341 1.0045 1.3102 | 10.6903 | 35.3310
8/24/1999 | Rodgers Cr. 9 29.1212 | 28.5764 | 8.0316 0.0000 1.2585 | 14.0468 | 81.0343
4/2/1999 Orleans 8 0.0000 0.9224 | 0.3633 | 0.9145 1.8423 | 0.4612 4.5036
4/8/1999 Weitchpec 9 0.0000 2.5917 7.3496 | 2.2720 0.8549 1.3480 | 14.4161
8/23/1999 | _Weitchpec 9 17.7186 | 67.1503 | 8.5710 1.5666 0.2873 2.8830 | 98.1776
4/8/1999 Youngs Bar 9 0.0000 4.3814 1.2158 | 0.5395 2.0109 | 0.5395 8.6871
8/11/1999 | Youngs Bar 6 32.9266 | 29.7342 | 11.4083 | 5.3099 6.2253 | 0.0000 | 85.6047

 

 

 

Fish Habitat Utilization

Fish habitat utilization data were collected to meet two critical study objectives.
The first objective was to provide data suitable for development and testing of
habitat suitability criteria (HSC) and the second objective was to provide data
sets for validation of the habitat modeling results.

Draft — Subject to Change 112
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 135 of 216

001036

Fisheries collection data at intensive study sites involved a number of sampling
protocols depending on the life stage and specific objective(s). Redd survey data
were obtained from either the USFWS or Tribal collaborators. Data for other life
stages were provided by CDFG, USFWS, and Tribal sources. The number of
samples taken and number of sampling efforts over time varied between study
sites.

Life stages of fry and juveniles were sampled through a combination of gear
types including direct observations, seining, and electrofishing. Each sampling
location (or redd count) was located either using GPS or standard surveying
equipment. When standard surveying was undertaken, the survey was tied to
the control network at the study site. Available collection data were registered to
the orthophotographs in GIS for Habitat Modeling and HSC validation as
discussed later in the report.

Data collected specifically for use in the development of HSC also included
collection of physical attributes such as depth, velocity, substrate, cover, and
distance to cover. This work was undertaken as part of ongoing study efforts by
the USGS/USFWS, HSC development work contracted by the CDFG, with
assistance from Tribal Fisheries Program personnel, specifically targeted
collection of fish location data to validate the habitat modeling results at USU
study sites.

Fish observation data for each study site are reported below in the section on
habitat modeling validation.

Selection of Target Species and Life Stages for Phase II Evaluations

Due to the limitations of availability of site-specific or literature based HSC for all
native species and life stages within the main stem Klamath River only specific
species and life stages were included for quantitative analyses in Phase Il. The
specific species and life stages included in the Phase II analyses are listed in
Table 28.

Table 28. Species and life stages used in quantitative assessments of
instream flow requirements for the main stem Klamath River.

Species Life Stages

Steelhead Fry and 1+

Chinook Spawning, Fry, and Juvenile
Coho Fry and Juvenile

This list of species and life stages were derived from extensive discussions with
the Technical Team. The selection of these species and life stages were made

Draft — Subject to Change 113
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 136 of 216

001037

after reviewing simulation results using both site-specific and literature based
HSC developed for the study. In addition, although some species and life stages
were considered for inclusion based on available HSC in the literature (e.g.,
sturgeon), these curves were not considered appropriate for application to the
Klamath River and therefore were not included in the analyses.

Given quantification of these species and life stages, and consideration of other
species and life stage life history needs, and professional judgment it is assumed
that flow protection for non-modeled species and life stages (e.g., sturgeon and
non-salmonid species) will be met. This assumption has frequently been
employed under similar circumstances in applied instream flow assessments
where specific species and life stages are used to represent ‘indicator species’ or
‘guilds’ for multi-species aquatic communities (see Hardy 2000).

Species and Life Stage Periodicities

Hardy (1999) provided an interim species and life stage periodicity for the
anadromous species within the main stem Klamath River. The Technical Team
reviewed existing fisheries collection data from the Klamath River and additional
literature on known or suspected species distributions and life stage periodicities.
This review included consideration of potential longitudinal and seasonal
variation within the main stem Klamath River between Iron Gate Dam and the
estuary. The revised species periodicity by reach segment was derived from this
compiled information and input from the Technical Team. It is recognized that
potential refinement of this information will continue as part of the long-term
instream flow study being conducted by the USFWS and other collaborators.
The species and life stage periodicity used in the assessment of instream flows is
provided in Table 29.

Habitat Suitability Criteria

The physical habitat modeling component of the Phase II assessments require
that relationships between hydraulic properties and biological responses of target
species and life stages be quantified. The common approach to defining these
relationships is the development of Habitat Suitability Criteria (HSC). HSC
represent how suitable a particular gradient of depth, velocity, substrate, cover,
etc is to a target species and life stage. HSC typically represent the suitability of
a particular factor (i.e., depth) on a scale between 0.0 and 1.0. A suitability value
of 0.0 represents a condition (i.e., depth) that is wholly not suitable, while a 1.0
indicates a condition that is ‘ideally’ suitable.

Draft — Subject to Change 114
&kWNhY

oOoOONA aN

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 137 of 216

Table 29.

001038

Species and life stage periodicities for the main stem Klamath River

between Iron Gate Dam and the estuary (hatching indicates
occasional usage for that month).

lron Gate to Shasta OCT DEC
Chinook
Chinook Juvenile
Chinook
Coho F
Juv
Steelhead F
Steelhead Juv
Steelhead Summer Juv
Steelhead Generic Juv
Shasta to Scott OCT |NOV|DEC
Chinook
Chinook Juvenile
Chinook
Coho F
Coho Juv
Steelhead F
Steelhea Juv
Steelhead Summer Juv
Steelhead Generic Juv
to Salmon OCT |NOV|DEC
Chinook
Chinook Juvenile
Chinook
Coho F
Coho Juv
Steelhead F
Steelhead Juv
Steelhead Summer Juv
Steel Generic Juv
to Trin OCT |NOV|DEC
Chinook
Chinook Juvenile
Chinook
Coho F
Coho Juv
Steelhead F
Steelhead Juv
Steelhead Summer Juv
Steelhead Generic Juv

FEB |MAR

FEB |MAR

FEB |MAR

 

MAY |JUN JJUL

MAY |JUNJJUL

In general, it is commonly considered most appropriate to develop site-specific
HSC data from the river in which the instream flow assessment is undertaken.
However, many factors such as under seeding, presence of predators, presence
of introduced species, modified habitat, etc., can make development of HSC from

Draft — Subject to Change

115
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 138 of 216

001039

the target stream system both infeasible and/or undesirable. Furthermore, poor
field conditions (e.g., low water visibility) can also make collection of HSC data
infeasible in many river systems on a seasonal basis. When site specific HSC
cannot be developed then the next step undertaken is typically to assess the
applicability of HSC from another river. This typically requires observational data
for target species and life stages in the stream under study in order to attempt a
validation or transferability test of the HSC. Existing methods for testing
applicability (transferability) of HSC (e.g., Thomas and Bovee 1993) are not
generally accepted and are known to produce inconsistent results (Dunbar and
Ibbotson 2001). Finally, in the absence of transferable HSC, literature based
curves in conjunction with professional judgment by species experts are often
utilized to select HSC. This is perhaps the most commonly applied technique for
HSC ‘development’ for instream flow assessments in the U.S. and internationally.

Hardy (2000) provides an extensive discussion of the different types of HSC,
different methods for their development, and practical implications of their use in
physical habitat modeling. The next section of the report is intended to lay an
objective foundation from an ecological perspective for the assessment of the
techniques used to develop site-specific HSC, adopt literature based HSC, and
ultimately the application of HSC in the Phase II.

The Ecological Basis of Habitat Suitability Criteria (i.e. Niche Theory)

In order to understand the distribution and abundance of a species it is
necessary to know several things:
e The life history requirements of the species,
The resources that it requires (e.g., food, space),
The effects of environmental conditions (e.g., velocity, temperature),
The rates of birth, death, and migration, and the
Interactions with their own and other species (competition and predation).

One of the fundamental concepts that has helped ecologists understand the
distribution and abundance of species is the ecological niche (Hutchinson 1957;
Schoener 1988). The ecological niche is the set of environmental conditions
(e.g., temperature, depth, velocity) and resources (things that are consumed
such as food) that are required by a species to exist and persist in a given
location. There are many environmental conditions and resources that make up
a niche. Typically, each condition and resource is thought of as a dimension of
the niche. Along an individual dimension of a niche (e.g., temperature) there is a
range of values of the condition or resource that is suitable for the species.
There is also a range that is beyond the ability of the organism to exist. The
many individual dimensions of the niche interact to create a multidimensional
“niche volume” of conditions and resources that provide a suitable environment
for a species (e.g., temperature, velocity, depth, food). This environment of
suitable conditions and resources has been defined as the fundamental niche of
a species.

Draft — Subject to Change 116
OONODOAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 139 of 216

001040

The fundamental niche of a species must exist in a location both temporally and
spatially for a species to occupy that location. Whether or not a species actually
occupies a location, however, also depends on whether or not the species has
access to the location and whether or not it is precluded from occupying the
location by other species because of competition or predation. The portion of a
species fundamental niche that a species actually occupies is called its realized
niche. The realized niche varies depending on the number, types, and
effectiveness of competitors and predators. The realized niche also depends on
availability and variability of conditions and resources in the environment.

For riverine fishes, some of the most important niche dimensions are water
temperature, hydraulics (interaction of depth and velocity), substrate, cover, and
food. Multiple species can coexist in a river by utilizing a combination of niche
dimensions differently. If two species utilize the same or nearly the same
combination of resources and environmental conditions (niche) at the same time
and in the same locations, the potential exists for the more competitive of the two
species to exclude the other from the system or from much of its fundamental
niche. Likewise, predators can exclude species from occupying much of their
fundamental niche through intimidation or predation (Powers 1985; Schlosser
1987; and others).

Species and life stage specific HSC as used in instream flow determinations are
an attempt to measure the important niche dimensions of a particular species
and life stage (Gore and Nestler 1988). These criteria are then used to identify
how the amount of space corresponding to the measured niche changes with
river discharge. The assumption then, is that there is a positive relationship
between the amount of space that exhibits suitable niche conditions and the
potential numbers of the species and life stage in the river (Orth and Maughan
1982; Jowett 1992; Nehring and Anderson 1993; others).

In principle, increasing the range, availability, and abundance (diversity) of the
important niche dimensions utilized by riverine fishes can increase the number of
potential niches that can coexist in a river and can increase the diversity of fish
species and life stages in the river. Several investigators have shown that
species and life stage diversity in rivers is directly related to the diversity of
important niche dimensions (e.g., Gorman and Karr 1978, Schlosser 1987).

Diversity of environmental conditions and resources results in biotic diversity
(Allan 1995), but only if the spatial and temporal diversity is within a range of
conditions that the species are pre-adapted to (only if diversity equates to a
diversity of suitable niche conditions). For example, highly variable
environmental conditions result in a diverse environment, but low species
diversity (Horwitz 1978; Bain et al. 1988) because species are not adapted to the
rapidly changing conditions. Several investigators have quantified the range of
conditions and resources that various riverine fishes inhabit (Lobb and Orth

Draft — Subject to Change 117
OONODOAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 140 of 216

001041

1991; Aadland 1993; Bain et al. 1988; Bowen et al. 1998), particularly with
respect to depth and velocity. They have identified species and life stage guilds
that utilize the niche dimensions of depth and velocity in a similar manner.
Guilds typically use a set of environmental conditions or resources similarly, but
typically differ in the temporal or spatial use of these resources or differ along
other niche dimensions (i.e., food utilization) to coexist.

Because stream flow is one of the key factors that controls the temporal and
spatial availability of stream hydraulics (interaction of depth and velocity),
substrate, cover, food, and to a lesser extent temperature (e.g., Statzner and
Higler 1986), stream flow within a given river system controls the abundance and
diversity of niche dimensions and the diversity of species that can exist. One
method of quantifying the effects of stream flow on riverine biota is to quantify the
diversity of habitat types (types inhabited by typical riverine fish guilds) versus
flow (e.g., Aadland 1993; Bowen et al. 1998). The diversity of the habitats types,
particularly key bottleneck habitats that may affect recruitment of fishes at
various times of the year (e.g, spawning or nursery habitat) can be used to
identify stream flows that maintain habitats for a diversity of species and life
stages (Bain et al. 1988; Scheidegger and Bain 1995; Nehring and Anderson
1993).

A particularly useful complement to this method is to individually quantify habitat
for important or key species and life stages. Analysis of individual species and
life stages has been used for a long time in instream flow assessments.
Unfortunately, many of these past assessments looked only at a few individual
species and/or life stages. It is important, however, to analyze individual species
and life stages in the context of the entire community and ecology of the river
(e.g., Orth 1987).

Given perfect knowledge of a species and life stage’s realized niche (seasonally
and with respect to discharge) in a river system, it would be possible to quantify
how the amount of its realized niche changes with flow. This could be used to
generate a flow regime that minimizes habitat bottlenecks for target species and
life stages. If this analysis was done in concert with a community wide
assessment (see above), the flow regime could be generated that did not create
undue bottlenecks for other species and life stages in the system. Perfect
knowledge of a species and life stage niche is at a practical level unobtainable
however, and as a result, approximations of the realized niche must suffice (i.e.,
HSC).

HSC generated from fish observations in a river system are typically used to
quantify the realized niche in terms of depth, velocity, substrate, and cover
(although most investigators do not recognize them as such). However,
generation of HSC is fraught with many difficulties. Some of the most serious of
these are logistics constraints that affect the size, timing, and quality of the data

Draft — Subject to Change 118
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 141 of 216

001042

sample, habitat availability biases that exist at the time of sampling and
predation/competition biases that exist at the time of sampling.

HSC development is also complicated due to fish habitat use changes with fish
size, season, temperature, activity, habitat availability, presence and abundance
of competitors and predators, discharge, and changes between years (Orth
1987: Schrivell 1986; Heggenes 1990; Schrivell 1994; Smith and Li 1983; Bozek
and Rahel 1992: Everest and Chapman 1972; Moore and Gregory 1988; Modde
and Hardy 1992). These factors underscore the importance of validating the
HSC, especially in terms of the habitat modeling results. This is specifically
addressed below when reporting on the results of the habitat modeling.

Site Specific HSC

Site-specific HSC were developed for the main stem Klamath River for chinook
spawning, chinook fry, and for steelhead 1* life stages for spring, summer, and
seasonally combined data sets. Tnese HSC are considered interim in light of the
continued instream flow assessment work being undertaken as part of the long-
term strategic flow study headed up by the USFWS. It is anticipated that these
HSC will continued to be refined as additional information becomes available
over time. HSC development was undertaken by a collaborative effort of the
Technical Team that relied on HSC research funded by the CDFG. The Team
reviewed analytical methods used for data reduction, curve fitting techniques,
observational data, life history information, and work conducted in other systems.
This assessment also included the professional judgment of several Technical
Team members with extensive field experience in the Klamath River. The final
site-specific interim HSC were provided to USU for use in all the habitat
simulations.

Substrate and Vegetation Coding for HSC

Substrate and vegetation coding differed slightly between the 1999 and 2000
field assessments. Differences in the coding arose from participation of different
study personnel. These differences were rectified into a common twenty-two
category classification as shown in Table 30.

This classification scheme was employed for both the HSC but also used in the
coding of ‘channel index’ values in both the 1-dimensional and 2-dimensional
hydraulic simulation models as explained below. The classification scheme in
Table 30 was also used in the habitat modeling portions of the study as
described in that section.

Draft — Subject to Change 119
OONODOaAKRWDNY =

22

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 142 of 216

001043

Chinook Spawning

Chinook spawning HSC for depth, velocity and substrate were derived from field
data collections within the main stem Klamath River below lron Gate Dam
downstream to the confluence with the Scott River during 1998 and 1999. Tim
Hardin and Associates collected these data at approximately 1,200 (mid- to late-
October) and 1,800 cfs (early November) as part of California Department of Fish
and Game’s on-going contributions to the instream flow assessments within the
Klamath River. The study team sampled the entire river from below Iron Gate
Dam to the Scott River during each sample period. The HSC curves were
developed from 290 observations taken from identified redd locations. The final
interim HSC values for velocity, depth, and substrate are proved in Figures 44 to
46.

Table 30. Substrate and vegetation coding scheme used for all HSC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 2000) bis 2000

substrate substrate

land land

vegetation egetation

codes codes

Final Code| Code _ |Description Final Code| Code _ |Description

1 1 Filamentous algae 8 17 Large woody debris (LWD)>4"x12"
2 2 Non emergent rooted aquatic 12 18 Clay
3 3 Emergent rooted aquatic 12 19 IS and and/or silt (<0.1")
4 4 Grass 12 20 Coarse sand (0.1-0.2")
4 5 ISedges 13 21 Small gravel (0.2-1")
4 6 (Cockle burs 14 22 Medium gravel (1-2")
6 7 Grape vines 15 23 Large gravel (2-3")
6 8 Willows 16 24 Nery large gravel (3-4")
6 9 Berry vines 16 25 Small cobble (4-6")
5 10 Trees <4" 17 26 Medium cobble (6-9")
5 11 Trees >4" 18 27 Large cobble (9-12")
10 12 Root wad 19 28 Small boulder (12-24")
11 13. |Aggregates of small vegetation dominate <4" 20 29 Medium boulder (24-48")
11 14 _|Aggregates of large vegetation dominate >4" 21 30 Large boulder (>48")
7 15 Duff, leaf litter, organic debris 22 31 Bedrock-smooth
9 16 Small woody debris (SVD) <4"x12" 22 32 Bedrock-rough

 

 

 

Draft — Subject to Change 120
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 143 of 216

 

001044
Chinook Spawning
40 e 1
aed: 709
+08
30 +
7 O07
g
: al +06
i :
:* ioe
g s
5 Los @
g 16+
L
703
io+
+02
5 _
+04
on FO

 

 

 

0 0103 05 0.7 09 1.11315 1.7 1.9 21 2325 2.7 29 313335373941 4345 4749515355 57 59
Velocity (feet/second)

Figure 44. Frequency distribution (bars) and final interim HSC values (red line)
for chinook spawning for velocity from the Klamath River.

Chinook Spawning

 

Bg a a a a a 1
+09
30 -S
+ 08
25 7 + 0.7
w
5
-_ o6 «
: 2+ 3
8 o5 2
Bist 3
a
: +040
uw
10+ 7 os
+02
5 -_
+oO71
o4 +0

 

 

0 01030507091113151719 2123252.7 2931333537394143454749515355575961 63
Depth (feet)

Figure 45. | Frequency distribution (bars) and final interim HSC values (red line)
for chinook spawning for depth from the Klamath River.

Draft — Subject to Change 121
OON OAR WNH =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 144 of 216

001045

Chinook Spawning

120

 

100 +-

o
o
2°
a
Suitability Index

Frequency of Observations
ao
o

he
oa
1

20 +

 

 

 

Small Gravel Medium Gravel Large Gravel Small Cobble
Substrate

Figure 46. Frequency distribution (bars) and final interim HSC values (red line)
for chinook spawning for substrate from the Klamath River.

Chinook Fry

Chinook fry data were collected from the main stem Klamath River below Iron
Gate Dam downstream to Seiad during both 1998 and 1999. A total of 2498
observations were made for depth, 2252 for velocity, and 2300 for substrate and
cover. HSC were developed for depth, velocity, cover type (i.e., no cover, object
cover, instream cover, and combined cover), distance to cover, and relative value
of cover type (i.e., substrate versus vegetation). No cover was defined, as
conditions were the stream contained no form of escape cover. Object cover
was defined as any feature adjacent to the water that proved ‘object’ cover from
predators. Instream cover was defined as any feature within the stream (e.g.,
root snags, large cobble substrates, etc) that produced physical or hydraulic
properties that could be used as cover. Combined cover was associated with
any physical or hydraulic feature containing both object and instream cover
elements.

The frequency distributions of the observed data and final HSC values for
velocity, depth, and cover are provided in Figures 47 to 49.

Draft — Subject to Change 122
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 145 of 216

 

001046
Chinook Fry <55mm
600 1.00
+ 0.90
500 +
N= 2252 poe
+070
400 +
+o.60
$ 300 fos B
E
+ 0.40
200 +
70.20
+020
100 +
+ 0.40
04 + ‘ 0.00

 

 

 

 

oO 02 O4 O06 O8 1 12 14 16 #18 2 22 24 26 28 3 32 34 36 38 4
Velocity (feet/second)

1 Figure 47. Frequency distribution (bars) and final interim HSC values (red line)
2 for chinook fry for velocity from the Klamath River.
3

Chinook Fry <55mm

 

 

 

 

o 02 O04 06 O08 1 12 #44 16°18 2 22 24 26 28 3 32 34 36 38 4

Depth (feet)
4
5 Figure 48. Frequency distribution (bars) and final interim HSC values (red line)
6 for chinook fry for depth from the Klamath River.

Draft — Subject to Change 123
OMAN OoaKRWN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 146 of 216

001047

Chinook Fry

1.2

 

 

0.8

 

 

04

 

 

0.2

 

 

 

 

   

No Cover Object Cover Overhead Cover Object and Overhead Cover
Cover

Figure 49. Frequency distribution (bars) and final interim HSC values (bars) for
chinook fry for cover types from the Klamath River.

The analysis also included an empirical based field assessment that confirmed
habitat use along the stream margins in association with cover versus use of the
main river channel. This was accomplished through a combination of sampling
techniques including direct under water observations, video, and electrofishing
using longitudinal transects both along the stream margin and within the main
river channel.

HSC development also included an assessment of dependency of chinook fry
habitat use dependent on the distance to escape cover. Figure 48 shows the
relationship between chinook fry and distance to escape cover derived from the
field observations.

Note that for the distance to cover component of the habitat analysis, a single
threshold of < 2.0 feet was used for all habitat simulations as described later. As
can be seen in Figure 50, this threshold distance incorporates 90 percent of all
fish observational data.

Draft — Subject to Change 124
—_
COOONOoahRWN —

i Xe
OomnhwWNh—

17
18
19
20
21
22

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 147 of 216

001048

Chinook Fry

 

 

140 90

 

7 80
120 +—

+70

 

~
So
o

+ 60

+50 4

+40

 

 

 

Frequency of Observations
3
Cummulative Percent

+ 30

 

a

o
ee
Ps

40

 

+7 20

 

 

 

 

 

 

 

 

 

 

0 2 4 6 8 10 12 14 16
Distance to Escape Cover

Figure 50. Relationship between frequency of observations (red) and the
cumulative percent of observations (blue) and distance to escape
cover for chinook fry.

In addition, analyses were conducted on the relationship between in-water
escape cover as a function of cover type (i.e., vegetation versus substrate).
Based on the observation data, the relative importance of vegetation escape
cover was set at 1.0 while substrate escape cover was set at 0.17. This reflects
the relatively small proportion of chinook fry found in association with substrate
specific cover compared to the overwhelming number of observations associated
with vegetation cover types. Table 31 provides the interim HSC in-water escape
cover chinook fry.

 

 

 

Table 31. Interim in-water escape cover HSC for chinook fry.
In-Water Escape Cover Component Interim HSC
Vegetation 1.00
Substrate 0.17

 

 

 

 

It should be noted that the field data collection for chinook fry were obtained at a
relatively high flow rates during the first two field seasons. This had the potential
to bias these HSC toward higher flow rate conditions. Chinook fry observations
obtained during spring 2001 field sampling by USFWS field personnel at
substantially lower flow rates, indicate very little bias if any in these HSC.

Draft — Subject to Change 125
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 148 of 216
001049

 

 

 

 

 

 

 

 

 

1 Chinook fry depth and velocity utilization and their association with inundated

2 _streamside vegetation appears to be consistent with the existing chinook fry HSC

3 developed for the study (Tom Shaw, personnel communication).

4

5 Steelhead 1°

6

7 Summertime steelhead 1* observations taken between Iron Gate Dam and

8 Young's Bar during July to October 1999 were used to develop site-specific HSC

9 for depth, velocity, substrate/cover, and distance to escape cover. The bulk of
10 these data were collected from the RRanch and Seiad USU study sites. A total
11. of 192 observations were made for depth, 193 for velocity, and 197 for substrate.
12
13 Springtime steelhead 1+ observations were made during March to May in 1999
14 and 2000 in the reach of river between Iron Gate Dam and Seiad Valley. A total
15 of 158 observations were made for depth, 158 for velocity, and 151 for substrate.
16 The HSC were developed specifically for spring, summer, and the seasonally
17 combined data sets. The spring and summer partitioning of the data was
18 undertaken to reflect changes in habitat utilization associated with both growth
19 and responses to different environmental factors (e.g., temperature regimes).
20 The seasonally combined data were utilized for assessing non-spring and
21 summer conditions. The frequency distributions and final HSC values are
22 provided in Figures 51 to 62.

Spring Steelhead 1+
) i
j
Velocity (feet per second)

23
24 Figure 51. Frequency distribution (bars) and final interim HSC values (red line)
25 for spring time steelhead 1* velocity from the Klamath River.
26

Draft — Subject to Change 126
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 149 of 216

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

 

001050
Spring Steelhead 1+
4
2  Figure52. Frequency distribution (bars) and final interim HSC values (red line)
3 for springtime steelhead 1* depth from the Klamath River.
Spring Steelhead 1+
o8
GFrequency @ Index 7
| 3
i os 8

 

 

 

 

 

 

 

 

 

 

Pe EPP PEP dd i
Rie a Wel PEbiidges

4 Figure 53. Frequency distribution (blue) and final interim HSC values (red) for
5 springtime steelhead 1* escape cover from the Klamath River.
6

Draft — Subject to Change 127
wh =

onan

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 150 of 216

Spring Steelhead 1+

 

 

 

 

 

 

 

 

 

 

 

 

oO o4 12 2 28 36 44 52 6 68 76
Distance to Escape Cover (feet)

 

001051

Figure 54. Frequency distribution (bars) and final interim HSC values (red line)
for springtime steelhead 1* distance to escape cover from the

Klamath River.

Summer Steelhead 1+

 

| J\

 

   

[

 

i

 

  

 

 

 

0 025 05 as 15 2 25 3 35 4 45
Velocity (feet/second)

 

r 0.90
r 0.80

r 0.70

or
Sad

r 0.30
r 0.20
F010

+ 0.00

Figure 55. Frequency distribution (bars) and final interim HSC values (red line)
for summertime steelhead 1* velocity from the Klamath River.

Draft — Subject to Change

128
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 151 of 216
001052

Summer Steelhead 1+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Figure 56. Frequency distribution (bars) and final interim HSC values (red line)
2 for summertime steelhead 1* depth from the Klamath River.
3

Summer Steelhead 1+

OFrequency Ml index

 

5) Trees:
10) Rootwad

|

12) River bank
13) Small gravel
414) Medium gravel
15) Large gravel
18) Small cobble
17) Medium cobble
48) Large cobble
46) Small boulder
21) Large boulder
22)

{

7) Duff, beat Ittter, ete
8) Large woody debris
fLwo)

8) Small woody debria
fswo)
20) Medium boulder

6) Multtister shrubdlke

i ds
i

Escape Cover Type

Figure 57. | Frequency distribution (blue) and final interim HSC values (red) for
summertime steelhead 1* cover from the Klamath River.

NOOK

Draft — Subject to Change 129
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 152 of 216
001053

Summer Steelhead 1+

 

 

 

 

 

 

 

Distance to Escape Cover (feet)

Figure 58. Frequency distribution (bars) and final interim HSC values (red line)
for summertime steelhead 1* distance to escape cover from the
Klamath River.

oR Wh

Combined Steelhead 1+

Combined Stesthead 1+

 

 

 

 

 

 

 

 

 

 

 

00 a2 06 1.0 14 18 22 2.6 3.0 34 38 42
Velocity (feetisecond)

6 Figure 59. Frequency distribution (bars) and final interim HSC values (red line)

x for seasonal combined steelhead 1* velocity from the Klamath
8 River.

Draft — Subject to Change 130
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 153 of 216

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001054
Combined Steelhead 1+
4
2  Figure60. Frequency distribution (bars) and final interim HSC values (red line)
3 for combined steelhead 1* depth from the Klamath River.

Combined Steelhead 1+

 

 

 

GFrequency Milndex

 

 

Frequency

 

 

 

 

 

 

TWWMELTLLIVTIPEL LLL
I GOES

Escape Cover Type

4 Figure61. Frequency distribution (blue) and final interim HSC values (red) for
5 combined steelhead 1* cover from the Klamath River.
6

Draft — Subject to Change 131
—_
OWOONOARWNDY =

NONMNMNMNMNMNMNNNMN A] HA ASee eee
OnrYOnhwWNhM-|DOOONODOAARWND =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 154 of 216

001055

Combined Steelhead 1+

N Fr 0.80
‘= + 0.60

ro.70

 

 

 

 

.

 

=
8

g

 

Cumulative Frequency
Qo
&
Interim HSC index

8

 

2
8

F 0.20

 

Fo10

 

 

 

 

 

   

 

 

 

r 0.00

 

Oand grester3 and greater6 and greaterS and greater 12 and (Sand 1B and 21 and 24 and 27 and Wand 33 and
greater greater greater greater greater greater greater greater

Di: to Esc Cover
catia i tert C= )Cunwlative Frequency = index

Figure 62. Frequency distribution (bars) and final interim HSC values (red line)
for combined steelhead 1* distance to escape cover from the
Klamath River.

Literature Based Habitat Suitability Criteria

Some investigators that have dealt with the inherent problems of HSC outlined in
the discussion above have suggested that ‘enveloped HSC’ are a viable
alternative solution when site-specific HSC are not available or concerns of bias
may invalidate their application. In this context, enveloped HSC are derived by
‘drawing’ a composite HSC that envelops all the observation data or family of
HSC derived from several sources. For example, Bozek and Rahel (1992) found
differences in the suitability and preference (suitability criterial corrected for
habitat biases) criteria of young cutthroat trout between years and between
rivers. They found that composite models (combining data from rivers and years)
provided a practical solution for representing the niche dimensions of depth and
velocity. Jowett (1991) found that using enveloped suitability criteria from four
rivers performed almost as well as stream specific criteria, and very much better
than functions developed at one river and applied to another. Based on these
results, he advocated the use of generalized envelope criteria.

Several authors, conversely, have advocated the use of only site-specific
suitability criteria for describing the realized niche of a particular species and life
stages (e.g., Moyle and Baltz 1985; Schirvell 1986; Gore and Nestler 1988). This
is a reasonable approach where HSC development can be done properly, but the
problems discussed previously are still inherent for site-specific data. In
particular, when flows change or fish competitors/predators change the realized

Draft — Subject to Change 132
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 155 of 216

001056

niche of a species or life stage, this change may not be encompassed in the
potentially “narrowly” defined site specific data (also time, fish density, habitat
availability, and flow specific data). In fact, narrowly defined site-specific curves
frequently perform poorly when applied in locales other than where they were
developed (e.g., Bozek and Rahel 1992; Jowett 1991).

At the present time, properly defined envelop curves appear to be one of the
most practical approaches for describing the realized niche dimensions of
species/life stages where high quality (properly developed) site specific data are
not available (see Dunbar and Ibbotson 2001).

In order to consider other key target species and life stages in the Phase Il
assessments for which site-specific curves were not available, an envelope HSC
development procedure was developed using literature-based HSC. HSC
published for the following species and life stages were evaluated in light of data
collection methods, number of samples, and where possible, type of river system
for which the curves were derived.

Steelhead — Fry
Chinook — Juvenile
Coho — Fry

Coho — Juvenile

A_ systematic procedure was then developed for constructing generalized
envelope HSC. This procedure was tested against the species and life stage
site-specific HSC developed in the previous section.

Envelope HSC Development Procedure

Generalized envelope based HSC were determined from literature based curves
using the following set of assumptions and methods:

1) Regardless of the system size represented by the literature HSC, the
depth and velocity HSC are indicative of measured variations in the
realized niche for a specific life stage of fish. However, irrational
artifacts in the literature HSC (i.e., where zero (0) depths indicated
some amount of suitability) were ignored in developing the curves.

2) HSC for a particular ‘life stage’ represent a range of fish sizes (e.g., fry
= ~30mm through 55mm for chinook) and differences in the functional
relationships for HSC can in part be attributed to differences in size
classes of fish used in the HSC development.

3) Fish (especially fry and juvenile) are known to exhibit shifts in both
depth and velocity utilization as they grow over the size ranges

Draft — Subject to Change 133
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 156 of 216
001057

specified for a particular life stage HSC. This is related to Number 2
above.

4) The utilization of envelope curves has been shown in the literature to
be a valid approach to development and application of HSC in the
absence of site-specific HSC. In general, ‘envelope’ HSC perform
nearly as well as a site-specific HSC and generally better than a single
site-specific curve that is transferred to a different system as noted
above.

5) Available HSC for a given life stage were evaluated in terms of their
functional relationships, known life history traits for depth and velocity
use, and the fish size ranges intended for application of the HSC within
the Klamath River.

HSC that had been published in the literature that were predominantly from the
western United States were assembled and the relationships between velocity
and depth plotted. For each HSC, the type of curve (i.e., utilization, preference,
professional judgment, etc., was noted and the location where the HSC were
developed (if known) for each target species and life stage. Appendix A contains
the bibliographic references for these literature based HSC.

KS SS) Se Re
OOMONODNOAWN-TCDOONDOABRWN —

Utilizing these assumptions and professional judgment, literature-based curves
were used to generate envelope HSC for the species and life stages noted
above. The envelope curves were constructed to represent robust characteristics
of the realized niche for each parameter (i.e., depth and velocity). The following
section of the report highlights data sources and rationale associated with the
HSC for each species and life stage.

Steelhead — Fry

WWNHNNNNNNNN ND
-OOONOORWN-O

32 The source, type, and location of steelhead fry velocity and depth literature HSC
33 considered in the development of the envelope HSC are shown in Table 32.
34
35 ~=Table 32. Source, curve type, and location of steelhead fry HSC used for the
36 development of the velocity and depth envelope HSC.
= Source Curves Location
39 Hosey & Associates (1986) Suitability, Cat | Washington
Hampton (1988a) Utilization, Cat II California
40 Beak Consultants (1985) Utilization, Cat II Oregon
41 USFWS (1987 Probability-of-use, Cat Il; Winter Run US
42 Sanford (1984) Preference, Cat Ill Washington/Oregon
43 USFWS (1998) Trinity River
44

45 Each of these HSC sets for velocity and depth are shown in Figures 63 and 64.
46 The envelope HSC is also contained in each of these figures.

Draft — Subject to Change 134
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 157 of 216
001058

Steelhead Fry

 

[m—Hosey and Assoc (1986) =H (19884) “=="Beak (1985) “© USFWS (1987) ==—Sanford (1984) —="USFWS (1998) =®=Envelope HSC |

 

1.00 4

 

=f YL BXY
LT SX
pnd JV VX SS
- YX SX
\

 

 

 

 

 

TWN
~~

6.00 0.50 1.00 1.50 2.00 2.50 3.00 3.50 4,00
Velocity (feet/second)

 

 

 

 

 

 

Zz
3 Figure 63. Literature based HSC and final envelope HSC for steelhead fry
4 velocity.

Steelhead Fry

 

 

[eemHosey and Assoc (1986) =="Hampton (1988a) =—=—"Beak (1985) —=" USFWS (1987) ==—=Sanford (1984) —==USFWS (1998) = Envelope HSC |

 

1.00

0.90

0.80

0.70

 

0.00 1.00 2.00 3.00 4.00 5.00 6.00
Depth (feet)

Figure 64. Literature based HSC and final envelope HSC for steelhead fry
depth.

|-O0O0ONO MH

—_ —+

Draft — Subject to Change 135
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 158 of 216
001059

 

 

1 Coho-Fry
2
3 The source, type, and location of coho fry velocity literature HSC considered in
4 the development of the envelope HSC are shown in Table 33. In this instance,
5 some sources did not provide depth HSC.
6
7 Table 33. Source, curve type, and location of coho fry HSC used for the
8 development of the velocity envelope HSC.
9
Source Curves Location
Hampton (1988a) Utilization; Cat II California
Bovee (1978) Probability-of-use; Cat II US Western
AEIDC (1981) Cat II Alaska
Sheppard & Johnson (1985a) Cat Il; June New York
Sheppard & Johnson (1985b) Cat Il; October New York
Hampton (1988b) Preference; Cat Ill California
Sanford (1984) Cat Ill Washington/Oregon
USFEWS (1998) Trinity River
10

11. Each of these HSC sets for velocity is shown in Figure 65. The envelope HSC is
12 also contained in the figure.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coho Fry
== ampton (1998a) =="Bovee (1978) ~AEIDC (1981)
Sheppard and Johnson (1985a) “—"Sheppard and Johnson (1985b) "Hampton (1988b)
== Sanford (1984) ===LUSFWS (1998) =@ Envelope HSC
1.00
0.90
0.80
070
0.60
5
a
9 0.50
=
040-4
0.30
0.20 +4
0.10 -
0.00 4
0.00 0.50 1.00 1.50 2.00 2,50 3.00 3.50 4.00
Velocity (feet/second)

15  Figure65. Literature based HSC and final envelope HSC for coho fry velocity.
16

17 The source, type, and location of coho fry depth literature HSC considered in the
18 development of the envelope HSC are shown in Table 34. In this instance, some

Draft — Subject to Change 136
Oak wh —

oo On

11
12
13
14
15
16
17

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 159 of 216

001060

sources did not provide both velocity and depth HSC. Either was used if

provided.

Table 34. Source, curve type, and location of coho fry HSC used for the
development of the depth envelope HSC.

Source Curves Location

Hampton (1988) Utilization; Cat II California

Bovee (1978) Probability-of-use; Cat II US Western

AEIDC (1981) Cat II Alaska

Bustard & Narver (1975) Utilization; Cat Il; Temperature = 7C; Winter B.C.

Sheppard & Johnson (1985a) Cat Il; June New York

Sheppard & Johnson (1985b ‘Cat Il; October New York

Hampton (1988) Preference; Cat Ill California

Sanford (1984) Cat Ill Washington/Oregon
USFWS (1998) Trinity River

Each of these HSC sets for depth is shown in Figure 66. The envelope HSC is
also contained in the figure.

 

 

Coho Fry
|=— Hampton (19982) =—Bovee (1978) ="Sheppard and Johnson (1985a) "Sheppard and Johnson (1985b)
[== Hampton (1998) ===Sanford (1984) =@=_SFWS (1998) =®= Envelope HSC

 

 

1.00 4

0.90

 

 

 

\

 

0.80

  

 

 

  

AAA
As

 

  

\
AV AA

 

HSC Index
o
3

 

 

 

 

 

 

 

2.00 3.00 4.00 §,00 6.00
Depth (feet)

Figure 66. —_Literature based HSC and final envelope HSC for coho fry depth.

Draft — Subject to Change 137
omar onhwhd—

10
11
12

13
14
15
16
17

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 160 of 216
001061

Coho — Juvenile

The source, type, and location of coho juvenile velocity literature HSC considered
in the development of the envelope HSC are shown in Table 35. In this instance,
some sources did not provide either velocity or depth HSC.

Table 35. Source, curve type, and location of coho juvenile HSC used for the
development of the velocity envelope HSC.

Source Curves Location

AEIDC (1981) Cat II Alaska

Hampton (1988a) Utilization; Cat II California

Hampton (1988b) Preference; Cat Ill California

Suchanek et al. (1984a Utilization; Cat II Susitna R., Alaska
Suchanek et al. (1984b Utilization; Cat I! Lower Susitna R., Alaska
USFWS (1998) Trinity River

Each of these HSC sets for velocity is shown in Figure 67. The envelope HSC is
also contained in the figure.

Coho Juvenile

 

== AEIDC (1981) —==Hampton (1988a) Hampton (19886) Suchanek (1984a) “"Suchanek (1984b) ==""USFWS (1998) =@=Envelope HSC |

 

 

1.00

0.90 XX
0.80

 

7 SA NK

0.10

 

0.00 + r T : . ‘
0.00 0.50 1.00 1,50 2.00 2.50 3.00 3.50 4.00

Velocity (feet/second)

 

Figure 67. Literature based HSC and final envelope HSC for coho juvenile
velocity.

Draft — Subject to Change 138
NOOR WN —

8
9g
10
11

12
13
14
15
16
1?
18
19

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 161 of 216
001062

The source, type, and location of coho juvenile depth literature HSC considered
in the development of the envelope HSC are shown in Table 36. In this instance,
some sources did not provide either velocity or depth HSC.

Table 36. Source, curve type, and location of coho juvenile HSC used for the
development of the depth envelope HSC.

Source Curves Location

AEIDC (1981) Cat II Alaska

Hampton (1988a) Utilization: Cat || California

Bustard & Narver (1975) Utilization; Cat Il; Temperature = 7 C; Winter B.C.

Hampton (1988b) Preference; Cat III California
Suchanek etal. (1984a) —_ Utilization; Cat II Susitna R., Alaska
USFWS (1998) Trinity River

Each of these HSC sets for depth is shown in Figure 68. The envelope HSC is
also contained in the figure.

Coho Juvenile

 

[=—Hampton (19884) —___ Hampton (1988b) ==Suchanek (1984a) —==USFWS (1998) —@=Envelope HSC |

‘° } VAN
-—__f f
17 AS

f/. a
“I ,
“TA SN
“tH Ss,
0.00 r r 7 —S~eN

0.00 1,00 2.00 3,00 4.00 5.00 6.00
Depth (feet)

 

1.00

 

 

 

 

°
a

 

 

HSC Index
o
&

 

 

 

 

 

 

Figure 68. Literature based HSC and final envelope HSC for coho juvenile
depth.

Draft — Subject to Change 139
On Ooahwhd =

10
11
12

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 162 of 216

Chinook — Juvenile

001063

The source, type, and location of chinook juvenile velocity literature HSC
considered in the development of the envelope HSC are shown in Table 37.

Table 37.

Source, curve type, and location of chinook juvenile HSC used for

the development of the velocity envelope HSC.

Source

Hampton (1988a)
Raleigh et al. (1986a)
Raleigh et al. (1986b)
Estes & Kuntz (1986)
Raleigh et al. (1986c)
Raleigh et al. (1986d)

Curves

Utilization, Cat II

Suitability, Cat |

Suitability, Cat |

Suitability (Utilization), Cat Il
Utilization, Cat Il; Clear Water
Utilization, Cat Il; Turbid Water

Raleigh et al. (1986) (Burger et al.) Utilization, Cat Il
Raleigh et al. (1986) (Burger et al.) Utilization, Cat Il; Nose Velocity

Bovee (1978)

Reiser (1986); Reiser et al. (1989)

Beak Consultants (1985)
USFS (1989)

Hampton (1988b)
Wampler (1985)
Suchanek et al. (1984a)
Suchanek et al. (1984b)
Suchanek et al. (1984c)
Suchanek et al. (1984d)

USFWS (1998

Each of these HSC sets for velocity is shown in Figure 69.

also contained in the figure.

Probability-of-use; Cat Il
Suitability; Cat Il
Suitability Utilization, Cat II
GAWS (suitability); Cat Il
Preference, Cat Ill
Preference, Cat Ill

Utilization; Cat Il; High Turbidity

Utilization; Cat Il; Low Turbidity
Utilization; Cat Il; Clear Water

Utilization; Cat Il; (Depth curve for

turbid water)

Draft — Subject to Change

Location
California

US

US

Alaska

Alaska

Alaska

Alaska

Alaska
Idaho/Oregon
Idaho

Oregon

US Western
California
Washington
Susitna R., Alaska
Susitna R., Alaska
Susitna R., Alaska
Susitna R., Alaska

Trinity River

The envelope HSC is

140
OoOON OaARWNH =

—

11

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 163 of 216

001064

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chinook Juvenile
[Hampton (1988a) Raleigh (1986a) Raleigh (1986b) » Estes and Kuntz (1988) =="Raleigh (1986c)
[=—=—Raleigh (196d) Raleigh (1988) Raleigh (1986) ~~=Bovee (1978) Reiser (1986)
Beak (1985) USFS (1988) = Hampton (1988b) ‘Suchanek (1984a) Suchanek (1984b)
—— Suchanek (1984c) Suchanek (1984d) USFWS (1998) =@ Envelope HSC
1.00 - i
1
2.00 3.50 4.00

Figure 69.
velocity.

 

Velocity (feetisecond)

Literature based HSC and final envelope HSC for chinook juvenile

The source, type, and location of chinook juvenile depth literature HSC
considered in the development of the envelope HSC are shown in Table 38.

Table 38.

the development of the depth envelope HSC.

Source

Hampton (1988a)

Raleigh et al. (1986a)
Raleigh et al. (1986b
Estes & Kuntz (1986)
Raleigh et al. (1986c)
Raleigh et al. (1986d)
Bovee (1978)

Reiser (1986): Reiser et al. (1989)
Beak Consultants (1985)
USES (1989)

Hampton (1988b)
Wampler (1985)
Suchanek et al. (1984b)
Suchanek et al. (1984c)
Suchanek et al. (1984d)
USFWS (1998)

Curves

Utilization, Cat Il

Suitability, Cat |

Suitability, Cat |

Suitability (Utilization), Cat Il
Utilization, Cat Il; Clear Water
Utilization, Cat Il; Turbid Water
Probability-of-use; Cat Il
Suitability; Cat II

Suitability Utilization, Cat Il
GAWS (suitability); Cat Il
Preference, Cat Ill

Preference, Cat Ill

Utilization; Cat Il; Low Turbidity
Utilization; Cat Il; Clear Water
Utilization; Cat Il; (Depth curve for turbid water)

Draft — Subject to Change

Source, curve type, and location of chinook juvenile HSC used for

Location
California

US

US

Alaska

Alaska

Alaska
Idaho/Oregon
Idaho

Oregon

US Western
California
Washington
Susitna R., Alaska
Susitna R., Alaska
Susitna R., Alaska
Trinity River

141
4
2

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 164 of 216

001065

Each of these HSC sets for depth is shown in Figure 70. The envelope HSC is
also contained in the figure.

Chinook Juvenile

 

 

 

jw Hampton (19882) =Raleigh (1996a) Raleigh (1986b) Estes and Kuntz (1986)

j——=Raleigh (1986c) Raleigh (19864) ——Boves (1978) Reiser (1988)

— Beak (1985) USFS (1989) Hampton (19886) —— Wampler (1935)
Suchanek (1984b) ~Suchanek (1984c) Suchanek (1984d) =® Envelope HSC

 

41.00

 

0.90 4

 

 

0.80 +

 

0.70 +4.

o6o +e

 

 

oso 4H

vol

0.30"

HSC Index

 

 

0.20 4

0.10 -f py

 

 

 

 

 

 

Depth (feet)

Figure 70. _—_Literature based HSC and final envelope HSC for chinook juvenile
depth.

In order to conduct a validation test of the envelope HSC development process,
envelope HSC were also developed for the species and life stages in the
Klamath River for which site-specific HSC were available. These included
chinook spawning, chinook fry, and steelhead 1°. For each of these species and
life stages, the same methodology used to generate the envelope HSC described
above was employed. The results for each species and life stage are provided
below. In the following section of the report, the actual validation test is
discussed.

Chinook — Fry

The source, type, and location of chinook fry velocity and depth literature HSC
considered in the development of the envelope HSC are shown in Table 39.

Each of these HSC sets for velocity is shown in Figure 71 and depth is shown in

Figure 72. The envelope HSC and Klamath site-specific HSC are also contained
in these figures.

Draft — Subject to Change 142
1

ON on

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 165 of 216

Table 39.

001066

Source, curve type, and location of chinook fry HSC used for the

development of the velocity and envelope HSC.

Raleigh et al. (1986)

Campbell & Eddy (1988)

Rubin & Bjornn (1989) DRAFT

Everest & Chapman (1972)

 

rves

Utilization, Cat II Washington
Cape Horn Creek; Cat II Idaho

1966 (Low Grad) | Idaho
Utilization; 1 data; Creek Grad)

Chinook Fry

 

= Rubin and Bjornn (19832)
=H Raleigh et al. (1988)

Campbell and Eddy (1988)
i Envelope HSC

 

—H— Hampton (19888)
—@— Beack (1985)

Raleith et al, (19862)
—t— Raleigh (1986d)
—#— Rubin and Bjornn (198%c)

ti Raleigh etal. (1986b)
—— Hampton (19885)

rubin and Bjornn (1928) Everest and Champman (19728)

 

 

HSC Index

0.00 0.50

Figure 71.

 

1.50 2.00 2.50 3.00 3.50 4.00
Velocity (feat/second)

Literature based HSC, final envelope HSC (bold red), and Klamath

site-specific HSC (bold black) for chinook fry velocity.

Draft — Subject to Change 143
OMONOnAWND =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 166 of 216
001067

 

 

 

Chinook Fry
—# Rubin & Bjorn (1989a) = Hampton (1988) Raleigh et al, (1986) Raleigh et al, (1988)
—W— Beak Consultants (1985) —i—Hampton (1988) —— Campbell & Eddy (1988) Rubin and Bjorn (1989b)
Rubin and Bjornn (1989c) Everest & Ch (1972) Envelope HSC

 

 

 

1.00 4

 

0.90 4

 

 

 

 

0.80 4

0.70 4

 

 

 

Zoe

 

 

0.10 44

 

 

0.00 i ‘ 3.00 4.00 5.00 6.00
Depth (feet)

Figure 72. Literature based HSC, final envelope HSC (bold red), and Klamath
site-specific HSC (bold black) for chinook fry depth.

Chinook — Spawning

The source, type, and location of chinook spawning velocity and depth literature
HSC considered in the development of the envelope HSC are shown in Table 40.

Each of these HSC sets for velocity is shown in Figure 73 and depth in Figure 74.

The envelope HSC and Klamath site-specific HSC are also contained in these
figures.

Draft — Subject to Change 144
1
2
3

—k
OO ON oak

‘4
12
13
14
15
16
19
18
19
20
21
22
23
24

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 167 of 216

001068

Table 40. Source, curve type, and location of chinook spawning HSC used for
the development of the velocity and depth envelope HSC.

Bovee (1978)

Bovee (1978)
Sams & Pearson (1963)

Beak Consultants (1985)

USES (1989)

Estes (1979)

Probability-of-use; Cat Il

Probability-of-use; Cat Il
), Cat Il

Suitability (V=Cat Il; D=Cat I)

), Cat Ii

GAWS (suitability); Cat Il
Preference, Cat Ill

Utilization, Cat II

 

Draft — Subject to Change

Idaho/Oregon

Oregon
Oregon

Alaska

Oregon

US Westem

145
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 168 of 216
001069

 

 

 

 

 

 

Chinook Spawning
——Hampion (19882) —@— Reiser (1906) Raleigh (19862) = Raleigh (1986b) —#— Raleigh (1986c)
—@— Raleigh (1988e} —— Bovee (19786) —Bovee (19788) Sams and Pearson (1963a} Sams (19635)
Raleigh (1986d) w= USFS (1989) = Hampton (1983) == Vogel (1982) WDFW (19878)
~\WDFW (1987¢) ~ Estes (1979) —h— USFWS (1955) = Series?3
1,00 | TF i rr TX
0.90 if \ \-
AK X

 

 

 

 

H&€ Index

 

 

 

 

 

 

 

 

Velocity (feetisecond)

 

4
2 Figure 73. Literature based HSC, final envelope HSC (bold red), and Klamath
3 site-specific HSC (bold black) for chinook spawning velocity.
4
Chinook Spawning

=@—Hampion (1988) = Reiser (1986) —)i~ Raleigh (1886b) i Raleigh (1986c} —@— Raleigh (19968) —— Bovee (19786)

——Beak (1985) —=~ Bovee (19788) Sams and Pearson (1963) Sams and Pearson (1863b) Raleigh (19B6d) == USFS (1989)

i Hampton (19886) 3 Vogel (1982) — Estes (1979) —D— Estes (1954) ir - USFWS (1998) Series 23

 

 

 

1.00 4

 

0.90

 

 

 

 

 

= 0.50

 

 

 

 

 

 

 

 

 

0.00 1,00 2.00 3.00 4.00 5.00 6.00
Depth (feet)

5 Figure 74. Literature based HSC, final envelope HSC, and Klamath site-
6 specific HSC for chinook spawning depth.

Draft — Subject to Change 146
oman onhwhd—

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
2/7
28
29
30

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 169 of 216
001070

Steelhead — 1°

The source, type, and location of steelhead 1+ velocity and depth literature HSC
considered in the development of the envelope HSC are shown in Table 41.

Table 41. Source, curve type, and location of chinook spawning HSC used for
the development of the velocity and depth envelope HSC.

Curves Location

Beak Consultants (1985) Utilization, Cat II Oregon

USFS (1989) US (Western)

Sanford (1984) Preference, Cat Washington/Oregon

Everest & Chapman (1972) Util., Cat. Il; Crooked Fork Creek, Summer Idaho

Bovee (1978) may tail off); Cat II Idaho/Washington

 

Each of these HSC sets for velocity is shown in Figure 75 and depth is shown in
Figure 76. The envelope HSC is also contained in the figure.

Draft — Subject to Change 147
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 170 of 216

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001071
Steelhead 1+

| —e— Beak (1995) —O—LUSFWS (1987) —+—USFS (1989) ——WOFW (1887)

Samford (1984) —i= Everest and Cl (1972c) —©— Bovee (1978) = Envelope HSC
3S
=z
£
8

0.00 1.00 2.00 3.00 4.00 5.00 6.00

Figure 75.

kWh =

1.00 4

0.90 +—

0.80 +——#-

0.70 +-

Depth (feet)

Literature based HSC, final envelope HSC, and Klamath site-
specific HSC for steelhead 1* velocity.

 

 

Steelhead 1+
—#— Hampton (1988) ——Hosey (1988a) Hosey (1986b) — i Reiser (19686)
—— Beak (1985) —S-—USFS (1965) ——Hampton (1988b) —— Samford (1984)
USFWS (19984) Everest and Chapman (1972a) =@=Envelope HSC

 

 

 

 

 

 

0.60 -

 

0.50

HSC Index

 

 

 

0.40 |
0.30

 

 

0.20 E-ks:

|

 

 

0.10 }
0,00 St

0.00

5 Figure 76.
6

 

§.00 6.00

 

1.00 2.00

Velocity (feet/second)

Literature based HSC, final envelope HSC, and Klamath site-
specific HSC for steelhead 1* depth.

Draft — Subject to Change 148
|-OOO™NOORWNDN =

— —i

12
13
14

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 171 of 216

001072

Site-Specific versus Envelope HSC Validation Test

As a validation of the overall concept, assumptions, and specific approach to
development and application of the envelope HSC, we utilized the envelope
curves developed in the previous section for chinook spawning, chinook fry, and
steelhead 1* to model the relationship between available habitat and discharge at
several study sites. The habitat modeling also included the application of the
site-specific HSC developed for the project (see above). Several different study
sites were selected to represent different channel characteristics and proportions
of habitat availability. Figures 77 to 84 show these comparisons.

Deliverance

 

—#— Steelhead - Juv SS —*— Steelhead - Juv EC —®—Chinook - Fry SS ~*~ Chinook - Fry EC |

 

 

 

 

 

Percent of Maximum Habitat

 

 

 

 

 

Figure 77.

2000 4000 6000 8000 70000 42000 14000 16000
Discharge (cfs)

Comparison between generalized and_ site-specific habitat
relationships, chinook fry, and steelhead juvenile life stages at the
Deliverance study site using cross section data.

Draft — Subject to Change 149
kwh —

oan on

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 172 of 216

YellowHouse

 

—#— Steelhead - Juv SS —*— Steelhead - Juv EC —®~ Chinook - Fry SS —=~ Chinook - Fry EC}

001073

 

 

 

 

Percent of Maximum Habitat

 

 

 

 

 

 

6000 8000 10000 12000
Discharge (cfs)

Figure 78. Comparison between’ generalized and _ site-specific

14000

habitat

relationships chinook fry, and steelhead juvenile life stages at the

Yellow House study site using cross section data.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RranchLeft
—w¥- Steelhead - Juv SS —e— - Juv EC
3
a
CI
=
E
a
E
a
o
=
5
i
20
0 r T T T r
0 2000 4000 6000 8000 10000

Discharge (cis)

Figure 79. Comparison between generalized and _ site-specific

12000

habitat

relationships for steelhead juvenile life stage at the RRanch Left

channel study site using cross section data.

Draft — Subject to Change

150
kWwWN

ON on

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 173 of 216

Percent of Maximum Habitat

Figure 80.

Percent of Maximum Habitat

Figure 81.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40 4

 

 

 

 

 

 

001074
Rranch Left Channel
| —* Chinook - Spawn SS —*—Chinook - Spawn EC l

100 5

ao 4

60 \
|

20

0 + T + T +

0 2000 4000 6000 8000 70000 42000

Discharge (cfs)

Comparison between generalized and_ site-specific habitat
relationships for chinook spawning life stage at the RRanch Left
channel study site using cross section data.

RranchLeftSide
’ ae
So —

if

t
0 2900 4000 6000 8000 40000 12000

Discharge (cfs)
Comparison between generalized and_ site-specific habitat

relationships for chinook fry life stage at the RRanch Left channel
study site using cross section data.

Draft — Subject to Change 151
hWNhN

OnNon

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 174 of 216

100

Percent of Maximum Habitat

Figure 82.

100

Percent of Maximum Habitat

Figure 83.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001075
RranchMain
~#-— Steelhead - JuvSS —*—Steelh d- Juv EC]
2000 4000 6000 8000 40000 42000 14000
Discharge (cfs)
Comparison between generalized and_ site-specific habitat

relationships for steelhead 1+ life stage at the Rranch main channel

study site using cross section data.

RRanch Main

 

| —®Chinook - Spawn SS — Chinook - Spawn EC

 

 

 

 

 

 

 

2000 4000 6000 8000 70000
Discharge (cfs)

Comparison between generalized and

12000

site-specific

 

14000

habitat

relationships for chinook spawning life stage at the RRanch main

channel study site using cross section data.

Draft — Subject to Change

152
oOoOmanNonhRWNDY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 175 of 216

001076

RranchMain

—=— Chinook - Fry SS. —=- Chinook - Fry EC

100

 

 

 

 

 

 

Percent of Maximum Habitat

 

 

 

 

0 2000 4000 e000 8000 10000 12000 14000

Discharge (cfs)
Figure 84. Comparison between generalized and_ site-specific habitat
relationships for chinook fry life stage at the RRanch main channel
study site using cross section data.

These results clearly show that the envelope HSC generate habitat results that
are very similar to the site-specific HSC at all study sites. The results for chinook
fry at RRanch main channel had perhaps the largest difference obtained in all the
comparisons. The differences between all of the comparative relationships, even
the worst ones, are generally not sufficient to impact instream flow management
decisions given the similarity in the functional relationship of habitat versus
discharge. This degree of variability in modeling results is also within the range
of variability to be expected from application of physical habitat modeling
approaches applied to the same reach in successive years or in the same reach
by two different investigators (Hardy 1998b). Based on the strength of these
comparative results, we consider that the development and application of
envelope HSC to be a valid approach for the Klamath River in the absence of
site-specific HSC. These results are consistent with other study results
comparing site-specific to generalized HSC discussed and cited above.

Physical Habitat Modeling
In habitat modeling, an appropriate hydraulic model is applied to determine
characteristics of the stream in terms of depth and velocity as a function of

discharge. This information is integrated with habitat suitability curves to produce
a measure of available habitat as a function of discharge.

Draft — Subject to Change 153
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 176 of 216
001077

The general assumption underlying habitat modeling is that aquatic species will
react to changes in the hydraulic environment. This assumption is rooted in
ecological principals and has been demonstrated to be valid in applied research
(Stalnaker et al. 1995; Nehring and Anderson 1993; Bovee et al. 1994: Jager et
al. 1993: Jowett 1992; Railsback et al. 1993; Studley et al. 1995). These
changes in hydraulic properties are simulated for each computational cell within
each cross section throughout the study reach. The stream reach simulation
takes the form of a multi-dimensional matrix of the calculated surface areas of a
stream having different combinations of hydraulic parameters (i.e., depth,
10 velocity, and channel index), as illustrated in Figure 85. This figure shows the
11. generalized representation of a segment of river for a series of transects that
12 define a grid of habitat cells with their associated attributes of depth, velocity and
13 channel index (i.e., substrate and cover). These cells represent the basic
14 computational elements used by the habitat programs to derive relevant indices
15 of available habitat. Depth and velocity attributes for each computational cell
16 vary with simulated changes in discharge, and can result in changes in the
17 amount and quality of available habitat.

OONODOAKRWDNY =

 

 

 

 

 

18

19 Figure 85. Conceptual representation of a stream reach by computational cells
20 with attributes of depth, velocity, and channel index used in habitat
21 modeling.

22

Draft — Subject to Change 154
NOOR WN —

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
29

26
ai
28

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 177 of 216
001078

HSC are used to describe the adequacy of various combinations of depth,
velocity and channel index conditions in each habitat computational cell to
produce an estimate of the quantity and or quality of habitat in terms of surface
area. This measure in its most generic sense is referred to as weighted usable
area (WUA) and is expressed in terms of units of square feet per 1000 linear feet
of stream. WUA is computed within the reach at a specific discharge by the
following equation:

2 AC,

 

WUA =
Reach Length (1000's feet)
Where:
Ai= Surface area of cell i,
Ci; = Combined suitability of cell ; (i.e., composite of depth, velocity and

channel index individual suitabilities).

The combined or composite suitability of the cell is derived from the aggregation
of the individual suitabilities for depth, velocity, and channel index based on the
simulated depth, velocity and channel index attributes within a habitat
computational cell. The individual suitabilities for depth, velocity and channel
index are obtained from the corresponding species and life stage HSC. This is
illustrated in Figure 86.

 

 

 

 

 

Figure 86. Calculation of component suitability index values for depth, velocity
and channel index which generates the WUA versus discharge
function for a species and life stage

Draft — Subject to Change 155
—
OOONO OAK WN =

PRABRADHRARHRWWWWWWWWWWNNNNNNNNNN ABA BSBRRRA-
AOAKWNAOOAODANAAAWNHA COON DAAARWNHAOOANDAKRWDN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 178 of 216

001079

Composite suitabilities can be computed by a number of methods. The most
common are the multiplicative, geometric mean, or limiting value approaches.
However, as will be discussed below, alternative methods can be used to meet
specific modeling objectives. Although there are some differences between the
implementation details used for either one- or two-dimensional habitat modeling,
the approaches are conceptually the same. The specific habitat modeling
approaches used in these studies are detailed in the following sections.

One-dimensional Cross Section Based Habitat Modeling

This section of the report outlines the specific technical approach and study
results for habitat modeling using the USGS/USFWS 1-dimensional cross section
data. The first analytical requirement once the hydraulic model calibration and
simulation results were obtained (see above) is the appropriate weight to be
associated with the results for each cross section. This weighting of individual
cross sections is used to estimate the habitat at the reach level based on the
habitat mapping results and is described in the next section.

USGS/USFWS Study Site Weightings for Reach Level Habitat Results

Table 42 indicates site locations and the number of cross sections collected by
mesohabitat type within the two reach level segments represented by these data.
These weightings were used as the basis to obtain both study site specific and
reach level habitat results using USGS/USFWS cross section based data for the
first two river reaches (i.e., Iron Gate to Shasta River, and Shasta River to Scott
River).

Weightings were determined based on the longitudinal distance for each habitat
type as a percent of the total reach length. The data in Table 42 were produced
by USGS/USFWS from their habitat mapping results and provided to USU.

The USGS/USFWS one-dimensional hydraulic simulation results were used in
conjunction with the HSC to predict available habitat as a function of discharge at
each of the USGS/USFWS hydraulic modeling study sites. Results for specific
hydraulic study sites were aggregated to the reach level based on the weighting
in Table 42.

Draft — Subject to Change 156
i
OMNWDOAAWNH-VDVOAONDOOA

20

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 179 of 216

001080

Table 42. Weighting of cross sections for each study site based on summary
habitat mapping results.

 

 

 

 

 

eqme ron toate lo-cnasta River
ow Slope (LS) Moderate Slope (MS) Pool
‘Channel 1 ain ‘Channel 1 Main Channel Type Main Total
Study Site Transect Percent Study Site ransect Percent Study Site Transect Percent Precent
fanch . 70 Franch 3 70 Rranch 3 a4
RRanch 7 4.0 KRCE 2 4.0 KRCE 5 44
KRCE 3 4.0 Cotton 4 4.0 KRCE 6 44
KRCE 4 4.0 Yellow 4 4.0 Cotton 2 44
Cetten 5 4.0 Yellow 5 4.0 Cotton 3 44
Catton 6 4.0 Yellow 1 44
Catton 7 4.0 Yellow 2 44
Yellow 6 4.0 Yellow 3 44
Yellow 7 4.0
Cc ttr | °c | io | [ Toa T 5 T oo | fT Totar T = T= Too |

 

Note: Colton Transect 7 and Yellow Transect 0 are hydraulic controls - no weighting value.

ee Slope (MS) MH Pool
Channel Type Split/ Mayor
Study Site |_iransect J Percent |

None

    

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

seach q O4
RRanch 3 04
RRanch 4 o4
RRanch SA, 0.4
L Total | 4 | 15 Bg Total | 0 | ie | Jatal I 1 J 10 7 25 4
MH iLow Slope (LS) MH Moderate Slope (MS) MH Poot
‘Channel Type Side/Minor Q ‘Channel Type ide/Minor Q Channel Type Side/Minor
Study Site Study Site L__ifansect J Percent _ | Study Site
KRCE 3A, 0.8 KRCE 1A 4.0 KRCE 2k 2.0
KRCE 44, 0.5
| Total | 2 | 7.0 i tI ical | 1 | cs | Total t 1 ft 20 =f 40
Grand Total 100.0
MHT jLow Slope (LS) MHT Moderate Slope (MS) MHT Pool
Channel T: ain ‘Channel Ty Main Channel Type Main
study Site transect J Percent | study Site transect J Percent | jtudy Site transect J Percent] Precent
Deliverance 1 2.3 Deliverance Z 42 Deliverance 3 85
Trees of Heaven 3 9.3 Deliverance 3 4.2 Deliverance 6 85
Brown Bear 4 3 Trees of Heaven 1 4.2 Trees of Heaven 5 a5
93 Trees of Heaven 2 42 Trees of Heaven 6 65
9.3 Brown Bear 5 4.2 Brown Bear 2 a5
9.3 —_ 4.2 Brown Bear 3 6.5
Cc tor Jo FT oo J [ Total T 5 To Jf Toa | o T oo woo y
l ‘rand Total l 700.0 ]

Fry Life Stages - Escape Cover Dependent Modeling

Field observations and the analysis of data described in the section on HSC
development clearly showed a strong association by fry life stages for both
specific types of cover and distance to cover. USU conducted a number of initial
habitat modeling runs using different HSC criteria and different approaches to
illustrate the various methods that could be used to derive the composite
suitability factor. The Technical Team reviewed simulation results involving
these potential approaches. Based on the technical evaluation of the various
simulation results, the Technical Team (and USU) determined that the best
approach for representing the observed behavior of fry in the Klamath River was
to calculate available habitat using an escape cover based channel index coding
scheme in combination with a modification to computational algorithm of the
standard habitat model within PHABSIM (i.e., HABTAE).

Draft — Subject to Change 157
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 180 of 216

001081

The channel index coding scheme used the following format:
XYZ
Where:

= A numerical value between 1 and 22 representing the vegetation and
substrate coding scheme adopted for the study.

= A numerical value between 1 and 4 representing the cover type coding
scheme adopted for the study.

= A numerical value that was 1 if the cell was within 2.0 feet of cover or 0
otherwise.

Escape cover modeling was implemented by designating cover codes at each
vertical for each cross section based on field mapping. During field data
collection, the distance to cover and type of cover was noted for each cell.
Distance to cover was coded as ‘1.0’ as long as a vertical (or cell) along a
particular cross section was within two feet of escape cover. Otherwise, the
cover component was set to ‘0.0’. Therefore, for any vertical (or cell) that was
more than two feet from suitable escape cover, no habitat value would be
assigned regardless of the relative suitability for depth or velocity. This restriction
on distance to escape cover was empirically determined from field data
collections on fry life stages within the main stem Klamath River as noted
previously in the section on HSC development. These cover codes for all cross
sections were provided to USU and subsequently used in the habitat analyses for
these life stages.

If a cell was more than two feet from escape cover, the composite suitability of
the cell was set to 0.0 (i.e., no habitat). If a cell was found to be within two feet of
escape cover, then the composite habitat suitability value (CSI) for each cell was
computed using the geometric mean of the individual suitabilities associated with
velocity, depth, and type of escape cover. This value was then modified by
whether the escape cover was substrate (0.17) or vegetation (1.0) (i.e., a cover
type modifier). The composite suitability for a given habitat computational cell if it
was within two feet of appropriate cover was determined by the following
equation:

CSI = (Depthg) * Velocitys; * Covers))'* * Cover Type Modifier

In order to implement this equation, USU modified the existing version of the
HABTAE model within PHABSIM to allow a fourth variable (i.e., cover type
modifier) to be read from the HSC input file and utilized in the computation of
composite suitability for a cell. Tne HSC for substrate allowed incorporation of
the two-foot escape cover directly into the coding scheme and therefore did not
require any additional information. Program modifications required both an
increase in the array sizes for HSC input data to accommodate the combined

Draft — Subject to Change 158
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 181 of 216

001082

substrate and distance to escape cover channel index coding scheme as well as
a modification to the analytical subroutine in HABTAE that computes the
composite suitability to accommodate the fourth variable in the manner described
above. Prior to application of the modified algorithm, QA/QC of model output
was checked against test data sets analyzed in spreadsheets.

Once these modifications had been implemented and simulation results available
for additional review, the Technical Team met with USU at the Trees of Heaven
study site. The flow rate at the study site for that day was used to simulate the
distribution of the composite suitability at each cross section. The Technical
Team then located each cross section within the study site and reviewed the
predicted spatial locations for suitable cells at each cross section as a field
validation of the modeling approach. This field based review showed overall
excellent agreement between predicted and observed locations of suitable
habitat at that flow rate.

Steelhead 1° Habitat Modeling

Based on comparisons between observed and predicted habitat utilization using
a variety of computational approaches with combinations of depth, velocity,
substrate, cover, and distance to cover, the best results for steelhead 1+ were
obtained using only the geometric mean of the depth and velocity HSC. The
composite habitat suitability for all simulations for a cell was derived from the
geometric mean of the individual suitability’s associated with velocity and depth
as follows:

CSI = = (Depthg * Velocitys))”7
The opportunity for assessing steelhead 1* habitat simulations in the field was
not possible. The Technical Team did an “office” examination of the simulation
outputs.
Salmon Spawning Habitat Modeling
Chinook spawning was computed based on suitable values for depth, velocity,
and substrate size with no escape cover or other distance constraints. The
composite suitability for a given cell was computed as the geometric mean of the
individual suitability’s associated with velocity, depth, and type of channel index
(i.e., substrate) as follows:

CSI = = (Depths) * Velocitys, * Substrates)"

Habitat Modeling Implementation

Habitat modeling was undertaken using a modified version of the HABTAE
program in PHABSIM developed at USU. The modification of the HABTAE

Draft — Subject to Change 159
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 182 of 216

001083

program involved the use of a fourth HSC category in HSC input file structure
and modification of the algorithm that computes the composite suitability values.
This allowed implementation of the desired modeling approach for fry not
available in the original version. Chinook spawning and all juvenile life stages
were analyzed using the substrate coding for the channel index, while all fry life
stages relied upon substrate, distance to cover, and cover type coding as
described previously.

Evaluation of Study Site Specific Habitat Modeling Results

The Technical Team undertook an extensive review of the simulation results on a
cross section-by-cross section basis for chinook fry, steelhead 1+, and chinook
spawning. This review included an evaluation of the simulation results compared
against field observations in terms of location and quality of depth, velocity,
substrate, cover, distance to cover, and combined suitabilities. This included
location of redds within study sites at or adjacent to cross section locations.
Overall, the modeling results were found to match the observed distribution of
habitat use for these species within the Klamath River based on the data and
extensive experience of the field biologists involved on the Technical Team. This
provided a field validation of the results.

River Reach Level Habitat Modeling Results

The reach level habitat versus discharge relationships for each species and life
stage as well as the corresponding relationships normalized in terms of each
species and life stage percent of maximum habitat are provided in Figures 87
and 90. As was noted previously, these habitat results integrate the availability
of different mesohabitat types according to the proportion that they occur through
each of the river reaches. The two river reach segments represented by the one-
dimensional habitat modeling (PHABSIM) are Iron Gate to the Shasta River and
Shasta River to the Scott River.

Draft — Subject to Change 160
WN =

oOonNon

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 183 of 216
001084

All Species WUA Iron Gate to Shasta

 

—*—Chinook - Fry “Chinook - Juv ='=Chinook - SpawnKla “=*=Coho- Fry =Coho - Juv

I ihead - Fry d- SprJuv -SumJuv = lhead- ComJuy © Foodprod
$000

8000

ed
Thal | |

 

o 1000 2000 3000 4000 5000 6000 7000 8000
Discharge (cfs)

Figure 87. Relationship between available habitat and discharge for each
species and life stage in the Iron Gate to Shasta River reach.

All Species WUA Normalized Iron Gate to Shasta

 

|~#=Chinook- Fry =a Chinook - Juv == Chinook - SpawnKla =="Coho - Fry Coho - Juv
| = Fry =; d - Sprluv Hl SumJuy —* ComJuvy = Foodprod

Percent of Maximum Habitat

 

0 1000 2000 3000 4000 5000 6000 7000 8000
Discharge (cfs)

Figure 88. Relationship between percent of maximum habitat and discharge
for each species and life stage for the Iron Gate to Shasta River
reach.

Draft — Subject to Change 161
oR Wh =

—_
ooOo~ ®

11
12

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 184 of 216

Figure 89.

Figure 90.

001085

All Species WUA Shasta to Scott

 

 

 

 

 

 

 

 

 

 

 

 

 

— Chinook - Fry wai Chinook - Juv =<="Chinook - SpawnKla “Coho - Fry == Coho -~ Juv
= -Fry ae = Sprduy =SumJuy ste. =ComJuv =" FoodPto
8000
7000
= 9000 4
é
2000 Hon
4000 eat.
Eso
2
Bie
1000
0
o 2000 4000 6000 8000 70000 12000 44000 16000
Discharge (cfs)
Relationship between available habitat and discharge for each
species and life stage in the Shasta River to Scott River reach
(one-dimensional modeling).
All Species WUA Normalized Shasta to Scott
—#— Chinook - Fry =f Chinook - Juv =2Chinock - Spawnkla “="=Coho - Fry =Coho - Juv |
— - Fry mbes: - Sprduv ~ SumJuv =e. -ComJuvy =" FoodPro
100
90
80
70
.
5
E50
=
S
- 4
Eis

 

0 2000 4000 6000 000 10000 12000 14000 16000
Discharge (cfs)

Relationship between percent of maximum habitat and discharge
for each species and life stage for the Shasta River to Scott River
reach (one-dimensional modeling).

Draft — Subject to Change 162
oOomanrNonhwh—

17
18
19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 185 of 216

001086

Two-dimensional Based Habitat Modeling

The two-dimensional based habitat modeling paralleled the application of the
PHABSIM modeling described above. However, due to the spatial nature of the
intensive study site data a more refined habitat analysis was possible compared
to the cross section based approach. This is described in this section of the
report.

USU Study Site Weightings for Reach Level Habitat Results

The USGS/USFWS field based habitat mapping results were overlaid on the
orthrophoto of each study site. GIS was then used to assign each node in the
computational mesh the appropriate mesohabitat classification. An example of
this at the RRanch study site is illustrated in Figure 91. USGS/USFWS 1-
dimensional cross section locations have also been overlaid for reference.

 

Figure 91. Example of the overlay of field based habitat mapping results on
the RRanch study site used as a basis to assign habitat type
attributes to each computational node element.

The mesohabitat mapping results were used to compute the total surface area
for each habitat type associated with each of the five river reaches. The surface
area of each mesohabitat type that was computed at the reach level was used to
assign appropriate weighting factors to each computational node element. Table

Draft — Subject to Change 163
OnK ON =

10
11
12
13
14
15
16
17
18
19

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 186 of 216
001087

43 provides the starting and ending river miles for each of the five river segments
and the proportion of available mesohabitats within each segment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 43. Starting and ending river miles for each river segment and
proportion of available mesohabitat types within each segment.
Iron Gate Dam|Shasta River |Scott River to |Salmon River to|Trinity River
Segments to Shasta to Scott River |Salmon River [Trinity River to Estuary
River
Starting Mile 0.00 13.45 46.94 125.23 148.10
Ending Mile 13.45 46.94 125.23 148.10 194.07
Segment Length (mi.) 13.49 33.49 £8.29 22.0f 40.97
Mesohabitat
Main Channel Percent Percent Percent Percent Percent
LS 35.03 25.42 13.13 10.64 22.34
MS 20.93 19.62 16.32 11.84 12.63
Ss 3.38 7.38 7.83 6.84 1.33
P 40.66 46.61 60.21 70.18 61.24
RUN 0.00 0.97 2.51 0.49 0.96
POW! 0.00 0.00 0.00 0.00 1.50
UNKNOWN 0.00 0.00 0.00 0.00 0.00
Totals 100.00 100.00 100.00 100.00 100.00
Mesohabitat
Side Channel Percent Percent Percent Percent Percent
LS 22.18 28.37 29.31 31.56 37.96
MS 24.60 23.70 14.13 21.11 16.55
ss 0.00 4.52 10.58 7.35 0.00
P 45.46 43.41 35.45 39.98 45.49
RUN 7.76 0.00 1.71 0.00 0.00
UNKNOWN 0.00 0.00 8.82 0.00 0.00
Totals 100.00 100.00 100.00 100.00 100.00
Mesohabitat
Split Channel Percent Percent Percent Percent Percent
LS 58.59 20.97 50.55 0.00 39.09
MS 29.37 26.12 32.66 0.00 37.34
ss 0.00 17.73 8.80 0.00 0.00
P 12.03 35.17 7.99 0.00 23.56
RUN 0.00 0.00 0.00 0.00 0.00
UNKNOWN 0.00 0.00 0.00 0.00 0.00
Totals 100.00 100.00 100.00 0.00 100.00

 

 

Assigning both the habitat type and proportional weight to each computational
node element allowed the total habitat versus discharge relationships at the
reach level to be computed directly from the habitat modeling results. Study site-
specific habitat versus discharge relationships were also computed by assigning
the node specific weighting factors a value of 1.0. This essentially computes
habitat for the study site without proportioning the habitat availability to the reach
level. In both instances, the weighting factor multiplies the area associated with
each computational node to scale the results to the appropriate reach level or
site-specific level.

Fry Escape Cover Modeling

Draft — Subject to Change 164
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 187 of 216

001088

The spatially explicit substrate and vegetation mapping for each of the study site
was overlaid on the computational mesh and utilized to assign substrate and
vegetation codes to every node in a manner similar to that described above for
assigning mesohabitat attributes. This was accomplished using GIS. Based on
the codes for either substrate or vegetation classes that were considered suitable
for fry escape cover (i.e. HSC values were not 0.0), the distance to the nearest
escape cover and the type of cover was computed for every computational node.
A radial search algorithm was adopted for this purpose and computed within the
GIS. In addition, the bed elevation associated with the location of the cover node
was also recorded. This permitted the habitat modeling algorithm for fry to
compute the depth of the cover element at the specified flow rate. These data
were then exported for integration with the hydraulic solution properties (depth
and velocity) data in the habitat modeling system developed by USU.

At a given flow rate, for each node, the integrated data sets included the x and y
location, area for the node, bed elevation, simulated depth and mean column
velocity, substrate and vegetation code of the node, habitat type, node weighting
factor, distance to nearest escape cover, type of escape cover, and the elevation
of the cell containing the escape cover. Other data such as temperature and drift
size densities associated with the bioenergetics modeling are described in that
section of report.

An algorithm to compute available habitat using these data and the HSC
described previously was developed at USU specifically for this project. The
algorithm uses the HSC for fry (or other) life stages to evaluate whether an
existing node is within the user specified distance threshold for escape cover
(e.g., two feet) and then determines whether the actual node containing the
escape cover at that flow rate meets a specified minimum depth threshold (i.e.,
set at 0.4 feet for fry in this study). This depth criteria threshold was implemented
to ensure that a cover element contained sufficient depth to allow access by fry
to the escape cover at that simulated flow rate.

If both of these criteria are met, then the combined suitability of the node is
computed from the geometric mean of the node depth, velocity, and cover type
individual suitabilities. The combined suitability of the node is then adjusted by
the cover type modifier derived form whether the cover element contained
vegetation (i.e., suitability of 1.0) or substrate (i.e., suitability of 0.17). Otherwise,
the habitat value of the node is set to zero.

This is computationally similar to the habitat modeling approach described for fry
using the 1-dimensional PHABSIM approach. It differs however in that the
distance to cover is computed from a radial search in all directions and
incorporates an explicit depth threshold for the cover ‘cell’ (or node).

Draft — Subject to Change 165
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 188 of 216

001089

Steelhead 1° Habitat Modeling

Steelhead 1° modeling followed the same computational steps as described for
this life stage using the 1-dimensional PHABSIM based modeling. Calculations
were made on a node-by-node basis and the habitat modeling algorithm
developed by USU incorporated this ‘standard’ modeling approach as the default
option. A variety of alternative modeling options that incorporated distance to
cover, and different combinations of depth, velocity, substrate, etc were also
explored before using the specific approach described above for this study. This
approach was selected based on comparisons between the simulated quantity
and quality of available habitat and fish observation data at study sites.

Salmon Spawning Habitat Modeling

Chinook spawning habitat was computed on a node-by-node basis from the HSC
values for depth, velocity, and substrate size with no escape cover or other
distance constraints. This is equivalent to the approach taken with the 1-
dimensional PHABSIM data sets. The composite suitability for a given node was
computed as the geometric mean of the individual velocity, depth and channel
index (substrate) suitability’s as described previously.

HSC and Habitat Modeling Field Validation

Habitat simulations for each species and life stage were initially conducted at
each study site without any reach level weightings (i.e., node weight values =
1.0). These site-specific habitat simulations were utilized at each intensive study
site to empirically validate the HSC and in particular, to validate the habitat
modeling results. For any species and life stages evaluated in the habitat
modeling for which actual fish observations were available, a comparison
between fish location and habitat modeling results was undertaken. This
comparison represents an empirically based validation of the habitat modeling
results.

Field data collections undertaken by state, federal, and tribal biologists in support
of the Phase II work were provided to USU. These data delineated the spatial
location of specific species and life stages and the flow rate at which the data
were observed. Several flow rates were typically sampled at each study location.
The number of fish observations also varied by date, location, species, and life
stage. All available fish observation data were utilized for the comparisons.
These data were used to overlay the fish locations on the orthophoto’s at each
study site and were represented as color circles on the images.

Draft — Subject to Change 166
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 189 of 216

001090

The simulated combined suitability at all nodes associated with a particular flow
rate was used to generate contours of suitable habitat between 0.00001 and 1.0
to overlay the spatial distribution of predicted habitat at each study site. Setting
the lower threshold at 0.00001 eliminated completely non-suitable conditions
from the contour overlays of habitat. In the following figures, nodes with
combined suitability less than this lower threshold are therefore ‘transparent’ and
the underlying image of the river is visible.

It should be noted when examining these results that the computational mesh for
each study site does not encompass the extreme upstream or downstream
sections of the visible river in each orthophotograph. Some fish observations
shown at the extreme upstream and downstream sections in the images are in
fact outside the ‘model spatial domain’ and modeling results should not be
interpreted as providing no habitat values in these areas. These circumstances
are noted where appropriate in the figure legends.

Care should also be taken when comparing predicted habitat quality and fish
observations. In several instances, observed flow rates associated with fish
collections are not identical to the flow rates associated with the habitat
simulations used in comparisons. This is noted where appropriate in the figure
legends. It should be also be understood that the flow depicted in the imagery
(flow when aerial photos were flown) is not always near the flow magnitude used
in the modeling comparisons. Therefore, modeled stream boundaries (i.e., edge
of water) and fish locations may be higher or lower than the water depicted in the
images. This is readily apparent in some instances where fish appear to be
located on ‘dry ground’. It is also important to realize that fish observations
occurred only within small sections of the study sites. Therefore, suitable habitat
that contains no fish observations typically occur because no sampling occurred
in these areas. Finally, it should be noted that fisn observation data shown in the
comparisons also contain observation data not utilized in the development of
site-specific HSC and therefore actually represent both verification as well as
validation data.

Chinook Spawning

Figures 92 through 99 show predicted habitat suitability (i.e., combined suitability
at each node) versus the spatial location of chinook spawning redds at different
flow rates for various study sites where observation data was available. It is
clear from an examination of these results that there is generally excellent
agreement between predicted and observed spatial distribution of redds at
different flow rates and locations within the main stem Klamath River. Note in
Figures 91 and 92 that a few redd locations were found in a ‘patch’ of stream
(upper right center) that the model indicates is not suitable (i.e., no color). This
area has substrate delineations that are too coarse for chinook spawning in the
model although the depths and velocity were suitable. Field biologists indicate
that this area has ‘small patches’ of suitable gravel behind large substrate

Draft — Subject to Change 167
Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 190 of 216
001091

elements that are utilized for spawning (USFWS, personnel communication).
These small patch sizes were not incorporated into the substrate polygon
mapping at the study sites described previously.

Draft — Subject to Change 168
001092

=a BBB
OONOAFPWNM- COON OORWN =

NN PD PO
WN - oO

NM NN DN
NO

wh hd
owoe

Ww ©
Wh —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 92.

1.000
0,900
0.800
0.700
0.600
0.500
0.400
@.300
0.200

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 191 of 216

0100 (ae

4 0.000

 

Suitability of predicted habitat versus observed spawning locations for chinook within the Rranch
study site at approximately 1300 cfs.

Draft — Subject to Change

169
001093

aA BBB
OONOAFPWNM- COON OORWN —

NMNMN RD bP
oaohkwnh-o

NN
“oO

28
29
30
31
32
33

Figure 93.

 

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 192 of 216

0.900
0.800
0.700
0.600
0,500
0.400
0.300
0.200
0.100
0.000 |

 

Suitability of predicted habitat versus observed spawning locations for chinook within the Rranch

study site at approximately 1377 cfs.

Draft — Subject to Change

170
001094

-A BBB
OOANOANFWNM- COON OORWN —

NMNMNN PD bP
oakwn-o

 

 

 

 

LL]

 

 

 

 

 

 

 

 

 

 

 

 

Figure 94.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 193 of 216

0.700

010

 

Suitability of predicted habitat versus observed spawning locations for chinook within the Rranch
study site at approximately 1765 cfs.

Draft — Subject to Change 171
POP hNAS A Aa Aa So SS OO
N-OOOANDOTBRWON-OOONOaAKRWN =

WOWWNNMNMNN ND hd
—-OOONOnARW

WOWWWwWwW
Oak WN

37
38
39
40
A
42
43
44
45
46

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 194 of 216

001095

In the previous three images, the highly suitable habitat to the lower right of the
island is know to contain spawning redds (USFWS, unpublished field
observations) although these redd locations were not surveyed in the collections.

 

Figure 95.

Suitability of predicted habitat versus observed spawning locations
for chinook within the Trees of Heaven study site. Fish collections
were made at approximately 1300 cfs and habitat simulations are
shown for 1123 cfs. This accounts for the apparent lack of
predicted habitat at redd locations at the center right channel
location.

Draft — Subject to Change 172
oOhWNhN =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 195 of 216
001096

Combined
7.000

o.900
0 800
0. 700
0.600
6.500
0.400
0.300
0.200
0.400
6.000

  

Figure 96. Suitability of predicted habitat versus observed spawning locations
for chinook within the Trees of Heaven study site. Fish collections
were made at approximately 1520 cfs.

Draft — Subject to Change 173
—_- —k. —
NO -|-OoOOONODOaARWNDN —

13
14
15
16
17
18
19
20
21
32
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
A
42
43
44
45
46

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 196 of 216

001097

 

Figure 97.

Suitability of predicted habitat versus observed spawning locations
for chinook within the Trees of Heaven study site. Fish collections
were made at approximately at 1765 cfs. The simulated habitat is
at 1629 cfs.

Draft — Subject to Change 174
Kk SS) Be SS,
OOMONODNOAWNM-TCDOON OD OABRWN —

NO NO
-+0O

WWWWHWWWNHNNNNNND PY
OnhRWN-OOAOAN OA aAKRWPDY

37
38
39
40

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 197 of 216

Combined
7.000

9.900
0.600
6.700
0.600
0.500
0.400
8.300

1 6.200

+6700
6.000

Figure 98.

 

001098

Suitability of predicted habitat versus observed spawning locations
for chinook within the Trees of Heaven study site. Fish collections

were made at approximately 2048 cfs.

Draft — Subject to Change

175
001099

ND — —) -8 28 3) 3 -§ 3 3
COON OO WN-COONOQahRWN =

NO BNO
N —

NNN DY Nh
NOOR ©

28
29
30

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 198 of 216

 

Figure 99. Suitability of predicted habitat versus observed spawning locations for chinook within the Seiad study site.

Fish collections were made at approximately 2700 cfs

Draft — Subject to Change

176
—S SSS) Se SO OS,
OOMONODNOAWNY- COON DOABRWN —

NO NO
-+O

NO
NO

WOWWNNMNMNN ND bd
—-OOOnNOnKRW

QOwWWWWWWW
OaANOaAARWPND

40
A
42
43
44
45
46

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 199 of 216
001100

The simulation results shown above demonstrate that the habitat modeling works
extremely well over a wide range of observed discharges and across a variety of
study sites with very different habitat availability features. Based on these results
we place a high degree of confidence in these modeling results.

Chinook Fry
Figures 100 through 106 show predicted habitat suitability (i.e., combined

suitability at each node) versus the spatial location of chinook fry collected at
different flow rates for various study sites where observation data was available.

   
 
 
  
  
  
  
 
 
 

Combied (ape eo
7-000 in be,

 

0.900
0.800
0.700
0.600
0,600
0.400
0.300
0,200
0100
0,000

  

Figure 100. Suitability of predicted habitat versus observed fry locations for
chinook within the Rranch study site. Fish collections were made at
approximately 5230 cfs.

Draft — Subject to Change 177
SS a) A
OONODOAWN-TCDOONDOABRWN —

WWNHNNMNNNNNNM ND
-OOONOORWN-O

WOW Oo
&WND

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 200 of 216
001101

Combined
4.000

   
  
  
  
  
  
  
  

0.900
4 0.800
0.700
0.600
0.500
0.400 ,
0.300
0.200 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 101. Suitability of predicted habitat versus observed fry locations for
chinook within the Trees of Heaven study site. Fish collections
were made at approximately 5190 cfs.

Draft — Subject to Change 178
SS SS) A A
OOMONODNOAWN-TCDOONDOABRWN —

WWNHNNNNNNNN ND
-OOONOORWN-O

32
33
34
35
36
37
38
39
40
A
42
43
44
45
46

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 201 of 216

Combined
4.000

0.900
0.800
0.700
0.600
0.590
0.400
0.300
0.200
0.700
J 0.000

 

Figure 102.

001102

 

Suitability of predicted habitat versus observed fry locations for

chinook within the Trees of Heaven study site.
were made at approximately 6000 cfs.

Draft — Subject to Change

Fish collections

179
SS SS) A
OOMONMODNOAWN-TCDOON OD OABRWN —

NO NO
-+0O

N
NO

WWNNMNMNN ND hd
—-OOONOnARW

WOWWWWWwW
Ono ah WN

39
40
41
42
43

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 202 of 216
001103

 

Figure 103. Suitability of predicted habitat versus observed fry locations for
chinook within the Orleans study site. Fish collections were made
at approximately 3350 cfs. Flows are simulated at approximately
3200 cfs.

Draft — Subject to Change 180
001104

ND — —) 8 26 38 |) 3 23 3
COON OO WNM-COONOORWNH =

NNN hd
BROWN =

25
26
27
28
29
30
31

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 203 of 216

Combined
4.000

6.900
0.800
0.700
0.600
0.500
0.400
0.300
0.200
0.700
8.000

 

 

Figure 104. Suitability of predicted habitat versus observed fry locations for chinook within the Seiad study site. Fish

collections were made at approximately 8475 cfs.

Draft — Subject to Change

181
001105

aA SB BBS
OONONPWNM- COON OOARWN —

NMNMN RD bP
oaohkwnh-o

NN NY
on D

29

w ww
=90

wo
wh

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20

Combined
7.000

0.900
0.800
0.700
0.600
0.500
0.400
0.300
0,200
0.700
0.000

 

Page 204 of 216

 

Figure 105. Suitability of predicted habitat versus observed fry locations for chinook within the Seiad study site.
Fish collections were made at approximately 9960 cfs. Simulated flows are approximately 9320 cfs.

Draft — Subject to Change

182
001106

Seem oa
OOANONFPWNM- COON OORWN —

NIM NDP
BOWNM- oO

25

NN
“so

wn hd
owoea

1,000
0.900
0.800
0.700
0.600
0.500
0.400
0.300
8.200
0.700
0.000

 

Figure 106.

 

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 205 of 216

Suitability of predicted habitat versus observed fry locations for chinook within the Young’s Bar study
site. Fish collections were made at approximately 6850 cfs. Simulated flows are approximately 5340

cfs.

Draft — Subject to Change

183
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 206 of 216

001107

The simulation results shown above for chinook fry demonstrate that the habitat
modeling works extremely well over a wide range of observed discharges and
across a variety of study sites with very different habitat availability features. In
particular, the incorporation of escape cover dependencies in the habitat
simulations show a pattern of habitat in terms of spatial distribution and relative
suitability that closely matches observed behavior and distribution in the river.

It should be pointed out, that fisn habitat utilization is not expected to always
occur in the highest combined suitability habitats for a variety of reasons as
discussed at the beginning of the HSC Section of the report (e.g., predation,
temperature, food availability, presence of predators, etc). However, it is
expected that fish distributions should be spatially distributed in a ‘presence or
absence’ manner associated with useable (i.e., combined suitability > 0.0) versus
non-usable (i.e., combined suitability = 0.0) habitats. Based on these results we
place a high degree of confidence in these modeling results.

Steelhead Fry

Figure 107 shows predicted habitat suitability (i.e., combined suitability at each
node) versus the spatial location of steelhead fry collected at a single flow rate of
approximately 1300 cfs at the RRanch study. These simulation results were
generated using the generalized HSC as discussed above and therefore
represent an important test for applicability of these HSC to the Klamath River.
This comparison in essence represents an empirical based ‘transferability test’
that incorporates not only the form of the HSC but also the computational
aspects of the habitat modeling equations chosen (i.e., how combined suitability
is computed). Unfortunately, steelhead fry observations at other flow rates and
study site locations were not available for a more extensive comparison of the
modeling results.

It is clear from an examination of these results that there is generally good
agreement between predicted and observed habitat utilization at this flow rate
and fish locations match up well with the overall spatial mosaic of predicted
habitat availability. It should be noted that the steelhead fry located at the lower
far left in the image (i.e., downstream section of the river) lie outside the
computational boundaries of the habitat model for this reach and should not be
interpreted as being located in predicted non-suitable habitat.

Draft — Subject to Change 184
001108

ND — —) -8 28 3) 8 2
COON OO WNM-COONOOAARWNH =

NO RO
NN —

NNN
on ©

26
27

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 207 of 216

7.000
0.900
0.300
0.700
0.600
0.500
0.400
0.300
0.200
0.100
0.000

 

 

Figure 107. Suitability of predicted habitat versus observed fry locations for chinook within the Rranch study site. Fish

collections were made at approximately 1300 cfs. Fish at far left are outside the computational mesh

Draft — Subject to Change

185
OONODOaAKRWDNY =

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 208 of 216

001109

Coho Fry

No Coho fry observational data were available for a comparison of modeling
results to be made within the main stem Klamath River. However, based on the
simulation results for chinook fry and coho fry, and known life history strategies,
we believe that the simulation results to be competent to use in the instream flow
evaluations. Habitat simulation results for coho closely parallel the results shown
for chinook fry in terms of the spatial distribution and magnitudes of suitable
habitat.

Chinook Juvenile

Figures 108 and 109 show predicted habitat suitability (i.e., combined suitability
at each node) versus the spatial location of chinook juveniles collected at two
different flow rates at two study sites where observation data was available.
These simulation results were generated using the generalized HSC as
discussed above and therefore represent an important test for applicability of
these HSC to the Klamath River.

It is clear from an examination of these results that there is good agreement
between predicted and observed habitat utilization. Chinook juvenile locations
generally match up well with the overall spatial mosaic of predicted habitat
availability at these sites. More extensive observational data at a wider range of
flows and at more study site locations would benefit these comparisons.
However, for the available data, the modeling results support the efficacy of the
generalized HSC for chinook juveniles in their application to the Klamath River.

Coho Juvenile

Figures 110 and 111 show predicted habitat suitability (i.e., combined suitability
at each node) versus the spatial location of coho juveniles collected at two
different flow rates at the Rranch study site where observation data was
available. These simulation results were generated using the generalized HSC
as discussed above and therefore represent an important test for applicability of
these HSC to the Klamath River.

It is clear from an examination of these results that there is generally good
agreement between predicted and observed habitat utilization. Coho juvenile
locations match up well with the overall spatial mosaic of predicted habitat
availability at these sites. As was noted for chinook juveniles, more extensive
observational data at a wider range of flows and at more study site locations
would benefit these comparisons. However, for the available data, the modeling
results generally support the efficacy of the generalized HSC for coho juveniles in
their application to the Klamath River.

Draft — Subject to Change 186
SS SS
OOMONMDOAAWNH-TCDOONDOABRWN —

WWNHNNNNNNNN ND
-OOONOORWN-O

WOW Oo
&WND

35
36
37
38
39
40
41
42

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 209 of 216
001110

Combined
1.600

0.900
0.800
0.700
0.600
0.500
0.400
0.300
0.200
0.700
0.000

  

Figure 108. Suitability of predicted habitat versus observed juvenile locations
for chinook within the Trees of Heaven study site. Fish collections
were made at approximately 6000 cfs. Simulated flows are
approximately 6500 cfs. Simulation of a flow rate closer to the fish
observations would shift the distribution of high quality habitat
toward the center of the stream and improve the already good
agreement between observed fish and predicted habitat quality and
location.

Draft — Subject to Change 187
001111

N— — -8 2 |) 3 3) 3 =
COON OO WNM-COONOOaRWND =

NO
—

22
23
24
25
26
27
28
29
30
31

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 210 of 216

 

Figure 109. Suitability of predicted habitat versus observed juvenile locations for chinook within the Young’s Bar study
site. Fish collections were made at approximately 2825 cfs. Simulated flows are approximately 3140 cfs.
Simulation of a flow rate closer to the fish observations would shift the distribution of high quality habitat
toward the center of the stream and improve the already good agreement between observed fish and
predicted habitat quality and location.

Draft — Subject to Change 188
001112

ND — —) 8 8 3) 3 23 |
COON OO WNM-$-COONOaORWN =

NNN
On —

24
25
26
27
28
29
30
31

Figure 110.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 211 of 216

 

Suitability of predicted habitat versus observed juvenile locations for coho within the Rranch study site. Fish

collections were made at approximately 1300 cfs.

Draft — Subject to Change

189
001113

ND — =) -28 28 8 3 3 2
COON OO WN-COONOORWND =

NNN Ph
BWN =

25
26
27
28
29

Combined

 

Figure 111.

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20

7.000
0.900
0.800
0 700
0.600
0.500
0.400
0.300
0.200
0.100
0.000

Page 212 of 216

 

Suitability of predicted habitat versus observed juvenile locations for coho within the Rranch study site. Fish

collections were made at approximately 1340 cfs.

Draft — Subject to Change

190
KS SS) Se Re
OOMONODNOAWN-TCDOONDOABRWN —

WWNHNNNNNNNNM ND
|—-OOONOOBRWN-O

OwWWWWWW Ww
OaANOaAARWHND

BRAHRAAAA
OnkhWN- Oo

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 213 of 216

001114

Steelhead Juvenile

Figures 112 through 117 show key features of the hydraulic simulation limitations
and associated predicted habitat suitability (i.e., combined suitability at each
node) versus the spatial location of steelhead juveniles. Although these
limitations are not considered to invalidate the habitat modeling, they are noted to
highlight where future work may improve on the existing efforts. Furthermore,
the type of limitation noted in the following example is confined to instances and
spatial locations where boulder fields dominate the channel topography and
therefore are somewhat limited in their potential bias of the modeling.

As will be shown, we believe the simulation results are generally of moderate
quality for steelhead juveniles across sites and at different flow rates. However,
we believe future modeling efforts can improve on these simulations if higher
resolution computational meshes are utilized that can incorporate more ‘micro-
topography’ associated with large roughness elements (i.e., boulders) within the
stream channel. For example, Figure 112 shows the observed location of
steelhead juveniles at the RRanch study site at a flow rate of approximately 1340
cfs.

 

Figure 112. Steelhead juveniles at the Rranch study site at a flow rate of
approximately 1340 cfs.

As can be seen in Figure 112, these fish are clearly utilizing the velocity wake
produced by a series of large boulders just upstream (i.e., the white water
turbulence in the imagery). The corresponding simulation of combined habitat
suitability at this location is shown in Figure 113 and Figure 114 contains the
associated predicted velocity vectors at this same flow rate.

Draft — Subject to Change 191
KS SS) A OS,
OOMONODOAWNY-TCOONDOABRWN —

WWNHNNNNNNNNM ND
|-OOONOORWN-O

OwWWWWWWW
OMAN OaAARWHND

BRAHRAAAA
OnkhWN- Oo

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 214 of 216
001115

 

Figure 113. Suitability of predicted habitat versus observed juvenile locations
for steelhead within the RRanch study site. Fish collections were
made at approximately 1340 cfs.

 

Figure 114. Simulated velocity vectors at RRanch at a flow of 1340 cfs.

Although the hydraulic modeling generally captures the gross affect of these
boulders in the velocity simulations due to high roughness assigned to this region
of the computational mesh from the substrate mapping, predicted velocity
distributions are higher than what the fish are likely observing at this location in

Draft — Subject to Change 192
SS Se) 8
OOMONODNOAWN-TCDOON OD OABRWN —

WWNHNNNNNNNN ND
-OOONODORWN-O

QOwWwWwwWwwwwo
OMAN OaAARWPD

ARAKRAAA A
OnhWN- Oo

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 215 of 216

001116

the stream and therefore the combined suitability is predicted too low. The fish
observed at the locations downstream of the island in Figure 115 were subjected
to focal point velocities that were much less than the mean column velocity. It
was extremely difficult to snorkel here because water near the surface was very
fast, but there were large boulder/bedrock features that created velocity breaks
underneath the fast surface layer (Charlie Chamberlain, personal
communication). The level of spatial resolution necessary to capture this type of
boulder induced velocity wake would require a much finer resolution in the
computational mesh in conjunction with much more detailed field based mapping
of these types of roughness elements throughout the stream reach. Rather than
a technical limitation, it is more a function of time, cost, and resources. This
same ‘micro-scale’ affect of boulder fields that is below the spatial resolution of
the computational mesh was also observed at the downstream section of the
island at this same section as illustrated in Figures 115 through 117.
pc eh ie a

    
 

il

Figure 115. Steelhead juveniles at the RRanch study site at a flow rate of

approximately 1340 cfs.

 

for steelhead within the RRanch study site. Fish collections were
made at approximately 1340 cfs.

Draft — Subject to Change 193
KS SS) Se SS,
OOMONODNOAWNH-TCDOONDOABRWN —

WWNHNNNNNNNN ND
-OOONOORWN-O

QOwWWWWWWW
OaANOaAARWPND

KAR
N- oO

Case 3:19-cv-04405-WHO Document 357 Filed 02/20/20 Page 216 of 216

001117

 

Figure 117. Simulated velocity vectors at RRanch at a flow of 1340 cfs.

These results also suggest that other types of integrated habitat modeling for
steelhead juveniles that incorporates metrics to quantify the velocity shelter
patterns based on the distribution and pattern of the velocity vectors would likely
show improved results.

It is clear from an examination of these results that there is generally good
agreement between predicted and observed habitat utilization but less so than
other species and life stages. Steelhead juvenile locations generally match up
well with the overall spatial mosaic of predicted habitat availability at these sites
although we are likely under predicting the amount of habitat. Results of the
simulations generally work better in the absence of the effects of large roughness
elements such as ‘boulder fields’ and isolated boulders that are
underrepresented by the resolution of the computational mesh. This is apparent
in the fish distribution and simulated habitat shown at the bottom right and upper
right of Figures 115 through 117.

We believe that in general, the simulations of available habitat will have a bias to
slightly under estimate the amount of usable habitat at a given discharge only to
the extent that ‘boulder fields’ contribute significantly to the overall habitat
availability within a given study site. It is evident in many of the remaining
examples that the type of conditions highlighted at the RRanch study site above
are not evident at other study locations in the river.

Figures 118 through 123 show predicted habitat suitability (i.e., combined
suitability at each node) versus the spatial location of steelhead juveniles
collected at different flow rates and various study sites where observation data
was available.

Draft — Subject to Change 194
